SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT



by and among






SHARPER IMAGE CORPORATION
as Borrower,




THE LENDERS THAT ARE SIGNATORIES HERETO as the Lenders, and WELLS FARGO RETAIL
FINANCE, LLC as the Arranger and Administrative Agent



Dated as of August 20, 2007




--------------------------------------------------------------------------------

TABLE OF CONTENTS               Page  1.    DEFINITIONS AND CONSTRUCTION    1   
  1.1.    Definitions    1      1.2.    Accounting Terms    32      1.3.   
Code    32      1.4.    Construction    32      1.5.    Schedules and Exhibits 
  33  2.    LOAN AND TERMS OF PAYMENT    33      2.1.    Revolver Advances   
33      2.2.    Term Loan Commitments    33      2.3.    Borrowing Procedures
and Settlements    34      2.4.    Payments    40      2.5.    Overadvances   
45      2.6.    Interest Rates and Letter of Credit Fee: Rates, Payments, and   
      Calculations    45      2.7.    Cash Management    47      2.8.   
Crediting Payments    49      2.9.    Designated Account    49      2.10.   
Maintenance of Loan Account; Statements of Obligations    49      2.11.    Fees 
  50      2.12.    Letters of Credit    50      2.13.    LIBOR Option    54     
2.14.    Capital Requirements    56      2.15.    Buy-Out Right of Term Loan
Lenders vis-à-vis Revolving Credit Lenders    57      2.16.    Buy-Out Right of
Revolving Credit Lenders vis-à-vis Term Loan Lenders    58  3.    CONDITIONS;
TERM OF AGREEMENT    59      3.1.    Conditions Precedent to the Restatement
Date    59      3.2.    Conditions Subsequent to the Initial Extension of
Credit    61      3.3.    Conditions Precedent to all Extensions of Credit   
61      3.4.    Term    61      3.5.    Effect of Termination    61      3.6.   
Early Termination by Borrower    62  4.    CREATION OF SECURITY INTEREST    63 
    4.1.    Grant of Security Interest    63      4.2.    Negotiable Collateral 
  63      4.3.    Collection of Accounts, General Intangibles, and Negotiable
Collateral    63      4.4.    Filing of Financing Statements; Commercial Tort
Claims; Delivery of          Additional Documentation Required    63      4.5. 
  Power of Attorney    64      4.6.    Right to Inspect    65      4.7.   
Control Agreements    65  5.    REPRESENTATIONS AND WARRANTIES    66    i


--------------------------------------------------------------------------------

    5.1.    No Encumbrances    66      5.2.    Eligible Accounts    66     
5.3.    Eligible Inventory    66      5.4.    Equipment    66      5.5.   
Location of Inventory and Equipment    66      5.6.    Inventory Records    66 
    5.7.    State of Incorporation; Location of Chief Executive Office; FEIN;   
      Organizational ID Number; Commercial Tort Claims.    66      5.8.    Due
Organization and Qualification; Subsidiaries.    67      5.9.    Due
Authorization; No Conflict    67      5.10.    Litigation    68      5.11.    No
Material Adverse Change    68      5.12.    Fraudulent Transfer    69     
5.13.    Employee Benefits    69      5.14.    Environmental Condition    69   
  5.15.    Brokerage Fees    69      5.16.    Intellectual Property    69     
5.17.    Leases    69      5.18.    Deposit Accounts and Securities Accounts   
69      5.19.    Complete Disclosure    70      5.20.    Indebtedness    70     
5.21.    Credit Card Receipts    70      5.22.    Margin Stock    70  6.   
AFFIRMATIVE COVENANTS    70      6.1.    Accounting System    70      6.2.   
Collateral Reporting    71      6.3.    Financial Statements, Reports,
Certificates    71      6.4.    Guarantor Reports    73      6.5.    Returns   
73      6.6.    Maintenance of Properties    73      6.7.    Taxes    73     
6.8.    Insurance    73      6.9.    Location of Inventory and Equipment    75 
    6.10.    Compliance with Laws    75      6.11.    Leases    75      6.12.   
Existence    75      6.13.    Environmental    75      6.14.    Disclosure
Updates    76      6.15.    Formation of Subsidiaries    76      6.16.    Side
Letter    76  7.    NEGATIVE COVENANTS    76      7.1.    Indebtedness    76   
  7.2.    Liens    77      7.3.    Restrictions on Fundamental Changes    77   
  7.4.    Disposal of Assets    77      7.5.    Change Name    77    ii


--------------------------------------------------------------------------------

    7.6.    Nature of Business    78      7.7.    [Intentionally Omitted]    78 
    7.8.    Change of Control    78      7.9.    Consignments    78      7.10. 
  Distributions    78      7.11.    Accounting Methods    78      7.12.   
Investments    78      7.13.    Transactions with Affiliates    79      7.14.   
Suspension    79      7.15.    [Intentionally Omitted]    79      7.16.    Use
of Proceeds    79      7.17.    Inventory and Equipment Storage    79     
7.18.    Maximum Capital Expenditures.    79  8.    EVENTS OF DEFAULT    79   
9.    THE LENDER GROUP’S RIGHTS AND REMEDIES    82      9.1.    Rights and
Remedies    82      9.2.    Remedies Cumulative    84  10.    TAXES AND
EXPENSES    85    11.    WAIVERS; INDEMNIFICATION    85      11.1.    Demand;
Protest; etc    85      11.2.    The Lender Group’s Liability for Borrower
Collateral    85      11.3.    Indemnification    85  12.    NOTICES    86   
13.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER    87    14.    ASSIGNMENTS
AND PARTICIPATIONS; SUCCESSORS    88      14.1.    Assignments and
Participations    88      14.2.    Successors    90  15.    AMENDMENTS; WAIVERS 
  90      15.1.    Amendments and Waivers    90      15.2.    Replacement of
Holdout Lender    91      15.3.    No Waivers; Cumulative Remedies    92  16.   
AGENT; THE LENDER GROUP    92      16.1.    Appointment and Authorization of
Agent    92      16.2.    Delegation of Duties    93      16.3.    Liability of
Agent    93      16.4.    Reliance by Agent    94      16.5.    Notice of
Default or Event of Default    94      16.6.    Credit Decision    94     
16.7.    Costs and Expenses; Indemnification    95      16.8.    Agent in
Individual Capacity    95    iii


--------------------------------------------------------------------------------

    16.9.    Successor Agent    96      16.10.    Lender in Individual Capacity 
  96      16.11.    Withholding Taxes    96      16.12.    Collateral Matters   
99      16.13.    Restrictions on Actions by Lenders; Sharing of Payments   
100      16.14.    Agency for Perfection    101      16.15.    Payments by Agent
to the Lenders    101      16.16.    Concerning the Collateral and Related Loan
Documents    101      16.17.    Field Audits and Examination Reports;
Confidentiality; Disclaimers by          Lenders; Other Reports and Information 
  101      16.18.    Several Obligations; No Liability    102      16.19.   
Legal Representation of Agent    102  17.    GENERAL PROVISIONS    103     
17.1.    Effectiveness    103      17.2.    Section Headings    103      17.3. 
  Interpretation    103      17.4.    Severability of Provisions    103     
17.5.    Amendments in Writing    103      17.6.    Counterparts; Telefacsimile
Execution    103      17.7.    Revival and Reinstatement of Obligations    103 
    17.8.    Confidentiality    104      17.9.    Integration    104     
17.10.    Amendment and Restatement    105 


iv

--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES      Exhibit A-1    Form of Assignment and Acceptance 
Exhibit C-1    Form of Compliance Certificate  Exhibit L-1    Form of LIBOR
Notice      Schedule    A-1    Agent’s Account  Schedule    A-2    Authorized
Persons  Schedule    C-1    Commitments  Schedule    D-1    Designated Account 
Schedule    E-1    Eligible Inventory Locations  Schedule    P-1    Permitted
Liens  Schedule    2.7(a)    Cash Management Banks  Schedule    5.5    Locations
of Inventory and Equipment  Schedule    5.7(a)    States of Organization 
Schedule    5.7(b)    Chief Executive Offices  Schedule    5.7(c)    FEINs 
Schedule    5.7(d)    Commercial Tort Claims  Schedule    5.8(b)   
Capitalization of Borrower  Schedule    5.8(c)    Capitalization of Borrower’s
Subsidiaries  Schedule    5.10    Litigation  Schedule    5.14    Environmental
Matters  Schedule    5.16    Intellectual Property  Schedule    5.18    Deposit
Accounts and Securities Accounts  Schedule    5.20    Permitted Indebtedness 
Schedule    5.21    Credit Card Processors  Schedule    6.2    Collateral
Reporting 


v

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

     THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Agreement”), is entered into as of August 20, 2007, by and among, on the one
hand, the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”)
and WELLS FARGO RETAIL FINANCE, LLC, a Delaware limited liability company, as
the arranger and administrative agent for the Lenders (“Agent”), and, on the
other hand, SHARPER IMAGE CORPORATION, a Delaware corporation (“Borrower”).

     WHEREAS, Borrower, Agent and certain financial institutions are party to a
Loan and Security Agreement dated as of October 31, 2003 as amended and restated
by that certain Amended and Restated Loan and Security Agreement dated as of May
25, 2007 (as amended or otherwise modified as of the date hereof, the "First
Amended and Restated Credit Agreement"); and

     WHEREAS, Borrower, Agent and the Lenders have agreed to amend and restate
the First Amended and Restated Credit Agreement on the Restatement Date, subject
to the terms and conditions set forth in this Agreement;

     NOW, THEREFORE, in consideration of the mutual agreements herein contained,
the parties agree that the First Amended and Restated Credit Agreement is hereby
amended and restated in its entirety as follows:

1.      DEFINITIONS AND CONSTRUCTION.     1.1. Definitions. As used in this
Agreement, the following terms shall have the  



following definitions:




     “Account” means an account (as that term is defined in the Code), and any
and all supporting obligations in respect thereof.

     “Account Debtor” means any Person who is obligated under, with respect to,
or on account of, an Account, chattel paper, or a General Intangible.

     “ACH Transactions” means any cash management or related services (including
the Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Borrower or its Subsidiaries.

“Additional Documents” has the meaning set forth in Section 4.4(c).

     “Adjusted Letter of Credit Usage” means, as of the date of determination,
the sum of (a) with respect to Qualified Import Letters of Credit issued for the
purpose of purchasing Eligible Inventory, the Adjusted Qualified Import L/C
Amount, plus (b) 100% of the undrawn amount of all other outstanding Letters of
Credit, plus (c) 100% of the amount of outstanding time drafts accepted by the
Underlying Issuer as a result of drawings under Underlying Letters of Credit.

-1-

--------------------------------------------------------------------------------

     “Adjusted Qualified Import L/C Amount” means, as of any date of
determination with respect to all outstanding Qualified Import Letters of Credit
issued for the purpose of purchasing Eligible Inventory, an amount equal to 100%
of the undrawn amount of such Qualified Import Letters of Credit.

     “Adjusted Revolver Usage” means, as of any date of determination, the sum
of (a) the then extant amount of outstanding Revolving Advances, plus (b) the
then extant amount of the Adjusted Letter of Credit Usage.

     “Affiliate” means, as applied to any Person, any other Person who, directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. For purposes of this definition,
“control” means the possession, directly or indirectly through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of Stock, by contract, or otherwise; provided,
however, that, for purposes of the definition of Eligible Accounts and Section
7.13 hereof: (a) any Person which owns directly or indirectly 10% or more of the
Stock having ordinary voting power for the election of directors or other
members of the governing body of a Person or 10% or more of the partnership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed an Affiliate of such Person, (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person, and (c) each partnership or joint venture in which a Person is a partner
or joint venturer shall be deemed an Affiliate of such Person.

     “Agent” means WFRF, in its capacity as arranger and administrative agent
hereunder, and any successor thereto.

     “Agent-Related Persons” means Agent, together with its Affiliates,
officers, directors, employees, attorneys, and agents.

“Agent Revolving Advances” has the meaning set forth in Section 2.3(e)(i).

“Agent’s Account” means the Deposit Account of Agent identified on Schedule



A-1.




     “Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to
Agent under this Agreement or the other Loan Documents.

“Agreement” has the meaning set forth in the preamble to this Agreement.

     “Applicable Margin” means (i) with respect to Term Loans, 4.50%; and (ii)
with respect to Revolving Advances, Documentary Letters of Credit and Standby
Letters of Credit, the rates for Base Rate Loans, LIBOR Rate Loans, Documentary
Letters of Credit and Standby Letters of Credit set forth below:

-2-

--------------------------------------------------------------------------------

Level    Average    Base Rate    LIBOR Rate    Documentary    Standby     
Availability    Loans    Loans    Letters of    Letters of                 
Credit    Credit 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

I    Greater than or equal to    0%    1.50%    1.00%    1.50%      $40,000,000 
               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

II    Greater than or equal to    0%    1.75%    1.25%    1.75%      $20,000,000
but less                      than $40,000,000                 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

III    Less than $20,000,000    0.25%    2.00%    1.50%    2.00% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


     The Applicable Margin (other than with respect to Term Loans) shall be
adjusted quarterly as of the first day of each calendar quarter, based upon the
Average Availability for the immediately preceding calendar quarter.

      “Applicable Prepayment Premium” means, (A) with respect to Revolving
Obligations; (i) from the Restatement Date through and including May 25, 2008,
0.50% times the Maximum Revolver Prepayment Amount; (ii) from May 26, 2008
through and including May 25, 2009, 0.25% times the Maximum Revolver Prepayment
Amount at such time and (iii) any time following May 25, 2009, 0%; and (B) with
respect to Term Loan Obligations prepaid pursuant to Sections 2.4(a), 2.4(b)(ii)
or 2.4(b)(iii) only, 1.00% of the principal amount prepaid (i.e. if Borrower
prepays $1,000,000 of Term Loans the Applicable Prepayment Premium will equal
$10,000).

“Assignee” has the meaning set forth in Section 14.1(a).

     “Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

     “Authorized Person” means any of (i) the chief executive officer of the
Borrower, (ii) chief financial officer of the Borrower, (iii) the treasurer of
the Borrower, or (iv) any other executive officer of Borrower identified by the
Borrower to the Agent in writing.

     “Availability” means, as of any date of determination, the amount that
Borrower is entitled to borrow as Revolving Advances hereunder (after giving
effect to all then outstanding Obligations (other than Bank Product Obligations)
and all sublimits and reserves then applicable hereunder).

     "Average Availability” means for any calendar quarter an amount equal to
the sum of the Availability for each day of such calendar quarter divided by the
actual number of days in such calendar quarter, as determined by Agent, which
determination shall be conclusive absent manifest error.

      “Bank Product” means any financial accommodation extended to Borrower or
its Subsidiaries by a Bank Product Provider (other than pursuant to this
Agreement) including: (a) credit cards, (b) credit card processing services, (c)
debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) transactions
under Hedge Agreements.

-3-

--------------------------------------------------------------------------------

     “Bank Product Agreements” means those agreements entered into from time to
time by Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.

     “Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Borrower or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by the Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all such amounts that Borrower or its
Subsidiaries are obligated to reimburse to Agent or any member of the Lender
Group as a result of Agent or such member of the Lender Group purchasing
participations from, or executing indemnities or reimbursement obligations to, a
Bank Product Provider with respect to the Bank Products provided by such Bank
Product Provider to Borrower or its Subsidiaries.

“Bank Product Provider” means Wells Fargo or any of its Affiliates.

     “Bank Product Reserve” means, as of any date of determination, the lesser
of (a) $3,000,000, and (b) the amount of reserves that Agent has established
(based upon the Bank Product Providers’ reasonable determination of the credit
exposure in respect of then extant Bank Products) in respect of Bank Products
then provided or outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from



time to time.




     “Base LIBOR Rate” means the rate per annum, determined by Agent in
accordance with its customary procedures, and utilizing such electronic or other
quotation sources as it considers appropriate in its Permitted Discretion
(rounded upwards, if necessary, to the next 1/100%), to be the rate at which
Dollar deposits (for delivery on the first day of the requested Interest Period)
are offered to major banks in the London interbank market at approximately 11
a.m. (London time) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of an extant LIBOR Rate Loan or as a conversion
of a Base Rate Loan to a LIBOR Rate Loan) by Borrower in accordance with this
Agreement, which determination shall be conclusive in the absence of manifest
error.

     “Base Rate” means, the rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

     “Base Rate Loan” means the portion of a Loan that bears interest at a rate
determined by reference to the Base Rate.

-4-

--------------------------------------------------------------------------------

      “Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35)
of ERISA) for which Borrower or any Subsidiary or ERISA Affiliate of Borrower
has been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

     “Board of Directors” means the board of directors (or comparable managers)
of Borrower or any committee thereof duly authorized to act on behalf of the
board of directors (or comparable managers).

     “Books” means Borrower’s and its Subsidiaries’ now owned or hereafter
acquired books and records (including all of their Records indicating,
summarizing, or evidencing their assets (including the Collateral) or
liabilities, all of Borrower’s or its Subsidiaries’ Records relating to their
business operations or financial condition, and all of their goods or General
Intangibles related to such information).

“Borrower” has the meaning set forth in the preamble to this Agreement.

     “Borrower Collateral” means all of Borrower’s now owned or hereafter
acquired right, title, and interest in and to each of the following:

    (a)    all of its Accounts,      (b)    all of its Books,      (c)    all of
its Deposit Accounts,      (d)    all of its Equipment,      (e)    all of its
General Intangibles,      (f)    all of its Goods (including, without
limitation, Fixtures),      (g)    all of its Inventory,      (h)    all of its
Investment Property (including all of its securities and Securities  Accounts), 
            (i)    all of its Negotiable Collateral,      (j)    all of its
Commercial Tort Claims,      (k)    all of its Leasehold Interests,      (l)   
all of its Real Property,      (m)    money or other assets of Borrower that now
or hereafter come into the 


possession, custody, or control of any member of the Lender Group,

     (n) all insurance policy proceeds, refunds, and premium rebates, including,
without limitation, proceeds of fire and credit insurance, whether any of such
proceeds, refunds

-5-

--------------------------------------------------------------------------------

and premium rebates arise out of any of the foregoing (subparagraphs (a) through
(m) hereof) or otherwise,

     (o) all liens, guarantees, rights, remedies and privileges pertaining to
any of the foregoing (subparagraphs (a) through (m) hereof), including the right
of stoppage in transit, and

     (p) the proceeds and products, whether tangible or intangible, of any of
the foregoing, including proceeds of insurance covering any or all of the
foregoing, and any and all Accounts, Books, Deposit Accounts, Equipment, General
Intangibles, Inventory, Investment Property, Negotiable Collateral, Real
Property, money, or other tangible or intangible property resulting from the
sale, exchange, collection, or other disposition of any of the foregoing, or any
portion thereof or interest therein, and the proceeds thereof.

Notwithstanding anything to the contrary contained in this definition, the term
“Borrower Collateral” shall not include the Excluded Collateral.

     “Borrowing” means a borrowing hereunder consisting of Term Loans or
Revolving Advances made on the same day by the Lenders (or Agent on behalf
thereof), or by Swing Lender in the case of a Swing Loan, or by Agent in the
case of an Agent Revolving Advance.

“Borrowing Base” means, as of any date of determination, the result of:

(a)      the sum of :     (i) 90% of the amount of Eligible Accounts consisting
of Credit Card  



  Receivables, plus




     (ii) 85% of the amount of Eligible Accounts (other than Credit Card
Receivables), less the amount if any, of the Dilution Reserve, plus

(b)      the lesser of:     (i) 92.5% times the then extant Net Liquidation
Percentage times the book  

value of Borrower’s Eligible Landed Inventory; and

(ii) 85% of cost of Borrower's Eligible Landed Inventory; plus

(c)      the lowest of     (i) 85% times the then extant Net Liquidation
Percentage times the book  

value of Borrower’s Eligible Refurbished Inventory, and

(ii) $10,000,000, plus

(d)      the lowest of     (i) 85% times the then extant Net Liquidation
Percentage times the book  

value of Borrower’s Eligible In-Transit Inventory, and -6-

--------------------------------------------------------------------------------



  (ii) $15,000,000, minus




     (e) the sum of (i) the Bank Product Reserve, (ii) the Minimum Availability
Reserve, (iii) the Landlord Lien Reserves, (iv) the Customer Liability Reserves,
(v) the Inventory Reserves, and (vi) the aggregate amount of such additional
reserves, if any, established by Agent under Section 2.1(b).

     “Borrowing Base Availability” means as of any date of determination, the
Borrowing Base, less the Adjusted Letter of Credit Usage, less the then extant
amount of outstanding Revolving Advances.

     "Borrowing Base Collateral" means, all Accounts, Inventory, cash and Cash
Equivalents constituting Collateral and all proceeds and products thereof.

     “Business Day” means any day that is not a Saturday, Sunday, or other day
on which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

     “Capital Expenditures” means, with respect to any Person for any period,
the aggregate of all expenditures by such Person and its Subsidiaries during
such period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed; provided that the
following shall not constitute Capital Expenditures: (i) any such expenditure
made to restore, replace or rebuild property to the extent such expenditure is
made with insurance proceeds, condemnation awards or damage recovery proceeds
relating to any damage, loss, destruction or condemnation or (ii) any
expenditure made with Retained Real Estate Proceeds.

      “Capital Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

     “Capitalized Lease Obligation” means that portion of the obligations under
a Capital Lease that is required to be capitalized in accordance with GAAP.

     “Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 18 months from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 18 months from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”), Moody’s Investors Service, Inc.
(“Moody’s”) or Fitch IBCA, (c) commercial paper maturing no more than 270 days
from the date of creation thereof and, at the time of acquisition, having a
rating of at least A-2 from S&P, at least P-2 from Moody’s or at least F-2 from
Fitch IBCA, (d) certificates of deposit or bankers’ acceptances or time deposits
maturing within 18 months from the date of acquisition thereof issued by, or
unconditionally guaranteed by or placed with, any bank organized under the laws
of the United States or any state thereof having at the date of acquisition
thereof combined capital and surplus of not less than $250,000,000,

-7-

--------------------------------------------------------------------------------

(e) demand Deposit Accounts maintained with any bank organized under the laws of
the United States or any state thereof so long as the amount maintained with any
individual bank is less than or equal to $100,000 and is insured by the Federal
Deposit Insurance Corporation, (f) auction rate notes, floating rate notes,
corporate notes/bonds or asset-backed securities, in each case having, at the
time of acquisition, a rating of at least AA from S&P, at least P-1/MIG-1 from
Moody’s or at least F-1/A from Fitch IBCA and in each case having such
maturities, not to exceed 18 months, as may be customary for investments of such
types (based on maturities of similar investments as offered by a Bank Product
Provider), (g) Investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through (f)
above, (h) Investments in repurchase agreements maturing (as to any repurchase
obligation) within 90 days from the date of acquisition thereof, involving only
assets of the types described in clauses (a) through (f) above, and entered into
with a financial institution (acting through a branch or agency in the United
States) having total assets in excess of $250,000,000, (i) any Bank Products
obtained from a Bank Product Provider and (j) any Investments of a Subsidiary
organized under the laws of Canada substantially similar to Investments of the
types set forth in clauses (a) through (i) above.

“Cash Management Accounts” has the meaning set forth in Section 2.7(a).

     “Cash Management Agreements” means those certain cash management
agreements, in form and substance reasonably satisfactory to Agent, each of
which is among Borrower or one of its Subsidiaries, Agent, and one of the Cash
Management Banks.

“Cash Management Bank” has the meaning set forth in Section 2.7(a).

     “Change of Control” means that any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
40%, or more, of the Stock of Borrower having the right to vote for the election
of members of the Board of Directors.

“Check Clearance Collection Account” has the meaning set forth in Section



2.7(b).






  “Closing Date” means October 31, 2003.




“Code” means the New York Uniform Commercial Code, as in effect from time



to time.




     “Collateral” means all assets and interests in assets and proceeds thereof
now owned or hereafter acquired by Borrower or its Subsidiaries in or upon which
a Lien is granted under any of the Loan Documents.

     “Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ Books, Equipment, or Inventory, in each case,
in form and substance satisfactory to Agent.

“Collection Accounts” has the meaning set forth in Section 2.7(a).

-8-

--------------------------------------------------------------------------------

     “Collections” means all cash, checks, notes, instruments, and other items
of payment (including insurance proceeds, proceeds of cash sales, rental
proceeds, license related payments, and tax refunds).

"Commercial Tort Claims" means commercial tort claims (as that term is defined



in the Code).




“Commercial Tort Claim Assignment” has the meaning set forth in



Section 4.4(b).




     “Commitment” means, with respect to each Lender, its Revolver Commitment
and Term Loan Commitment and, with respect to all Lenders, their Revolver
Commitments and Term Loan Commitments, as such Dollar amounts are set forth
beside such Lender’s name under the applicable heading on Schedule C-1 or in the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 14.1.

     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer or VP of Finance of
Borrower to Agent.

“Concentration Accounts” has the meaning set forth in Section 2.7(a).

     "Consolidated Net Income" means, with respect to Borrower and the
Subsidiaries for any period, the net income (or loss) of Borrower and the
Subsidiaries for such period without duplication, and solely to the extent
included in computing net income (or loss), excluding any gains from
Dispositions, non-cash gains or losses, any extraordinary gains and any gains
from discontinued operations, any losses from Dispositions, any extraordinary
losses, any losses from discontinued operations, any gains resulting from
changes in accounting rules and any losses resulting from changes in accounting
rules.

     “Consumer Installment Sales Receivables” means, on any date of
determination, Accounts consisting of rights of Borrower to payment under
consumer installment sales agreements where reasonable credit scoring criteria
(that has been approved by Agent in its Permitted Discretion) has been utilized.

      “Control Agreement” means a control agreement, in form and substance
satisfactory to Agent in its Permitted Discretion, executed and delivered by
Borrower or one of its Subsidiaries, Agent, and the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account).

“Control Exercise Notice” has the meaning set forth in Section 2.7(c).

     “Corporate Wholesale Receivables” means, on any date of determination,
corporate wholesale Accounts that have been approved in writing by Agent in its
Permitted Discretion (and as to which such approval remains in effect).

     “Credit Card Agreements” means those certain credit card receipts
agreements, each in form and substance reasonably satisfactory to Agent, and
each of which is among Agent, Borrower, and one of Borrower’s Credit Card
Processors, whereby, among other things, such Credit Card Processor is
irrevocably directed and agrees to transfer all proceeds of credit card

-9-

--------------------------------------------------------------------------------

charges for sales by Borrower received by it (or other amounts payable by such
Credit Card Processor) into a designated Concentration Account on a daily basis
or such other periodic basis as Agent may otherwise direct.

     “Credit Card Processor” means any Person (including an issuer of a credit
card) that acts as a credit card clearinghouse or remits payments due to
Borrower with respect to credit card charges accepted by Borrower.

     “Credit Card Receivables” means, on any date of determination thereof,
Accounts consisting of rights of Borrower to payment by any Credit Card
Processor in connection with consumer retail sales for which Borrower has
accepted payment by means of charges to major credit cards (MasterCard, VISA,
American Express, Discover, Diner’s Club, and such other bank or non-bank credit
or debit cards as may be approved by Agent in its Permitted Discretion).

     "Customer Liabilities" means the Borrower and its Subsidiaries' potential
liabilities to their customers, including in connection with merchandise
deposits, returns, merchandise credits, gift certificates and frequent shopper
programs.

      “Customer Liabilities Reserve” means an amount equal to the lesser of (a)
25% times the amount of reserves established by Borrower on its financial
statements in accordance with GAAP with respect to Customer Liabilities and (b)
other such amount as the Agent determines by taking into account other factors
that may reduce the probability that such Customer Liabilities may be redeemed
including the historic redemption rate, the aging of the Customer Liabilities
and the purposes and consideration for the issuance of the Customer Liability.

     “Customs Broker” means V. Alexander & Co, Inc., or such other Persons as
may be selected by Borrower after the date hereof who are reasonably acceptable
to Agent to perform port of entry services to accept and process Inventory
imported by Borrower and who have executed and delivered a Customs Broker
Agreement.

     “Customs Broker Agreement” means a custom broker agreement in form and
substance satisfactory to Agent in its Permitted Discretion, duly executed and
delivered to Agent by a Customs Broker and Borrower.

     “Daily Balance” means, as of any date of determination and with respect to
any Obligation, the amount of such Obligation owed at the end of such day.

     “Default” means an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.

     “Defaulting Lender” means any Lender that fails to make any Loan (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

     “Defaulting Lender Rate” means (a) for the first 3 days from and after the
date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Advances that are Base Rate Loans
(inclusive of the Applicable Margin for Base Rate Loans).

-10-

--------------------------------------------------------------------------------

     “Deferred Compensation Account” means any Deposit Account or Securities
Account maintained and used by Borrower exclusively for deposit of Deferred
Compensation Amounts pending payment thereof as deferred compensation.

     “Deferred Compensation Amounts” means such amounts as may be reserved from
time to time by Borrower as reasonably contemplated or required pursuant to
Borrower’s deferred compensation program as in effect from time to time for use
exclusively as deferred compensation for Borrower’s officers or directors.

     “Deferred Compensation Life Insurance” means life insurance policies with
respect to Borrower’s officers or directors maintained by Borrower pursuant to
its deferred compensation program.

“Deposit Account” means any deposit account (as that term is defined in the



Code).




“Designated Account” means the Deposit Account of Borrower identified on



Schedule D-1.




“Designated Account Bank” has the meaning ascribed thereto on Schedule D-1.

     “Dilution” means, as of any date of determination, a percentage, based upon
the experience of the immediately prior 360 consecutive days, that is the result
of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or such other dilutive items as may be
identified by Borrower or Agent (in its Permitted Discretion) with respect to
Borrower’s Accounts during such period, by (b) Borrower’s billings with respect
to Accounts during such period.

     “Dilution Reserve” means, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by 1 percentage
point for each percentage point by which Dilution is in excess of 5%.

     “Disbursement Letter” means an instructional letter executed and delivered
by Borrower to Agent regarding the extensions of credit to be made on the
Restatement Date, the form and substance of which is satisfactory to Agent in
its Permitted Discretion.

     "Disposition" means, as to any asset or right of Borrower or any
Subsidiary, (a) any sale, lease, assignment or other transfer for value thereof
(other than to Borrower or any Subsidiary), (b) any loss, destruction or damage
thereof to the extent reimbursed by insurance or (c) any actual or threatened
condemnation, confiscation, requisition, seizure or taking thereof, in each case
excluding (i) Dispositions (other than with respect to real property) in any
Fiscal Year, the Net Cash Proceeds of which do not in the aggregate exceed
$500,000, (ii) assets subject to a Disposition described in clause (b) above
which are replaced within 90 days from the date of receipt of insurance
proceeds, in the case of loss, destruction or damage with assets performing the
same or a similar function, (iii) Dispositions described in clauses (a) through
(g) of the definition of Permitted Dispositions, and (iv) the sale or other
transfer of Inventory in the ordinary course of business. For purposes of
clarification, it is agreed that the sale, lease, assignment or other transfer
for value of any owned real property by Borrower shall constitute a Disposition.

-11-

--------------------------------------------------------------------------------



  “Dollars” or “$” means United States dollars.




     “Due Diligence Letter” means the due diligence letter sent by Agent’s
counsel to Borrower, together with Borrower’s completed responses to the
inquiries set forth therein, the form and substance of such responses to be
satisfactory to Agent.

     "EBITDA" means, for any period, Consolidated Net Income for such period
plus, to the extent deducted in determining such Consolidated Net Income for
such period, without duplication, Interest Expense, income tax expense,
depreciation and amortization.

      “Eligible Accounts” means those Accounts consisting of (1) Credit Card
Receivables, (2) Corporate Wholesale Receivables, and (3) Consumer Installment
Sales Receivables, in each case (for all such Accounts) that are created by
Borrower in the ordinary course of its business, that arise out of Borrower’s
sale of goods or rendition of services, that comply with each of the
representations and warranties respecting Eligible Accounts made in the Loan
Documents, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that reserves may be
imposed from time to time by Agent in Agent’s Permitted Discretion to address
the results of any audit performed by Agent from time to time after the Closing
Date. In determining the amount to be included, Eligible Accounts shall be
calculated net of customer deposits and unapplied cash. Eligible Accounts shall
not include the following:

     (a) (i) Credit Card Receivables that the applicable Credit Card Processor
has failed to pay within 5 days after the applicable sale date, (ii) Corporate
Wholesale Receivables that the Account Debtor has failed to pay within 60 days
of original invoice date or Corporate Wholesale Receivables with selling terms
of more than 30 days, or (iii) Consumer Installment Sales Receivables as to
which the Account Debtor has failed to pay within 150 days of purchase;

     (b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or
more of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

     (c) Accounts with respect to which the Account Debtor is an Affiliate of
Borrower or an employee or agent of Borrower or any Affiliate of Borrower,

     (d) Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional,

(e) Accounts that are not payable in Dollars or Canadian Dollars,

     (f) Accounts with respect to which the Account Debtor either (i) does not
maintain its residence or chief executive office in the United States or Canada,
or (ii) in the case of Account Debtors that are not natural persons, is not
organized under the laws of the United States, Canada or any state or province
thereof, or (iii) is the government of any foreign country or sovereign state,
or of any state, province, municipality, or other political subdivision thereof,
or of any department, agency, public corporation, or other instrumentality
thereof, unless

-12-

--------------------------------------------------------------------------------

(y) the Account is supported by an irrevocable letter of credit satisfactory to
Agent in its Permitted Discretion (as to form, substance, and issuer or domestic
confirming bank) that has been delivered to Agent and is directly drawable by
Agent, or (z) the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, satisfactory to Agent in its Permitted Discretion,

     (g) Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrower has complied, to
the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31 USC
§ 3727), or (ii) any state of the United States,

     (h) Accounts with respect to which the Account Debtor is a creditor of
Borrower, has or has asserted a right of setoff, or has disputed its obligation
to pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute,

     (i) Accounts (other than Credit Card Receivables) with respect to an
Account Debtor whose total obligations owing to Borrower exceed 10% of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage, unless such obligations are backed by an
irrevocable letter of credit satisfactory to Agent in its Permitted Discretion
(as to form, substance and issuer) that has been delivered to Agent and is
directly drawable by Agent; provided, however, that, in each case, the amount of
Eligible Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Agent based on all of the otherwise Eligible Accounts
prior to giving effect to any eliminations based upon the foregoing
concentration limit,

     (j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, or as to which Borrower has received
notice of an imminent Insolvency Proceeding or a material impairment of the
financial condition of such Account Debtor,

     (k) Accounts with respect to which the Account Debtor is located in a state
or jurisdiction (e.g., New Jersey, Minnesota, and West Virginia) that requires,
as a condition to access to the courts of such jurisdiction, that a creditor
qualify to transact business, file a business activities report or other report
or form, or take one or more other actions, unless Borrower has so qualified,
filed such reports or forms, or taken such actions (and, in each case, paid any
required fees or other charges), except to the extent that Borrower may qualify
subsequently as a foreign entity authorized to transact business in such state
or jurisdiction and gain access to such courts, without incurring any cost or
penalty viewed by Agent to be significant in amount, and such later
qualification cures any access to such courts to enforce payment of such
Account,

     (l) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,

     (m) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien, and, with respect to Credit Card Receivables, are not subject to a
Credit Card Agreement,

-13-

--------------------------------------------------------------------------------

     (n) Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor,

     (o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by Borrower
of the subject contract for goods or services, or

     (p) Accounts owed under Consumer Installment Sales Contracts that are not
currently due and payable or that are due and payable as a result of a default
thereunder.

     “Eligible In-Transit Inventory” means those items of Inventory that do not
qualify as Eligible Landed Inventory solely because they are not in a location
set forth on Schedule E-1 or in transit among such locations, but as to which
(a) such Inventory currently is, and has been for a period not exceeding
forty-five (45) days, in transit (whether by vessel, air, or land) from a
location outside of the United States to a location set forth on Schedule E-1,
(b) title to such Inventory has passed to a Credit Party, (c) such Inventory is
insured against types of loss, damage, hazards, and risks, and in amounts,
satisfactory to Agent in its Permitted Discretion, (d) such Inventory is in the
possession or control of a Freight Forwarder then subject to a Freight Forwarder
Agreement and, to the extent such Inventory is the subject of a bill of lading
or other document of title, the same (1) is consigned to a Credit Party (either
directly or by means of endorsements) and (2) is either (x) in the possession of
a Credit Party, a Freight Forwarder then subject to a Freight Forwarder
Agreement or a Customs Broker then subject to a Customs Broker Agreement, or (y)
the subject of a telefacsimile copy that a Credit Party has received from the
Underlying Issuer which issued the Underlying Letter of Credit and as to which a
Credit Party also has received a confirmation from such Underlying Issuer that
such document is in-transit by air-courier to a Credit Party or a Customs Broker
then subject to a Customs Broker Agreement (in each case, in the United States)
and (e) such Credit Party has certified to Agent (pursuant to an applicable
borrowing base certificate delivered pursuant to Schedule 6.2(a)) that certifies
that, to the knowledge of such Credit Party, such Inventory meets all of such
Credit Party’s representations and warranties contained in the Loan Documents
concerning Eligible Inventory, that to the knowledge of such Credit Party there
is no reason why such Inventory would not be accepted by a Credit Party when it
arrives in the State of California, and that the shipment as evidenced by the
documents conforms to the related order documents. Delivery of each borrowing
base certificate pursuant to Schedule 6.2(a) shall constitute a representation
and warranty by such Credit Party that the Inventory listed (or otherwise
treated) therein as being Eligible In-Transit Inventory satisfies the foregoing
definition.

     “Eligible Inventory” means Eligible Landed Inventory, Eligible Refurbished
Inventory or Eligible In-Transit Inventory.

     “Eligible Landed Inventory” means Inventory consisting of first quality
(including as a result of refurbishing or repackaging) finished goods held for
sale in the ordinary course of Borrower’s business that complies with each of
the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of the one or
more of the excluding criteria set forth below; provided, however, that reserves
may be imposed from time to time by Agent in Agent’s Permitted Discretion to
address the results of any audit or appraisal performed by Agent from time to
time after the Closing Date. In determining the amount to be so included,
Inventory shall be valued at the lower of cost or

-14-

--------------------------------------------------------------------------------

market on a basis consistent with Borrower’s historical accounting practices,
but excluding, for purposes of any such determination, the value of any
capitalized costs unrelated to the acquisition of Inventory. An item of
Inventory shall not be included in Eligible Landed Inventory if:

(a)      Borrower does not have good, valid, and marketable title thereto,  
(b)      it is not located at one of the locations in the United States set
forth  

on Schedule E-1, as such schedule may be amended from time to time by notice
from Borrower to Agent (or in transit from one such location to another such
location),

     (c) it is located on real property leased or owned by Borrower or in a
contract warehouse, unless it is segregated or otherwise separately identifiable
from goods of others, if any, stored on the premises,

(d)      it is not subject to a valid and perfected first priority Agent’s Lien,
  (e)      it consists of goods returned or rejected by Borrower’s customers,  

unless such goods have been fully refurbished (if necessary) and are packaged
and ready for sale in the ordinary course of Borrower’s business, or

     (f) it consists of goods that are obsolete or slow moving, restrictive or
custom items, work-in-process, raw materials, or goods that constitute spare
parts, packaging and shipping materials, supplies used or consumed in Borrower’s
business, bill and hold goods, defective goods, “seconds” or Inventory acquired
on consignment.

     “Eligible Refurbished Inventory” means Inventory consisting of refurbished
goods that is packaged and ready for sale in the ordinary course of Borrower’s
business and that does not qualify as Eligible Landed Inventory solely because
it is located at the Refurbishing Facility. In determining the amount to be so
included, Inventory shall be valued at the lower of cost or market on a basis
consistent with Borrower’s historical accounting practices, but excluding, for
purposes of any such determination, the value of any capitalized costs unrelated
to the acquisition of Inventory.

     “Eligible Transferee” means (a) a commercial bank organized under the laws
of the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender, (e) so
long as no Event of Default has occurred and is continuing, any other Person
approved by Agent and Borrower (which approval of Borrower shall not be
unreasonably withheld, delayed, or conditioned), and (f) during the continuation
of an Event of Default, any other Person approved by Agent.

-15-

--------------------------------------------------------------------------------

     “Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication, each, by or from any
Governmental Authority, or any third party involving (x) violations of
Environmental Laws or (y) releases of Hazardous Materials (a) from any assets,
properties, or businesses of Borrower, its Subsidiaries, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by
Borrower, its Subsidiaries, or any of their predecessors in interest.

     “Environmental Law” means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy, or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health and safety, or Hazardous Materials, including
CERCLA, 42 USC. § 9601 et seq.; RCRA, 42 USC. § 6901 et seq.; the Federal Water
Pollution Control Act, 33 USC § 1251 et seq.; the Toxic Substances Control Act,
15 USC § 2601 et seq.; the Clean Air Act, 42 USC

§ 7401 et seq.; the Safe Drinking Water Act, 42 USC § 300f et seq.; the Oil
Pollution Act of 1990, 33 USC § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 USC § 11001 et seq.; the Hazardous
Material Transportation Act, 49 USC § 5101 et seq.; and the Occupational Safety
and Health Act, 29 USC §651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

     “Environmental Liabilities and Costs” means all liabilities, monetary
obligations, losses, damages, punitive damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Actions required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

     “Environmental Lien” means any Lien in favor of any Governmental Authority
for Environmental Liabilities and Costs.

     “Equipment” means equipment (as that term is defined in the Code) and
includes machinery, machine tools, motors, furniture, furnishings, fixtures,
vehicles (including motor vehicles), computer hardware, tools, parts, and goods
(other than consumer goods, farm products, or Inventory), wherever located,
including all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

     "Equity Security" means any issuance of equity securities by the Borrower
or any Subsidiary other than (A) any option to purchase equity securities or
equity securities issued in connection with the exercise of stock options by any
employee, director (or any Affiliate of a director purchasing or exercising
stock options on behalf of such director in such director's capacity as a
director of the Borrower) or the Identified Consultant of the Borrower or any
Subsidiary pursuant to any stock option or stock purchase plan or benefit plan,
(B) equity securities issued to the Borrower or any Subsidiary, (C) equity
securities representing directors' qualifying shares or (D) any equity
securities issued or redeemed pursuant to Section 7.10(a).

-16-

--------------------------------------------------------------------------------

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.

     “ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).

“Event of Default” has the meaning set forth in Section 8.

     "Excess Cash Flow" means, for any period, the remainder of (a) EBITDA for
such period, minus (b) the sum, without duplication, of (i) repayments and
voluntary prepayments of principal of Term Loans made during such period, (ii)
scheduled repayments of the principal amount of Capital Leases made during such
period, plus (iii) cash payments (not financed with the proceeds of
Indebtedness) made in such period with respect to Capital Expenditures permitted
under Section 7.18, plus (iv) all federal, state, local and foreign income taxes
paid in cash by Borrower and the Subsidiaries, plus (v) interest expense
actually paid in cash for such period.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from



time to time.




     “Excluded Collateral” means (a) any lease, license, contract, or agreement
to which Borrower is a party or any of its rights or interests thereunder if and
for so long as the grant of a Lien to Agent shall constitute or result in (i)
the abandonment, invalidation, or unenforceability of any right, title or
interest of Borrower therein or (ii) a breach or termination pursuant to the
terms of, or a default under, any such lease, license, contract or agreement (in
each case, other than to the extent that the restrictive terms of any such
lease, license, contract, or agreement would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Code (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity), provided, however, that such Lien
shall attach immediately at such time as the condition causing such abandonment,
invalidation, unenforceability, breach, or termination shall be remedied and
shall attach immediately to the products and proceeds of such lease, license,
contract, or agreement and, to the extent severable, to any portion of such
lease, license, contract, or agreement that does not result in any of the
consequences specified in clauses (i) or (ii) above; (b) motor vehicles owned by
Borrower, but only until such time as the aggregate net book value (net of any
Purchase Money Indebtedness relating to such vehicles) of such motor vehicles
first exceeds $500,000 (it being understood that, from and after such time, all
Borrower’s motor vehicles shall be included in the Borrower Collateral), and
provided, that Agent’s Lien shall attach immediately to the products and
proceeds of all such motor vehicles; (c) any Deferred Compensation Life
Insurance and (d) the real property owned by the Borrower which the Agent has
agreed to exclude from the grant of security interest hereunder.

-17-

--------------------------------------------------------------------------------

     “Fee Letter” means that certain fee letter, dated as of August 20, 2007,
between Borrower and Agent, in form and substance satisfactory to Agent.

“FEIN” means Federal Employer Identification Number.

     "Fiscal Year" means the fiscal year of Borrower and the Subsidiaries, which
period shall be the 12-month period ending on January 31st of each year.

"Fixtures" means fixtures (as that term is defined in the Code).

     “Freight Forwarder” means Panalpina, Inc., or such other Persons as may be
selected by Borrower after the date hereof who are reasonably acceptable to
Agent to perform freight forwarding or international transportation of Inventory
imported by Borrower and who have executed and delivered a Freight Forwarder
Agreement.

     “Freight Forwarder Agreement” means a freight forwarder agreement in form
and substance satisfactory to Agent in its Permitted Discretion, duly executed
and delivered to Agent by a Freight Forwarder and Borrower.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning set forth in Section 2.13(b)(ii).

     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States, consistently applied.

     “General Intangibles” means general intangibles (as that term is defined in
the Code), including payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any and all supporting obligations in respect thereof, and
any other personal property other than Accounts, Deposit Accounts, goods,
Investment Property, and Negotiable Collateral.

"Goods" means goods (as that term is defined in the Code).

     “Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

     “Governmental Authority” means any federal, state, local, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar dispute-resolving panel or body.

     “Guarantor” means any Person that from time to time may become a guarantor
of the Obligations.

-18-

--------------------------------------------------------------------------------

     “Guarantor Security Agreement” means one or more security agreements
executed and delivered by each Guarantor in favor of Agent, in each case, in
form and substance satisfactory to Agent in its Permitted Discretion.

     “Guaranty” means on or more general continuing guaranties executed and
delivered by each Guarantor in favor of Agent, for the benefit of the Lender
Group and the Bank Product Providers, in form and substance satisfactory to
Agent.

     “Hazardous Materials” means (a) substances that are defined or listed in,
or otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify a
substance by reason of such substance’s ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or “EP (Extraction Procedure) toxicity”,
(b) oil, petroleum, or petroleum derived substances, natural gas, natural gas
liquids, synthetic gas, drilling fluids, produced waters, and other wastes
associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

     “Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by Borrower or its Subsidiaries that provide for an
interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging Borrower’s or its Subsidiaries’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security, or currency valuations or commodity prices.

“Holdout Lender” has the meaning set forth in Section 15.2(a).

"Identified Consultant" means JW Levin Partners LLC.

     “Indebtedness” means (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its Subsidiaries,
irrespective of whether such obligation or liability is assumed, (e) all
obligations to pay the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade practices), and (f) all obligations owing under Hedge
Agreements (provided that the amount of such obligations shall be calculated
based on the net termination value), and (g) any obligation guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (f) above.

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

“Indemnified Person” has the meaning set forth in Section 11.3.

-19-

--------------------------------------------------------------------------------

     “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, or proceedings seeking
reorganization, arrangement, or other similar relief.

     “Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 or 6 months thereafter, as elected by the
Borrower pursuant to Section 2.13 and subject to Section 2.13(d)(ii)(y);
provided, however, that (a) if any Interest Period would end on a day that is
not a Business Day, such Interest Period shall be extended (subject to clauses
(c)-(e) below) to the next succeeding Business Day, (b) interest shall accrue at
the applicable rate based upon the LIBOR Rate from and including the first day
of each Interest Period to, but excluding, the day on which any Interest Period
expires, (c) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (d) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period), the Interest Period shall end on the last Business Day of
the calendar month that is 1, 2, 3, or 6 months after the date on which the
Interest Period began, as applicable, and (e) Borrower may not elect an Interest
Period which will end after the Maturity Date.

“Inventory” means inventory (as that term is defined in the Code).

     “Inventory Reserves” means reserves (determined from time to time by Agent
in its Permitted Discretion) for the estimated costs relating to unpaid freight
charges, warehousing or storage charges, taxes, duties, and other similar unpaid
costs associated with the acquisition of Eligible In-Transit Inventory by
Borrower.

     “Investment” means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide Accounts arising in the
ordinary course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, Stock, or all or substantially all of the assets
of such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.

     “Investment Property” means investment property (as that term is defined in
the Code), and any and all supporting obligations in respect thereof.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

     “Issuing Lender” means WFRF or any other Lender that, at the request of
Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing L/Cs or L/C
Undertakings pursuant to Section 2.12.

-20-

--------------------------------------------------------------------------------

     “Landlord Lien Reserve” means, without limitation of Section 2.1(b), with
respect to any Leased Store Location a reserve for rent for one month for full
rental obligations in any Landlord Lien State as may be established by Agent.

“Landlord Lien State” means each of Pennsylvania, Virginia and Washington.

“L/C” has the meaning set forth in Section 2.12(a).

     “L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“L/C Undertaking” has the meaning set forth in Section 2.12(a).

     “Leased Store Location” means any Sharper Image store for which Borrower
has a leasehold interest, and any related kiosk location leased by Borrower and
serviced from any such store.

"Leasehold Interests" means leasehold interests (as that term is defined in the



Code).




     “Lender” and “Lenders” have the respective meanings set forth in the
preamble to this Agreement, and shall include any other Person made a party to
this Agreement in accordance with the provisions of Section 14.1.

     “Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

     “Lender Group Expenses” means all (a) costs or expenses (including taxes,
and insurance premiums) required to be paid by Borrower or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) fees or charges paid or incurred by Agent in connection with
the Lender Group’s transactions with Borrower or its Subsidiaries, including,
fees or charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in this Agreement), real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) costs and expenses
incurred by Agent in the disbursement of funds to Borrower or other members of
the Lender Group (by wire transfer or otherwise), (d) charges paid or incurred
by Agent resulting from the dishonor of checks, (e) reasonable costs and
expenses paid or incurred by the Lender Group to correct any default or enforce
any provision of the Loan Documents, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) audit fees and expenses of Agent related to
audit examinations of the Books to the extent of the fees and charges (and up to
the amount of any limitation) contained in this Agreement, (g) reasonable costs
and expenses of third party claims or any other suit paid or incurred by the
Lender Group in enforcing or defending the Loan Documents or in connection with
the transactions contemplated by the Loan Documents or the Lender Group’s
relationship with Borrower or any its

-21-

--------------------------------------------------------------------------------

Subsidiaries, (h) Agent’s reasonable costs and expenses (including attorneys
fees) incurred in advising, structuring, drafting, reviewing, administering,
syndicating, or amending the Loan Documents, and (i) Agent’s and each Lender’s
reasonable costs and expenses (including attorneys, accountants, consultants,
and other advisors fees and expenses) incurred in terminating, enforcing
(including attorneys, accountants, consultants, and other advisors fees and
expenses incurred in connection with a “workout,” a “restructuring,” or an
Insolvency Proceeding concerning Borrower or its Subsidiaries or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.

     “Lender-Related Person” means, with respect to any Lender, such Lender,
together with such Lender’s Affiliates, officers, directors, employees,
attorneys, and agents.

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

     “Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit.

“LIBOR Deadline” has the meaning set forth in Section 2.13(b)(i).

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

     “LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the
rate per annum determined by Agent (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by (b)
100% minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and as of
the effective day of any change in the Reserve Percentage.

     “LIBOR Rate Loan” means each portion of a Loan that bears interest at a
rate determined by reference to the LIBOR Rate.

      “Lien” means any interest in an asset securing an obligation owed to, or a
claim by, any Person other than the owner of the asset, irrespective of whether
(a) such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances. Without limiting the generality of the foregoing,
the term “Lien” includes the lien or security interest arising from a mortgage,
deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.

“Loan Account” has the meaning set forth in Section 2.10.

     “Loan Documents” means this Agreement, the Bank Product Agreements, the
Side Letter, the Cash Management Agreements, the Control Agreements, the Credit
Card Agreements, the Customs Broker Agreements, Disbursement Letter, the Due
Diligence Letter, the Fee Letter, the Letters of Credit, the Officers’
Certificate, the Patent Security Agreement, the

-22-

--------------------------------------------------------------------------------

Trademark Security Agreement, any note or notes executed by Borrower in
connection with this Agreement and payable to a member of the Lender Group, and
any other agreement entered into, now or in the future, by Borrower and the
Lender Group in connection with this Agreement.

     "Loans" means the Revolving Advances, Term Loans and other advances made by
the Lenders or Agent hereunder.

     “Material Adverse Change” means (a) a material adverse change in the
business, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrower and its Subsidiaries, taken as a whole, (b)
a material impairment of Borrower’s and its Subsidiaries ability to perform
their obligations under the Loan Documents to which they are parties or of the
Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
the Agent’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of Borrower or its Subsidiaries.

“Maturity Date” has the meaning set forth in Section 3.4.

     “Maximum Revolver Amount” means, (i) during the period from January 1st
through July 31st of each year, $85,000,000, (ii) during the period from August
1st through September 30th of each year, $100,000,000 and (iii) during the
period from October 1st through December 31st of each year, $120,000,000.

"Maximum Revolver Prepayment Amount" means $120,000,000.

     “Minimum Availability Reserve” means an amount equal to the product of the
then applicable Maximum Revolver Amount times 7.5%.

“Multicurrency Collection Account” has the meaning set forth in Section 2.7(b).

     “Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.



  "Net Cash Proceeds" means:




     (a) with respect to any Disposition, the aggregate cash proceeds (including
cash proceeds received pursuant to policies of insurance and by way of deferred
payment of principal pursuant to a note, installment receivable or otherwise,
but only as and when received) received by Borrower or any Subsidiary pursuant
to such Disposition net of (i) the direct costs relating to such Disposition
(including sales commissions and legal, accounting and investment banking fees,
commissions and expenses), (ii) any portion of such proceeds deposited in an
escrow account pursuant to the documentation relating to such Disposition
(provided that such amounts shall be treated as Net Cash Proceeds upon their
release from such escrow account to Borrower or the applicable Subsidiary),
(iii) amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligations or purchase price adjustment
associated with such Disposition (provided that, to the extent and at the time
any such amounts are released from such reserve other than to make a payment in
respect of such liability, such amounts shall constitute Net Cash Proceeds),
(iv) taxes paid or reasonably estimated by Borrower to be payable as a result
thereof (after taking into account any available

-23-

--------------------------------------------------------------------------------

tax credits or deductions and any tax sharing arrangements), (v) amounts
required to be applied to the repayment of any Indebtedness secured by a Lien on
the asset subject to such Disposition (other than the Loans) and (vi) with
respect to any Disposition described in clause (b) or (c) of the definition
thereof, all money actually applied to repair, replace or reconstruct damaged
property or property affected by loss, destruction, damage, condemnation,
confiscation, requisition, seizure or taking, all of the costs and expenses
reasonably incurred in connection with the collection of such proceeds, award or
other payments, and any amounts retained by or paid to parties having superior
rights to such proceeds, awards or other payments; and

     (b) with respect to any incurrence of Indebtedness or issuance of Equity
Securities, the aggregate cash proceeds received by Borrower or any Subsidiary
pursuant to such issuance, net of the direct costs relating to such issuance
(including sales and underwriter’s commission).

     “Net Liquidation Percentage” means the percentage of the book value of
Borrower’s Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory, such percentage to be as determined from time to
time by a qualified appraisal company selected by Agent.

     “Non-Owned Storage Facility” means any distribution center or warehouse
facility leased by Borrower, together with any other location where Inventory or
Equipment of Borrower is stored or held pursuant to a lease, bailment,
warehousing or similar arrangement, which location (a) is not owned by Borrower,
and (b) is not a Leased Store Location.

     “Obligations” means (a) all Loans, debts, principal, interest (including
any interest that, but for the commencement of an Insolvency Proceeding, would
have accrued), contingent reimbursement obligations with respect to outstanding
Letters of Credit, premiums, liabilities (including all amounts charged to
Borrower’s Loan Account pursuant hereto), obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letter), charges,
costs, Lender Group Expenses (including any fees or expenses that, but for the
commencement of an Insolvency Proceeding, would have accrued), lease payments,
guaranties, covenants, and duties of any kind and description owing by Borrower
to the Lender Group pursuant to or evidenced by the Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all Lender Group Expenses that
Borrower is required to pay or reimburse by the Loan Documents, and (b) all Bank
Product Obligations. Any reference in this Agreement or in the Loan Documents to
the Obligations shall include all extensions, modifications, renewals, or
alterations thereof, both prior and subsequent to any Insolvency Proceeding.

     “Officers’ Certificate” means the representations and warranties of
officers form submitted by Agent to Borrower, together with Borrower’s completed
responses to the inquiries set forth therein, the form and substance of such
responses to be satisfactory to Agent in its Permitted Discretion.

“Originating Lender” has the meaning set forth in Section 14.1(e).

“Overadvance” has the meaning set forth in Section 2.5.

-24-

--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 14.1(e).

     “Patent Security Agreement” means a patent security agreement executed and
delivered by Borrower and Agent, the form and substance of which is satisfactory
to Agent in its Permitted Discretion.

     “Permitted Discretion” means a determination made in the exercise of
reasonable (from the perspective of a secured asset-based lender) business
judgment.

     “Permitted Dispositions” means (a) sales or other dispositions of Equipment
that is substantially worn, damaged, or obsolete in the ordinary course of
business, (b) sales of Inventory to buyers in the ordinary course of business,
(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents, (d) the
licensing of patents, trademarks, copyrights, and other intellectual property
rights in the ordinary course of business provided that any such license is
subject to the Lien and other rights of the Agent in such patents, trademarks,
copyrights and other intellectual property rights, (e) in connection with any
store closing, the subleasing of the applicable store space for the remainder of
the then current term of the applicable lease(s), (f) dispositions of Equipment
in the ordinary course of business in connection with the remodeling or
refurbishing or closing of stores in an aggregate amount (based on the aggregate
consideration, calculated as of the date of each such disposition) not in excess
of $5,000,000 in any Fiscal Year, (g) the lapsing or abandonment of patents,
trademarks, copyrights and other intellectual property rights (other than the
tradenames or trademarks "Sharper Image", "The Sharper Image" or "The Sharper
Image Corporation") so long as the Borrower determines in good faith that such
intellectual property rights are no longer useful in the business of the
Borrower, (h) the sale or other transfer of the Borrower's distribution center
owned on the Restatement Date provided that Borrower complies with the
provisions of Section 2.4(b)(i) hereof, and (i) dispositions not otherwise
permitted in clauses (a) through (h) of assets other than Accounts, or the trade
name "Sharper Image", so long as (i) no Default or Event of Default has occurred
or is continuing or would result therefrom, (ii) each such disposition is
consummated at fair value, in good faith, and pursuant to an arm’s length
transaction, (iii) both immediately before and immediately after giving effect
to any such disposition, Borrowing Base Availability shall be in excess of
$15,000,000, and (iv) the aggregate amount of all such dispositions (based on
the aggregate consideration, calculated as of the date of each such disposition)
under this clause does not exceed $5,000,000 in any Fiscal Year.

     “Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments received in settlement of amounts due to Borrower or
any of its Subsidiaries effected in the ordinary course of business or owing to
Borrower or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of Borrower or its Subsidiaries, (e) Investments consisting of
guarantees constituting Indebtedness permitted under Section 7.1, (f)
Investments in Deferred Compensation Life Insurance to the extent permitted in
Section 6.8(d), and (g) Investments not otherwise permitted in clauses (a)
through (f) so long as (i) no Default or Event of Default has occurred or is
continuing or would result therefrom, (ii) both immediately before and
immediately after giving effect to any such Investment, Borrowing Base
Availability shall be in excess of $15,000,000, and (iii) the

-25-

--------------------------------------------------------------------------------

aggregate amount of all such Investments at any one time outstanding would not
exceed $15,000,000.

     “Permitted Liens” means (a) Liens held by Agent, (b) Liens for unpaid taxes
that either (i) are not yet delinquent, or (ii) do not constitute an Event of
Default hereunder and are the subject of Permitted Protests, (c) Liens set forth
on Schedule P-1, (d) the interests of lessors under operating leases, (e)
purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as such Lien attaches only to the asset purchased or acquired and
the proceeds thereof, (f) Liens arising by operation of law in favor of
warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of business and not in connection
with the borrowing of money, and which Liens either (i) are for sums not overdue
by more than 30 days, so long as Agent is satisfied that, during such overdue
period, such Liens will not impair the enforceability, validity or priority of
any of the Agent’s Liens, or (ii) are the subject of Permitted Protests, (g)
Liens arising from deposits made in connection with obtaining worker’s
compensation or other unemployment insurance, (h) Liens or deposits to secure
performance of bids, tenders, or leases incurred in the ordinary course of
business and not in connection with the borrowing of money, (i) Liens granted as
security for surety or appeal bonds, performance bonds and other obligations of
a like nature in connection with obtaining such bonds in the ordinary course of
business, (j) inchoate and unperfected Liens for escheat or use taxes that are
not the subject of any judgment or other asserted claim for the payment of
money, and any Liens resulting from any judgment or other asserted claim for the
payment of money that is not an Event of Default pursuant to Section 8.7, (k)
with respect to any Real Property, easements, rights of way, zoning
restrictions, and similar encumbrances that do not materially interfere with or
impair the use or operation thereof, (m) Liens on assets other than Inventory,
Accounts, Real Property, Cash Management Accounts, Deferred Compensation
Accounts, or patents, trademarks, copyrights, or other intellectual property
rights, and securing Indebtedness or other obligations permitted hereunder in an
aggregate amount not exceeding $5,000,000 and (n) Liens on insurance policies
held by Borrower or any of its Subsidiaries and securing Indebtedness permitted
pursuant to Section 7.1(i).

     “Permitted Protest” means the right of Borrower or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes), or rental payment, provided that (a) a reserve with
respect to such obligation is established on the Books in such amount as is
required under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Borrower or its Subsidiary, as applicable, in good faith, and (c)
Agent is satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of the Agent’s
Liens.

     “Permitted Purchase Money Indebtedness” means, as of any date of
determination, Purchase Money Indebtedness in an aggregate principal amount
outstanding at any one time not in excess of $10,000,000.

     "Permitted Working Capital Uses" means working capital expenditures of the
Borrower other than (i) any Investment, (ii) any payment with respect to any
settlement or judgment (other than Borrower's attorney fees) in excess of
$1,000,000 for all such claims in any Fiscal Year unless otherwise agreed to by
Agent in writing, (iii) any payment pursuant to Section 7.10, or (iv) repayment
of any Indebtedness (other than the Obligations).

-26-

--------------------------------------------------------------------------------

     “Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

     “Projections” means Borrower’s forecasted (a) balance sheets, (b) profit
and loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower's historical financials, together with appropriate
supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination,:

     (a) with respect to a Lender’s obligation to make Revolving Advances and
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, (i) prior to the Revolver Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender’s Revolver Commitment,
by (z) the aggregate Revolver Commitments of all Lenders, and (ii) from and
after the time that the Revolver Commitments have been terminated or reduced to
zero, the percentage obtained by dividing (y) the aggregate outstanding
principal amount of such Lender’s Revolving Advances by (z) the aggregate
outstanding principal amount of all Revolving Advances,

     (b) with respect to a Lender’s obligation to participate in Letters of
Credit, to reimburse the Issuing Lender, and to receive payments of fees with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and (ii)
from and after the time that the Revolver Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Revolving Advances by (z) the
aggregate outstanding principal amount of all Revolving Advances,

     (c) with respect to a Lender’s obligation to make Term Loans and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Term Loan Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Term Loan Commitment, by (z)
the aggregate Term Loan Commitments of all Lenders, and (ii) from and after the
time that the Term Loan Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (y) the aggregate outstanding principal amount
of such Lender’s Term Loans by (z) the aggregate outstanding principal amount of
all Term Loans, and

     (d) with respect to all other matters as to a particular Lender (including
the indemnification obligations arising under Section 16.7), the percentage
obtained by dividing (i) such Lender’s Revolver Commitment plus the outstanding
principal amount of such Lender’s portion of the Revolving Advances plus such
Lender's outstanding Term Loans, by (ii) the aggregate amount of Revolver
Commitments of all Lenders plus the aggregate outstanding principal amount of
all Revolving Advances plus all outstanding Term Loans of all Lenders; provided,
however, that in the event the Revolver Commitments have been terminated or
reduced to zero, Pro Rata Share under this clause shall be the percentage
obtained by dividing (A) the outstanding principal amount of such Lender’s
Revolving Advances plus such Lender’s ratable portion of the Risk Participation
Liability with respect to outstanding Letters of Credit

-27-

--------------------------------------------------------------------------------

plus such Lender's outstanding Term Loans, by (B) the outstanding principal
amount of all Revolving Advances plus the aggregate amount of the Risk
Participation Liability with respect to outstanding Letters of Credit plus all
outstanding Term Loans of all Lenders.

     “Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 90 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof (together with any
refinancings thereof permitted under Section 7.1(c)).

     “Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries that is
in Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

     “Qualified Import Letter of Credit” means a Letter of Credit that (a) is
issued to facilitate the purchase by Borrower of Eligible Inventory, (b) has an
expiry date of less than 120 days and is otherwise in form and substance
acceptable to Agent in its Permitted Discretion, and (c) is issued to support an
Underlying Letter of Credit that only is drawable by the beneficiary thereof by
the presentation of, among other documents, such applicable documents
satisfactory to Agent as evidencing Borrower’s title to the subject Inventory.

     “Real Property” means any estates or interests in real property now owned
or hereafter acquired by Borrower or its Subsidiaries and the improvements
thereto.

     “Record” means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

     “Refurbishing Facility” means that certain Proactive Solutions facility
located at 350 Wainwright Drive, Northbrook, IL 60062.

     “Remedial Action” means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities, each, in
connection with a release of Hazardous Materials, or (d) conduct any other
removal or remedial actions authorized by 42 USC § 9601.

“Replacement Lender” has the meaning set forth in Section 15.2(a).

“Report” has the meaning set forth in Section 16.17.

     “Required Lenders” means, at any time, Lenders whose aggregate Pro Rata
Shares (calculated under clause (d) of the definition of Pro Rata Shares) equal
or exceed 50.1%.

     "Required Revolving Lenders" means as of any date, Lenders holding 50.1% or
more of Revolver Commitments determined on a combined basis and, following the
termination of the Revolver Commitments, Lenders holding 50.1% or more of the
outstanding Revolving

-28-

--------------------------------------------------------------------------------

Obligations; provided that prior to termination of the Revolver Commitments, if
any Lender breaches its obligation to fund any requested Revolving Advance, for
so long as such breach exists, its voting rights hereunder shall be calculated
with reference to its outstanding Revolving Advances rather than its Revolver
Commitment.

     "Required Term Loan Lenders" means as of any date, Lenders holding 50.1% or
more of the outstanding principal balance of Term Loans.

     “Reserve Percentage” means, on any day, for any Lender, the maximum
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor Governmental Authority) for determining the reserve
requirements (including any basic, supplemental, marginal, or emergency
reserves) that are in effect on such date with respect to eurocurrency funding
(currently referred to as “eurocurrency liabilities”) of that Lender, but so
long as such Lender is not required or directed under applicable regulations to
maintain such reserves, the Reserve Percentage shall be zero.

     "Restatement Date" means the date upon which all of the conditions
precedent to the effectiveness of the amendment and restatement of the First
Amended and Restated Credit Agreement have been met.

     "Retained Real Estate Proceeds" means Net Cash Proceeds from the
Disposition of real property owned by the Borrower in an amount not to exceed
$2,000,000 in the aggregate.

     “Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 and in each case for the relevant period
of the year specified on such Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder in accordance with the
provisions of Section 14.1.

     “Revolver Usage” means, as of any date of determination, the sum of (a) the
then extant amount of outstanding Revolving Advances, plus (b) the then extant
amount of the Letter of Credit Usage.

“Revolving Advances” has the meaning set forth in Section 2.1(a).

     "Revolving Credit Lender" means a Lender with a Revolver Commitment or,
following the termination of the Revolver Commitments, to which Revolving
Obligations are owed.

     "Revolving Obligations" means all Obligations consisting of Revolving
Advances, fees, expenses and interest related thereto.

     “Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrower,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

-29-

--------------------------------------------------------------------------------

     “SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the



Code).




“Settlement” has the meaning set forth in Section 2.3(f)(i).

“Settlement Date” has the meaning set forth in Section 2.3(f)(i).

     "Side Letter" means that certain letter agreement dated as of August 20,
2007 by and between the Borrower and WFRF.

     “Special Account and Securities Investments” means, at any time, (a)
Deferred Compensation Amounts in the Deferred Compensation Account, and (b)
Permitted Investments of Borrower and its Subsidiaries (other than Deferred
Compensation Amounts in the Deferred Compensation Account), in an aggregate
amount not in excess of $1,500,000, that at such time, both (i) consist of (x)
Permitted Investments held in a Deposit Account or Securities Account, or

(y)      securities or other Investment Property, and (ii) are not (x) in a Cash
Management Account,   (y)      in a Deposit Account or Securities Account then
subject to a Control Agreement, or (z)  

otherwise subject to the control of Agent in accordance with Sections 9-104 or
9-106 of the Code.

     “Solvent” means, with respect to any Person on a particular date, that, at
fair valuations, the sum of such Person’s assets is greater than all of such
Person’s debts.

     “Stock” means all shares, options, warrants, interests, participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
“equity security” (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).

     “Store Account” means, for each of Borrower’s stores, the Collection
Account maintained by Borrower for deposit of Collections received at such
store.

     “Subsidiary” of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.

     “Swing Lender” means WFRF or any other Lender that, at the request of
Borrower and with the consent of Agent agrees, in such Lender’s sole discretion,
to become the Swing Lender under Section 2.3(d).

“Swing Loan” has the meaning set forth in Section 2.3(d)(i).

“Taxes” has the meaning set forth in Section 16.11.

-30-

--------------------------------------------------------------------------------

     "Term Loan Commitment" means $20,000,000 (as such amount may be reduced or
otherwise modified pursuant to the Side Letter).

     "Term Loan Lender" means any Lender with a Term Loan Commitment or,
following the termination of the Term Loan Commitments, to which Term Loan
Obligations are owed.

     "Term Loan Maturity Date" means May 25, 2012 or such earlier date on which
the Commitments terminate pursuant to Section 9.

     "Term Loan Obligations" means all Obligations consisting of Term Loans and
fees, expenses and interest related thereto.

     "Term Loans" has the meaning set forth in Section 2.2 and, for purposes of
clarification, shall include any "Initial Term Loans" or any "Incremental Term
Loans" each as defined in the Side Letter.

     Termination Date means May 25, 2012 or such earlier date on which the
Commitments terminate pursuant to Section 9.

     “Trademark Security Agreement” means a trademark security agreement
executed and delivered by Borrower and Agent, the form and substance of which is
satisfactory to Agent in its Permitted Discretion.

     “Triggering Period” means (A) the period from (i) May 25, 2007 through (ii)
the first date on or after May 25, 2007 on which Availability shall have been in
excess of $15,000,000 for a period of six continuous months (the "Initial
Triggering Period") and (B) after the Initial Triggering Period, the period
commencing on the earlier to occur of either (i) the occurrence and continuation
of an Event of Default, or (ii) the first date on which Availability shall fail
to be in excess of $15,000,000 and terminating on the first date on which
Availability shall have been in excess of $15,000,000 for a period of six
continuous months. Agent will endeavor to notify Borrower within five (5) days
of the Agent becoming aware of the occurrence of any Triggering Period occurring
after the Initial Triggering Period.

     “UCC Filing Authorization Letter” means a letter duly executed by Borrower
authorizing Agent to file appropriate financing statements on Form UCC-1
(without the signature of Borrower), in such office or offices as may be
necessary or, in the opinion of Agent, desirable to perfect the security
interests purported to be created by the Loan Documents.

“United States” means the United States of America.

     “Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrower.

     “Underlying Letter of Credit” means a letter of credit that has been issued
by an Underlying Issuer.

“Voidable Transfer” has the meaning set forth in Section 17.7.

-31-

--------------------------------------------------------------------------------

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking



association.




     "Working Capital Net Cash Proceeds" means Net Cash Proceeds from the
incurrence of Indebtedness or issuance of Equity Securities by the Borrower in
an amount not to exceed $20,000,000 from and after the Restatement Date
designated by the Borrower in writing to the Agent for application to identified
Permitted Working Capital Uses.

“WFRF” means Wells Fargo Retail Finance, LLC, a Delaware limited liability



company.




     1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided that, in the event of any
change to GAAP or the application thereof occurring after the Restatement Date,
at the request of Agent or Borrower, the parties shall in good faith consider
appropriate amendments to adjust financial covenant levels herein to offsite the
effects (if any) of such change. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Borrower” is used in respect of a financial covenant or a related definition,
it shall be understood to mean Borrower and its Subsidiaries on a consolidated
basis unless the context clearly requires otherwise.

     1.3. Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein.

     1.4. Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement or any
other Loan Document refer to this Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Agreement or
such other Loan Document, as the case may be. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement or in the other Loan Documents to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to the repayment in full or satisfaction
in full of the Obligations shall mean the repayment in full in cash (or
cash-collaterization in accordance with the terms hereof) of all Obligations
other than contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding and are not required to be repaid or cash
collateralized pursuant to the provisions of this Agreement. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record and any Record
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

-32-

--------------------------------------------------------------------------------

     1.5. Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

2.      LOAN AND TERMS OF PAYMENT.     2.1.      Revolver Advances.      (a)
Subject to the terms and conditions of this Agreement, and during the term  

of this Agreement, each Lender agrees (severally, not jointly or jointly and
severally) to make revolving advances (“Revolving Advances”) to Borrower in an
amount at any one time outstanding not to exceed such Lender’s Pro Rata Share of
an amount equal to the lesser of (i) the Maximum Revolver Amount less the Letter
of Credit Usage, or (ii) the Borrowing Base less the Adjusted Letter of Credit
Usage.

     (b) Anything to the contrary in this Section 2.1 notwithstanding, Agent
shall have the right to establish and modify reserves (including all reserves
referenced in the definition of Borrowing Base) in such amounts, and with
respect to such matters, as Agent in its Permitted Discretion shall deem
necessary or appropriate, against the Borrowing Base, including, without
limitation, reserves with respect to (i) shrinkage (so as to bring perpetual
records in line with historical levels), (ii) sums that Borrower is required to
pay (such as taxes, assessments, insurance premiums, or, in the case of leased
assets, rents or other amounts payable under such leases) and has failed to pay
under any Section of this Agreement or any other Loan Document, and (iii)
amounts owing by Borrower or its Subsidiaries to any Person to the extent
secured by a Lien on, or trust over, any of the Collateral (other than any
existing Permitted Lien set forth on Schedule P-1 which is specifically
identified thereon as entitled to have priority over the Agent’s Liens), which
Lien or trust, in the Permitted Discretion of Agent likely would have a priority
superior to the Agent’s Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral. In addition to the
foregoing (and subject to Section 2.11 as to costs and expenses), Agent shall
have the right to have the Borrower’s Inventory reappraised by a qualified
appraisal company selected by Agent from time to time after the Restatement Date
for the purpose of re-determining the Net Liquidation Percentage of the Eligible
Inventory and, as a result, re-determining the Borrowing Base.

     (c) The Lenders shall have no obligation to make additional Revolving
Advances hereunder to the extent such additional Revolving Advances would cause
the Revolver Usage to exceed the Maximum Revolver Amount.

     (d) Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.

     2.2. Term Loan Commitments. Each Lender agrees to make a loan to Borrower
(each such loan, a “Term Loan”) on such dates and in the amounts set forth in
the Side Letter in such Lender’s applicable Pro Rata Share of the Term Loan
Commitment. The Commitments of Lenders to make Term Loans shall expire
concurrently with the making of the Term Loans on the date when such Term Loans
are made and in the amounts so made.

-33-

--------------------------------------------------------------------------------

2.3.      Borrowing Procedures and Settlements.     (a) Procedure for Borrowing.
Each Borrowing shall be made by an  

irrevocable written request by an Authorized Person delivered to Agent (which
notice must be received by Agent no later than 10:00 a.m. (California time) on
the Business Day prior to the date that is the requested Funding Date (subject
to Section 2.13(b)(i) in the case of any LIBOR Rate Loan) specifying (i) the
amount of such Borrowing, and (ii) the requested Funding Date, which shall be a
Business Day; provided, however, that in the case of a request for Swing Loan in
an amount of $20,000,000, or less, such notice will be timely received if it is
received by Agent no later than 10:00 a.m. (California time) on the Business Day
that is the requested Funding Date) specifying (i) the amount of such Borrowing,
and (ii) the requested Funding Date, which shall be a Business Day. At Agent’s
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent telephonic notice of such request by the
required time. In such circumstances, Borrower agrees that any such telephonic
notice will be confirmed in writing within 24 hours of the giving of such notice
and the failure to provide such written confirmation shall not affect the
validity of the request.

     (b) Agent’s Election. Promptly after receipt of a request for a Borrowing
pursuant to Section 2.3(a), Agent shall elect, in its discretion, (i) to have
the terms of Section 2.3(c) apply to such requested Borrowing, or (ii) if the
Borrowing is for a Revolving Advance to request Swing Lender to make a Swing
Loan pursuant to the terms of Section 2.3(d) in the amount of the requested
Borrowing; provided, however, that (i) if Swing Lender declines in its sole
discretion to make a Swing Loan pursuant to Section 2.3(d), Agent shall elect to
have the terms of Section 2.3(c) apply to such requested Borrowing, and (ii) if
a notice requesting a LIBOR Rate Loan has been timely delivered per Section
2.13(b)(i), Agent shall not have the option to request Swing Line Lender to make
such Borrowing as a Swing Line Loan.

(c)      Making of Loans.     (i) In the event that Agent shall elect to have
the terms of this Section  

2.3(c) apply to a requested Borrowing as described in Section 2.3(b), then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (California time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Loans, Agent
shall make the proceeds thereof available to Borrower on the applicable Funding
Date by transferring immediately available funds equal to such proceeds received
by Agent to Borrower’s Designated Account; provided, however, that, subject to
the provisions of Section 2.3(i), Agent shall not request any Lender to make,
and no Lender shall have the obligation to make, any Loan if Agent shall have
actual knowledge that (1) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing would exceed the Availability on such Funding Date.

-34-

--------------------------------------------------------------------------------

     (ii) Unless Agent receives notice from a Lender on or prior to the
Restatement Date or, with respect to any Borrowing after the Restatement Date,
prior to 9:00 a.m. (California time) on the date of such Borrowing, that such
Lender will not make available as and when required hereunder to Agent for the
account of Borrower the amount of that Lender’s Pro Rata Share of the Borrowing,
Agent may assume that each Lender has made or will make such amount available to
Agent in immediately available funds on the Funding Date and Agent may (but
shall not be so required), in reliance upon such assumption, make available to
Borrower on such date a corresponding amount. If and to the extent any Lender
shall not have made its full amount available to Agent in immediately available
funds and Agent in such circumstances has made available to Borrower such
amount, that Lender shall on the Business Day following such Funding Date make
such amount available to Agent, together with interest at the Defaulting Lender
Rate for each day during such period. A notice submitted by Agent to any Lender
with respect to amounts owing under this subsection shall be conclusive, absent
manifest error. If such amount is so made available, such payment to Agent shall
constitute such Lender’s Loan on the date of Borrowing for all purposes of this
Agreement. If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify Borrower of such failure to fund
and, upon demand by Agent, Borrower shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Loans composing such Borrowing. The failure of any Lender to make
any Loan on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make a Loan on such Funding Date, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on any Funding Date.

     (iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments to each other non-Defaulting Lender member of the Lender Group
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender’s Loan was funded by the other members of the Lender Group)
or, if so directed by Borrower and if no Default or Event of Default had
occurred and is continuing (and to the extent such Defaulting Lender’s Loan was
not funded by the Lender Group), retain same to be re-advanced to Borrower as if
such Defaulting Lender had made a Loan to Borrower. Subject to the foregoing,
Agent may hold and, in its Permitted Discretion, re-lend to Borrower for the
account of such Defaulting Lender the amount of all such payments received and
retained by Agent for the account of such Defaulting Lender. Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents,
such Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitment shall be deemed to be zero. This Section shall remain effective with
respect to such Lender until (x) the Obligations under this Agreement shall have
been declared or shall have become immediately due and payable, (y) the
non-Defaulting Lenders, Agent, and Borrower shall have waived such Defaulting
Lender’s default in writing, or (z) the Defaulting Lender makes its Pro Rata
Share

-35-

--------------------------------------------------------------------------------

of the applicable Loan and pays to Agent all amounts owing by Defaulting Lender
in respect thereof. The operation of this Section shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrower of
its duties and obligations hereunder to Agent or to the Lenders other than such
Defaulting Lender. Any such failure to fund by any Defaulting Lender shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle Borrower at its option, upon written notice to Agent, to arrange
for a substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be acceptable to Agent. In connection with the arrangement
of such a substitute Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being repaid its share of the outstanding Obligations (other
than Bank Product Obligations, but including an assumption of its Pro Rata Share
of the Risk Participation Liability) without any premium or penalty of any kind
whatsoever; provided, however, that any such assumption of the Commitment of
such Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or Borrower’s rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund.

(d)      Making of Swing Loans.     (i) In the event Agent shall elect, with the
consent of Swing Lender,  

as a Lender, to have the terms of this Section 2.3(d) apply to a requested
Borrowing as described in Section 2.3(b), Swing Lender as a Lender shall make
such Revolving Advance in the amount of such Borrowing (any such Revolving
Advance made solely by Swing Lender as a Lender pursuant to this Section 2.3(d)
being referred to as a “Swing Loan” and such Revolving Advances being referred
to collectively as “Swing Loans”) available to Borrower on the Funding Date
applicable thereto by transferring immediately available funds to Borrower’s
Designated Account. Each Swing Loan shall be deemed to be a Revolving Advance
hereunder and shall be subject to all the terms and conditions applicable to
other Revolving Advances except that no such Swing Loan shall be eligible to be
a LIBOR Rate Loan and all payments on any Swing Loan shall be payable to Swing
Lender as a Lender solely for its own account (and for the account of the holder
of any participation interest with respect to such Swing Loan). Subject to the
provisions of Section 2.3(i), Agent shall not request Swing Lender as a Lender
to make, and Swing Lender as a Lender shall not make, any Swing Loan if Agent
has actual knowledge that (i) one or more of the applicable conditions precedent
set forth in Section 3 will not be satisfied on the requested Funding Date for
the applicable Borrowing unless such condition has been waived, or (ii) the
requested Borrowing would exceed the Availability on such Funding Date. Swing
Lender as a Lender shall not otherwise be required to determine whether the
applicable conditions precedent set forth in Section 3 have been satisfied on
the Funding Date applicable thereto prior to making, in its sole discretion, any
Swing Loan.

-36-

--------------------------------------------------------------------------------

     (ii) The Swing Loans shall be secured by the Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Advances that are Base Rate Loans.

(e)      Agent Revolving Advances.     (i) Agent hereby is authorized by
Borrower and the Lenders, from  

time to time in Agent’s sole discretion, (1) after the occurrence and during the
continuance of a Default or an Event of Default, or (2) at any time that any of
the other applicable conditions precedent set forth in Section 3 have not been
satisfied, to make Revolving Advances to Borrower on behalf of the Lenders that
Agent, in its Permitted Discretion deems necessary or desirable (A) to preserve
or protect the Collateral, or any portion thereof, (B) to enhance the likelihood
of repayment of the Obligations (other than the Bank Product Obligations), or
(C) to pay any other amount chargeable to Borrower pursuant to the terms of this
Agreement, including Lender Group Expenses and the costs, fees, and expenses
described in Section 10 (any of the Revolving Advances described in this Section
2.3(e) shall be referred to as “Agent Revolving Advances”). Each Agent Revolving
Advance shall be deemed to be a Revolving Advance hereunder, except that no such
Agent Revolving Advance shall be eligible to be a LIBOR Rate Loan and all
payments thereon shall be payable to Agent solely for its own account.

     (ii) The Agent Revolving Advances shall be repayable on demand, secured by
the Agent’s Liens granted to Agent under the Loan Documents, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Advances that are Base Rate Loans.

     (f) Settlement. It is agreed that each Lender’s funded portion of the
Revolving Advances is intended by the Lenders to equal, at all times, such
Lender’s Pro Rata Share of the outstanding Revolving Advances. Such agreement
notwithstanding, Agent, Swing Lender, and the other Lenders agree (which
agreement shall not be for the benefit of or enforceable by Borrower) that in
order to facilitate the administration of this Agreement and the other Loan
Documents, settlement among them as to the Revolving Advances, the Swing Loans,
and the Agent Revolving Advances shall take place on a periodic basis in
accordance with the following provisions:

     (i) Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent, (1) on
behalf of Swing Lender, with respect to each outstanding Swing Loan, (2) for
itself, with respect to each Agent Revolving Advance, and (3) with respect to
Borrower’s or its Subsidiaries’ Collections received by Agent, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. (California
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Revolving Advances, Swing Loans, and Agent Revolving Advances for
the period since the prior Settlement Date. Subject to the terms and

-37-

--------------------------------------------------------------------------------

conditions contained herein (including Section 2.3(c)(iii)): (y) if a Lender’s
balance of the Revolving Advances (in each case, including Swing Loans and Agent
Revolving Advances) exceeds such Lender’s Pro Rata Share of the Revolving
Advances (in each case, including Swing Loans and Agent Revolving Advances) as
of a Settlement Date, then Agent shall, by no later than 12:00 p.m. (California
time) on the Settlement Date, transfer in immediately available funds to a
Deposit Account of such Lender (as such Lender may designate), an amount such
that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Advances (in each case,
including Swing Loans and Agent Revolving Advances), and (z) if a Lender’s
balance of the Revolving Advances (including Swing Loans and Agent Revolving
Advances) is less than such Lender’s Pro Rata Share of the Revolving Advances
(in each case, including Swing Loans and Agent Revolving Advances) as of a
Settlement Date, such Lender shall no later than 12:00 p.m. (California time) on
the Settlement Date transfer in immediately available funds to the Agent’s
Account, an amount such that each such Lender shall, upon transfer of such
amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Advances (in each case, including Swing Loans and Agent Revolving Advances).
Such amounts made available to Agent under clause (z) of the immediately
preceding sentence shall be applied against the amounts of the applicable Swing
Loans or Agent Revolving Advances and, together with the portion of such Swing
Loans or Agent Revolving Advances representing Swing Lender’s Pro Rata Share
thereof, shall constitute Revolving Advances of such Lenders. If any such amount
is not made available to Agent by any Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, Agent shall be entitled to
recover for its account such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate.

     (ii) In determining whether a Lender’s balance of the Revolving Advances,
Swing Loans, and Agent Revolving Advances is less than, equal to, or greater
than such Lender’s Pro Rata Share of the Revolving Advances, Swing Loans, and
Agent Revolving Advances as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrower and allocable to the Lenders hereunder, and proceeds of
Collateral. To the extent that a net amount is owed to any such Lender after
such application, such net amount shall be distributed by Agent to that Lender
as part of such next Settlement.

     (iii) Between Settlement Dates, Agent, to the extent no Agent Revolving
Advances or Swing Loans are outstanding, may pay over to Swing Lender any
payments received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Advances for application to
Swing Lender’s Pro Rata Share of the Revolving Advances. If, as of any
Settlement Date, Collections of Borrower or its Subsidiaries received by Agent
since the then immediately preceding Settlement Date have been applied to Swing
Lender’s Pro Rata Share of the Revolving Advances other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent

-38-

--------------------------------------------------------------------------------

for the accounts of the Lenders, and Agent shall pay to the Lenders, to be
applied to the outstanding Revolving Advances of such Lenders, an amount such
that each Lender shall, upon receipt of such amount, have, as of such Settlement
Date, its Pro Rata Share of the Revolving Advances. During the period between
Settlement Dates, Swing Lender with respect to Swing Loans, Agent with respect
to Agent Revolving Advances, and each Lender (subject to the effect of letter
agreements between Agent and individual Lenders) with respect to the Revolving
Advances other than Swing Loans and Agent Revolving Advances, shall be entitled
to interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.

     (g) Notation. Agent shall record on its books the principal amount of the
Loans owing to each Lender, including the Swing Loans owing to Swing Lender, and
Agent Revolving Advances owing to Agent, and the interests therein of each
Lender, from time to time and such records shall, absent manifest error,
conclusively be presumed to be correct and accurate. In addition, each Lender is
authorized, at such Lender’s option, to note the date and amount of each payment
or prepayment of principal of such Lender’s Loans in its books and records,
including computer records.

     (h) Lenders’ Failure to Perform. All Loans (in each case, other than Swing
Loans and Agent Revolving Advances) shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Loans (or other extension of credit)
hereunder, nor shall any Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligations hereunder,
and (ii) no failure by any Lender to perform its obligations hereunder shall
excuse any other Lender from its obligations hereunder.

     (i) Optional Overadvances. Any contrary provision of this Agreement
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and Agent or Swing Lender, as applicable, may, but is not obligated
to, knowingly and intentionally, continue to make Revolving Advances (including
Swing Loans) to Borrower notwithstanding that an Overadvance exists or thereby
would be created, so long as (i) after giving effect to such Revolving Advances,
the outstanding Adjusted Revolver Usage does not exceed the Borrowing Base by
more than $5,000,000, (ii) after giving effect to such Revolving Advances, the
outstanding Revolver Usage (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) does not exceed the
Maximum Revolver Amount, and (iii) at the time of the making of any such
Revolving Advance, Agent does not believe, in good faith, that the Overadvance
created by such Revolving Advance will be outstanding for more than 90 days. The
foregoing provisions are for the exclusive benefit of Agent, Swing Lender, and
the Lenders and are not intended to benefit Borrower in any way. The Revolving
Advances and Swing Loans, as applicable, that are made pursuant to this Section
2.3(i) shall be subject to the same terms and conditions as any other Revolving
Advance or Swing Loan, as applicable, except that they shall not be eligible for
the LIBOR Option and the rate of interest applicable thereto shall be the rate
applicable to Revolving Advances that are Base Rate Loans under Section 2.6(c)
hereof without regard to the presence or absence of a Default or Event of
Default.

-39-

--------------------------------------------------------------------------------

     (A) In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the preceding paragraph, regardless of the
amount of, or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value), and the
Lenders with Revolver Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with Borrower
intended to reduce, within a reasonable time, the outstanding principal amount
of the Revolving Advances to Borrower to an amount permitted by the preceding
paragraph. In the event Agent or any Lender disagrees over the terms of
reduction or repayment of any Overadvance, the terms of reduction or repayment
thereof shall be implemented according to the determination of the Required
Lenders.

     (B) Each Lender with a Revolver Commitment shall be obligated to settle
with Agent as provided in Section 2.3(f) for the amount of such Lender’s Pro
Rata Share of any unintentional Overadvances by Agent reported to such Lender,
any intentional Overadvances made as permitted under this Section 2.3(i), and
any Overadvances resulting from the charging to the Loan Account of interest,
fees, or Lender Group Expenses.

2.4.      Payments.     (a) Voluntary Prepayment. Borrower may from time to
time, on at least one  

Business Day’s written notice or telephonic notice (followed immediately by
written confirmation thereof) to Agent (which shall promptly advise each Lender
thereof) not later than 11:00 a.m. California time on such day, prepay the Loans
in whole or in part; provided that Borrower shall give notice to Agent,
specifying the Loans to be prepaid and the date and amount of prepayment and any
prepayment of the Term Loans pursuant to this Section 2.4(a) shall be subject to
the payment of any Applicable Prepayment Premium. Any such partial prepayment
shall be in an amount equal to $200,000 or a higher integral multiple of
$100,000.

     (b) Mandatory Prepayment. (a) Borrower shall (x) prepay Revolving Advances
with any Working Capital Net Cash Proceeds (it being understood that the
Borrower, subject to the conditions of Borrowing hereunder, may reborrow
Revolving Loans for Permitted Working Capital Uses); provided, that if such
Working Capital Net Cash Proceeds are used to prepay Term Loans, then this
clause (x) shall not apply to such Working Capital Net Cash Proceeds; (y) in the
case of clauses (ii),(iii) and (iv) below (A) prepay the Term Loans (including
in the case of any prepayment pursuant to clauses (b)(ii) and (iii) below the
payment of the Applicable Prepayment Premium) until paid in full and (B)
thereafter repay the Revolving Advances and (z) in the case of clause (i) below
prepay the Term Loans and Revolving Advances in equal amounts, in each case, at
the following times and in the following amounts:

-40-

--------------------------------------------------------------------------------

     (i) not later than the fifth Business Day following the receipt by Borrower
or any Subsidiary of any Net Cash Proceeds (other than Retained Real Estate
Proceeds) from any Disposition, in an amount equal to such Net Cash Proceeds
(other than Retained Real Estate Proceeds);

     (ii) not later than the fifth Business Day following the receipt by
Borrower or any Subsidiary of any Net Cash Proceeds (other than Working Capital
Net Cash Proceeds) from the incurrence of any Indebtedness (other than
Indebtedness constituting Loans or otherwise permitted under any clause of
Section 7.1 other than Section 7.1(d)) in an amount equal to such Net Cash
Proceeds (other than any Working Capital Net Cash Proceeds);

     (iii) not later than the fifth Business Day following the receipt by the
Borrower or any Subsidiary of any Net Cash Proceeds (other than any Working
Capital Net Cash Proceeds) from the issuance of any Equity Securities, in an
amount equal to such Net Cash Proceeds (other than any Working Capital Net Cash
Proceeds); and

     (iv) within 120 days after the end of each Fiscal Year (commencing with
Fiscal Year 2007), in an amount equal to 50% of Excess Cash Flow for such Fiscal
Year provided that only that amount of such Excess Cash Flow in any Fiscal Year
shall be required to be prepaid that would not result in Borrowing Base
Availability after giving effect to such prepayment of less than $20,000,000;
provided further that in no event shall the amount of any prepayments of Term
Loans (i) for Fiscal Year 2007 due to operation of this clause (iv) exceed,
$2,500,000 or (ii) for any other Fiscal Year of the Borrower due to the
operation of this clause (iv) exceed $5,000,000.

     (c) All Prepayments. Any prepayment of a LIBOR Rate Loan on a day other
than the last day of an Interest Period therefor shall include interest on the
principal amount being repaid and shall be subject to Section 2.13(b)(ii). All
prepayments of a Loan shall be applied first to that portion of such Loan
comprised of Base Rate Loans and then to that portion of such Loan comprised of
LIBOR Rate Loans, in direct order of Interest Period maturities. All prepayments
of Term Loans shall be applied pro rata to the remaining installments thereof.

(d)      Repayment.     (i) Revolving Loans. The Revolving Loans shall be paid,
for the  

account of each Lender according to its Pro Rata Share of the Revolving Loans,
in full on the Termination Date.

     (ii) Term Loans. The Term Loans shall be paid, for the account of each
Lender according to its Pro Rata Share thereof, in equal monthly installments
beginning on the dates and in the amounts as set forth in the Side Letter on the
last day of each calendar month with the outstanding principal balance of the
Term Loan to be paid in full on the Term Loan Maturity Date.



  (e) Payments by Borrower.




-41-

--------------------------------------------------------------------------------

     (i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 11:00 a.m. (California
time) on the date specified herein. Any payment received by Agent later than
11:00 a.m. (California time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day. If any payment by Borrower hereunder
becomes due and payable on a day other than a Business Day, except to the extent
the amount thereof is charged to the Loan Account pursuant to Section 2.10 on or
as of such due date, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

     (ii) Unless Agent receives notice from Borrower prior to the date on which
any payment is due to the Lenders that Borrower will not make such payment in
full as and when required, Agent may assume that Borrower has made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(f)      Apportionment and Application of Payments.     (i) Except as otherwise
provided with respect to Defaulting Lenders  

and except as otherwise provided in the Loan Documents (including letter
agreements between Agent and individual Lenders), aggregate principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and payments of fees and expenses (other than fees or
expenses that are for Agent’s separate account, after giving effect to any
letter agreements between Agent and individual Lenders) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee relates. All payments shall be remitted to
Agent and all such payments, and all proceeds of Collateral received by Agent,
shall be applied as follows:

     (A) first, to pay any Lender Group Expenses then due to Agent under the
Loan Documents, until paid in full,

     (B) second, to pay any Lender Group Expenses then due to the Lenders under
the Loan Documents, on a ratable basis, until paid in full,

     (C) third, to pay any fees then due to Agent (for its separate account,
after giving effect to any letter agreements

-42-

--------------------------------------------------------------------------------

between Agent and individual Lenders) under the Loan Documents until paid in
full,

     (D) fourth, to pay any fees then due to any or all of the Lenders (after
giving effect to any letter agreements between Agent and individual Lenders)
under the Loan Documents, on a ratable basis, until paid in full,

     (E) fifth, to pay interest due in respect of all Agent Revolving Advances
until paid in full,

     (F) sixth, ratably to pay interest due in respect of the Loans (other than
Agent Revolving Advances) and the Swing Loans until paid in full,

     (G) seventh, to pay the principal of all Agent Revolving Advances until
paid in full,

     (H) eighth, to pay the principal of all Swing Loans until paid in full,

     (I) ninth, so long as no Event of Default has occurred and is continuing,
and at Agent’s election (which election Agent agrees will not be made if an
Overadvance would be created thereby), to pay amounts then due and owing by
Borrower or its Subsidiaries in respect of Bank Products until paid in full,

     (J) tenth, so long as no Event of Default has occurred and is continuing,
ratably to pay the principal of all Loans until paid in full,

     (K) eleventh, if an Event of Default has occurred and is continuing,
ratably (i) to ratably pay the principal of all Loans until paid in full, (ii)
to Agent, to be held by Agent, for the ratable benefit of Issuing Lender and
those Lenders having a Revolver Commitment, as cash collateral in an amount up
to 105% of the then extant Letter of Credit Usage until paid in full, and (iii)
to Agent, to be held by Agent, for the benefit of the Bank Product Providers, as
cash collateral in an amount up to the amount of the Bank Product Reserve
established prior to the occurrence of, and not in contemplation of, the subject
Event of Default until Borrower’s and its Subsidiaries’ obligations in respect
of the then extant Bank Products have been paid in full or the cash collateral
amount has been exhausted,

     (L) twelfth, if an Event of Default has occurred and is continuing, to pay
any other Obligations (including the provision of amounts to Agent, to be held
by Agent, for the benefit of the Bank Product Providers, as cash collateral in
an amount up to the

-43-

--------------------------------------------------------------------------------

amount determined by Agent in its Permitted Discretion as the amount necessary
to secure Borrower’s and its Subsidiaries’ obligations in respect of the then
extant Bank Products), and

     (M) thirteenth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

     (ii) Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(f).

     (iii) In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.4(f) shall not be deemed to apply to any payment by
Borrower specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.

     (iv) For purposes of the foregoing, “paid in full” means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

     (v) In the event of a direct conflict between the priority provisions of
this Section 2.4 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.

     (vi) Notwithstanding anything else in this Agreement or the other Loan
Documents to the contrary, each of the Lenders agrees that following the
occurrence and during the continuance of any Event of Default, proceeds of
Borrowing Base Collateral shall be applied first to the Revolving Obligations
until such Obligations are paid in full and thereafter to the Term Loan
Obligations and proceeds of any other Collateral shall be applied first to the
Term Loan Obligations until such Obligations are paid in full.

     (g) Turnover. If a holder of Term Loan Obligations or Revolving Obligations
receives any payment, prepayment or distribution on account of Term Loan
Obligations or Revolving Obligations in violation or in contradiction of the
priority provisions of subsection 2.4(f) (either directly or indirectly as a
result of a return or other disgorgement of a previously made payment), such
holder of Term Loan Obligations or Revolving Obligations shall hold such
payment, distribution or prepayment in trust for Agent and the holders of the
Obligations entitled to such proceeds and promptly deliver such payment,
distribution or

-44-

--------------------------------------------------------------------------------

prepayment to Agent for the ratable benefit of the holders of the appropriate
Obligations entitled to such proceeds.

     (h) Rights of Holders of Term Loan Obligations and/or Revolving
Obligations. One or more of the holders of Term Loan Obligations or Revolving
Obligations may at any time freely hold or from time to time acquire other Loans
or commitments to make other Loans hereunder and related rights and benefits
arising under this Agreement, including voting power as a Lender entitled to be
counted for purposes of determining whether an action has been taken or approved
by Required Lenders, and as such shall be in all respects entitled to fully
participate in, enjoy and enforce all of the rights, privileges and benefits
accorded to the holders of such Loans and commitments to make Loans to the
extent of its interests in such Loans or commitments, including the right to
exercise such voting power and otherwise act as it may see fit to protect and
enhance its own interests on any basis elected by it, without any limitation or
restriction whatsoever.

     (i) Other Loan Documents. The provisions contained in Section 2.4(f) shall
be applicable to the other Loan Documents as fully as if such provisions were
originally set forth therein. Without limiting the generality of the foregoing,
to the extent any Loan Document provides for the application of proceeds of the
sale of, or other realization upon, all or any part of the Collateral to the
Obligations, such proceeds shall be applied in accordance with the provisions of
subsection 2.4(f) hereof, regardless of the manner in which such Loan Document
provides for the application of such proceeds among types of Obligations.

     2.5. Overadvances. If, at any time or for any reason, the amount of
Obligations (other than Bank Product Obligations) owed by Borrower to the Lender
Group pursuant to Section 2.1, Section 2.2 or Section 2.12 is greater than
either the Dollar or percentage limitations set forth in Section 2.1, Section
2.2 or Section 2.12, as applicable (an “Overadvance”), Borrower immediately
shall pay to Agent, in cash, the amount of such excess, which amount shall be
used by Agent to reduce the Obligations in accordance with the priorities set
forth in Section 2.4(b). In addition, Borrower hereby promises to pay the
Obligations (including principal, interest, fees, costs, and expenses) in
Dollars in full as and when due and payable under the terms of this Agreement
and the other Loan Documents.

2.6.      Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.     (a) Interest Rates. Except as provided in clause (c) below,
all Obligations  

(except for undrawn Letters of Credit and Bank Product Obligations) that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof as follows (i) if the relevant Obligation
is a Revolving Advance that is a LIBOR Rate Loan, at a per annum rate equal to
the LIBOR Rate plus the Applicable Margin for LIBOR Rate Loans, (ii) if the
relevant Obligation is a Term Loan or an Obligation related to the Term Loans,
at a per annum rate equal to the LIBOR Rate plus the Applicable Margin for Term
Loans and (iii) otherwise, at a per annum rate equal to the Base Rate plus the
Applicable Margin for Base Rate Loans.

     (b) Letter of Credit Fees. Borrower shall pay Agent (for the ratable
benefit of the Lenders), Letter of Credit fees (in addition to the charges,
commissions, fees, and costs set forth in Section 2.12(e)) (i) with respect to
standby Letters of Credit, which shall accrue at a rate equal to the Applicable
Margin then in effect for standby Letters of Credit times the Daily

-45-

--------------------------------------------------------------------------------

Balance of the undrawn amount of all such outstanding standby Letters of Credit,
and (ii) with respect to documentary Letters of Credit, which shall accrue at a
rate equal to the Applicable Margin then in effect for documentary Letters of
Credit times the Daily Balance of the undrawn amount of all such outstanding
documentary Letters of Credit.

     (c) Default Rate. Upon (x) the occurrence and during the continuation of an
Event of Default (and at the election of Agent or the Required Lenders), (y)
Agent having given Borrower written notice of such Event of Default (provided,
that no such notice is required if the Event of Default is an Event of Default
under Section 8.4 or 8.5 hereof), and (z) Borrower having failed to cure such
Event of Default within 15 days after delivery of such notice (no such period
being applicable in the case of an Event of Default under Section 8.4 or 8.5),

     (i) all Obligations (except for undrawn Letters of Credit and except for
Bank Product Obligations) that have been charged to the Loan Account pursuant to
the terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 2 percentage points above the per annum rate otherwise applicable
to such Obligations hereunder, and

     (ii) the Letter of Credit fee provided for above shall be increased to 2
percentage points above the per annum rate otherwise applicable hereunder.

     (d) Payment. Except as provided to the contrary in Section 2.13(a),
interest, Letter of Credit fees, and all other fees payable hereunder shall be
due and payable, in arrears, on the first day of each month at any time that
Obligations or Commitments are outstanding. Borrower hereby authorizes Agent,
from time to time without prior notice to Borrower, to charge such interest and
fees, all Lender Group Expenses (as and when incurred), the charges,
commissions, fees, and costs provided for in Section 2.12(e) (as and when
accrued or incurred), the fees and costs provided for in Section 2.11 (as and
when accrued or incurred), and all other payments as and when due and payable
under any Loan Document (including any amounts due and payable to the Bank
Product Providers in respect of Bank Products up to the amount of the then
extant Bank Product Reserve) to Borrower’s Loan Account, which amounts
thereafter shall constitute Revolving Advances hereunder and shall accrue
interest at the rate then applicable to Revolving Advances hereunder. Any
interest not paid when due shall be compounded by being charged to Borrower’s
Loan Account and shall thereafter constitute Revolving Advances hereunder and
shall accrue interest at the rate then applicable to Revolving Advances that are
Base Rate Loans hereunder.

     (e) Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

     (f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to

-46-

--------------------------------------------------------------------------------

the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

2.7. Cash Management. In each case subject to the timing contemplated in
Sections

3.1      and 3.2 with respect to the Cash Management Agreements referenced in
such Sections: (a) Borrower shall and shall cause each of its Subsidiaries to
establish and  

maintain cash management services of a type and on terms satisfactory to Agent
at one or more of the banks set forth on Schedule 2.7(a) (each, a “Cash
Management Bank”), and, in connection therewith, establish and maintain at such
Cash Management Banks pursuant to the terms hereof (i) one or more accounts
designated (either in Schedule 2.7(a) or pursuant to Section 2.7(e)) as
concentration accounts (the “Concentration Accounts”) and (ii) additional
accounts designated (either in Schedule 2.7(a) or pursuant to Section 2.7(e)) as
collection accounts (the “Collection Accounts”, and together with the
Concentration Accounts, the “Cash Management Accounts”).

     (b) Borrower shall, and shall cause each of its Subsidiaries to, (1)
request in writing and otherwise take such reasonable steps to ensure that all
of its and its Subsidiaries’ Account Debtors forward payment of the amounts owed
by them directly to a Cash Management Bank for deposit into a Concentration
Account, (2) deposit or cause to be deposited promptly, and in any event no
later than the first Business Day after the date of receipt thereof (and subject
to Section 2.7(d) with respect to payments from Credit Card Processors), all
such Collections from Account Debtors (including those sent directly to a Cash
Management Bank) into a Concentration Account, or, with respect to checks, into
the Collection Account designated (in Schedule 2.7(a) or pursuant to Section
2.7(e)) as the Check Clearance Collection Account (the “Check Clearance
Collection Account”), or, with respect to receivables denominated in a foreign
currency, into the Collection Account designated (either in Schedule 2.7(a) or
pursuant to Section 2.7(e)) as the Multicurrency Collection Account (the
“Multicurrency Collection Account”), and (3) deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all other Collections (including cash, checks, drafts and
all other forms of daily store receipts or other similar items of payment)
received by or otherwise under its control into a Cash Management Account.
Borrower further agrees that with respect to each Collection Account, it shall,
and shall cause each of its Subsidiaries to, at all times require each
applicable Cash Management Bank to forward, by automatic periodic transfers not
less frequently than once in any period of three (3) Business Days, all amounts
in each such Collection Account into a Concentration Account; provided, however,
that (w) with respect to the Check Clearance Collection Account, so long as all
funds in such Check Clearance Collection Account represent checks received by
Borrower or its Subsidiaries, such automatic transfers of funds therein shall be
required only at any time the balance thereof should exceed $400,000, but in no
event less frequently than once in any ten (10) day period, (x) immediately
after giving effect to each such transfer from such Check Clearance Collection
Account into a Concentration Account, Borrower may maintain an amount not to
exceed $200,000 in such Check Clearance Collection Account, (y) immediately
after giving effect to each such transfer from any Collection Account (other
than the Check Clearance Collection Account) into a Concentration Account,
Borrower may maintain an amount not to exceed $1,000 in any such Collection
Account, and (z) so long as no Triggering Period shall have occurred and be

-47-

--------------------------------------------------------------------------------

continuing, Agent shall permit all funds in any Concentration Account to be
forwarded, by daily sweeps, to the Designated Account.

     (c) With respect to each Cash Management Account, each Cash Management Bank
shall establish and maintain Cash Management Agreements with Agent and Borrower,
in form and substance acceptable to Agent in its Permitted Discretion; provided;
however, that, with respect to Store Accounts only, Borrower’s obligations
hereunder with respect to establishing any such Cash Management Agreement shall
be limited to use of reasonable best efforts to deliver the form of Cash
Management Agreement to each such Cash Management Bank. Each Cash Management
Agreement shall provide, among other things, that (i) all items of payment
deposited in such Cash Management Account and proceeds thereof are subject to
the control of Agent, (ii) the Cash Management Bank has no rights of setoff or
recoupment or any other claim against the applicable Cash Management Account
other than for payment of its service fees and other charges directly related to
the administration of such Cash Management Account and for returned checks or
other items of payment, and (iii) from and after the date that it receives
written notification from Agent (a “Control Exercise Notice”), it immediately
will forward by daily sweep all amounts in the applicable Cash Management
Account to the Agent’s Account or as otherwise directed by Agent. Anything
contained herein into the contrary notwithstanding, Agent agrees that it shall
not provide a Control Exercise Notice to the Cash Management Banks except during
a Triggering Period. At any time during a Triggering Period, Agent shall be free
to exercise its right to issue a Control Exercise Notice and such Control
Exercise Notice will be deemed to have been delivered within five (5) days of
any Triggering Period unless Agent otherwise elects. Agent shall deliver to
Borrower a copy of any such Control Exercise Notice promptly after delivery
thereof to the applicable Cash Management Bank; provided, however that a
non-willful failure to so do shall not affect the validity of any such Control
Exercise Notice or otherwise limit Agent’s right to send any other Control
Exercise Notice. Upon the subsequent termination of such Triggering Period,
Agent shall withdraw such Control Exercise Notice and permit funds to be
transferred as set forth in Section 2.7(b) above, including as to Borrower
access to funds in any Concentration Account (and daily sweeps thereof into the
Designated Account), but subject in all events to the right of Agent to deliver
a Control Exercise Notice during any subsequent Triggering Period.

     (d) Borrower shall establish and maintain Credit Card Agreements with Agent
and each Credit Card Processor. Each such Credit Card Agreement shall provide,
among other things, that each such Credit Card Processor shall transfer all
proceeds of credit card charges for sales by Borrower received by it (or other
amounts payable by such Credit Card Processor) into a designated Concentration
Account on a daily basis or such other periodic basis as Agent may otherwise
direct. Borrower shall not change any direction or designation set forth in the
Credit Card Agreements regarding payment of charges without the prior written
consent of Agent.

     (e) So long as no Event of Default has occurred and is continuing, Borrower
may amend Schedule 2.7(a) to add or replace a Cash Management Bank or Cash
Management Account; provided, however, that (i) such prospective Cash Management
Bank shall be reasonably satisfactory to Agent and Agent shall have consented in
writing in advance to the opening of such Cash Management Account with the
prospective Cash Management Bank (which consent shall not be required with
respect to any additional Cash Management Account at an existing Cash Management
Bank and otherwise shall not be unreasonably withheld), and (ii) subject to
Section 2.7(c), prior to the time of the opening of any Cash Management Account,

-48-

--------------------------------------------------------------------------------

Borrower (or its Subsidiary, as applicable) and such prospective Cash Management
Bank shall have executed and delivered to Agent a Cash Management Agreement.
Borrower (or its Subsidiaries, as applicable) shall close any of its Cash
Management Accounts (and establish replacement cash management accounts in
accordance with the foregoing sentence) promptly and in any event within 45 days
of notice from Agent (or such longer period as Borrower and Agent may agree)
that the creditworthiness of any Cash Management Bank is no longer acceptable in
Agent’s reasonable judgment, or as promptly as practicable and in any event
within 60 days of notice from Agent (or such longer period as Borrower and Agent
may agree) that the operating performance, funds transfer, or availability
procedures or performance of the Cash Management Bank with respect to Cash
Management Accounts or Agent’s liability under any Cash Management Agreement
with such Cash Management Bank is no longer acceptable in Agent’s reasonable
judgment.

     (f) The Cash Management Accounts shall be cash collateral accounts, with
all cash, checks and similar items of payment in such accounts securing payment
of the Obligations, and in which Borrower hereby grants a Lien to Agent.

     2.8. Crediting Payments. The receipt of any payment item by Agent (whether
from transfers to Agent by the Cash Management Banks pursuant to the Cash
Management Agreements or otherwise) shall not be considered a payment on account
unless such payment item is a wire transfer of immediately available federal
funds made to the Agent’s Account or unless and until such payment item is
honored when presented for payment. Should any payment item not be honored when
presented for payment, then Borrower shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into the Agent’s Account on a Business Day on or
before 11:00 a.m. (California time). If any payment item is received into the
Agent’s Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

     2.9. Designated Account. Agent is authorized to make the Loans and Issuing
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrower agrees to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the Loans
requested by Borrower and made by Agent or the Lenders hereunder. Unless
otherwise agreed by Agent and Borrower, any Loan, Agent Revolving Advance, or
Swing Loan requested by Borrower and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

     2.10. Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Loans (including Agent Revolving
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrower or for Borrower’s account, the Letters of Credit issued by Issuing
Lender for Borrower’s account, and with all other payment Obligations hereunder
or under the other Loan Documents (except for Bank Product Obligations),
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.8, the Loan Account will be credited with all payments
received by Agent from Borrower or for Borrower’s account, including all amounts
received in the Agent’s

-49-

--------------------------------------------------------------------------------

Account from any Cash Management Bank. Agent shall render statements regarding
the Loan Account to Borrower, including principal, interest, fees, and including
an itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrower and the Lender Group unless, within 30 days after receipt thereof by
Borrower, Borrower shall deliver to Agent written objection thereto describing
the error or errors contained in any such statements.

     2.11. Fees. Borrower shall pay to Agent the following fees and charges,
which fees and charges shall be non-refundable when paid (irrespective of
whether this Agreement is terminated thereafter) and shall be apportioned among
the Lenders in accordance with the terms of letter agreements between Agent and
individual Lenders:

     (a) Unused Line Fee. On the first day of each month during the term of this
Agreement, an unused line fee in an amount equal to 0.20% per annum times the
result of (i) the Maximum Revolver Amount at such time, less (ii) the sum of (A)
the average Daily Balance of Revolving Advances that were outstanding during the
immediately preceding month, plus (B) the average Daily Balance of the Letter of
Credit Usage during the immediately preceding month,

     (b) Fee Letter Fees. As and when due and payable under the terms of the Fee
Letter, the fees set forth in the Fee Letter, and

     (c) Audit, Appraisal, and Valuation Charges. Audit, appraisal, and
valuation fees and charges as follows (i) a fee of $950 per day, per auditor,
plus out-of-pocket transportation and lodging expenses for each financial audit
of Borrower performed by personnel employed by Agent, (ii) if implemented, a fee
of $950 per day, per applicable individual, plus out-of-pocket expenses for the
one-time establishment of electronic collateral reporting systems, (iii) a fee
of $1,500 per day per appraiser, plus out-of-pocket expenses, for each appraisal
of the Collateral, or any portion thereof, performed by personnel employed by
Agent, and (iv) a fee of $1,500 per day per appraiser, or $950 per day per
auditor or other individual, as applicable, plus additional out-of-pocket
transportation and lodging expenses, and such additional out-of-pocket
non-personnel related expenses, as applicable, if Agent elects to employ the
services of one or more third Persons to perform financial audits of Borrower or
its Subsidiaries, to appraise the Collateral, or any portion thereof, or to
assess Borrower’s or its Subsidiaries’ business valuation. The foregoing
notwithstanding, from and after the Restatement Date, Borrower shall not be
required to pay for more than 2 financial audits and 1 inventory appraisal
during any 12 consecutive month period so long as no Event of Default has
occurred and is continuing, it being understood that, for any audit or appraisal
conducted (or commenced) at a time when an Event of Default shall have occurred
and be continuing, Borrower shall pay all fees as specified above for Agent’s
employees and all expenses and costs paid or incurred by Agent.

2.12.      Letters of Credit.     (a) Subject to the terms and conditions of
this Agreement, the Issuing Lender  

agrees to issue letters of credit for the account of Borrower (each, an “L/C”)
or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Restatement Date,
the prospective Underlying Issuer is to be Wells Fargo) for the account of

-50-

--------------------------------------------------------------------------------

Borrower. To request the issuance of an L/C or an L/C Undertaking (or the
amendment, renewal, or extension of an outstanding L/C or L/C Undertaking),
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Lender) to the Issuing Lender and Agent (reasonably in advance of the requested
date of issuance, amendment, renewal, or extension) a notice requesting the
issuance of an L/C or L/C Undertaking, or identifying the L/C or L/C Undertaking
to be amended, renewed, or extended, specifying the date of issuance, amendment,
renewal, or extension (which shall be a Business Day), the date on which such
L/C or L/C Undertaking is to expire, the amount of such L/C or L/C Undertaking,
the name and address of the beneficiary thereof (or the beneficiary of the
Underlying Letter of Credit, as applicable), and such other information as shall
be necessary to prepare, amend, renew, or extend such L/C or L/C Undertaking. If
requested by the Issuing Lender, Borrower also shall be an applicant under the
application with respect to any Underlying Letter of Credit that is to be the
subject of an L/C Undertaking. The Issuing Lender shall have no obligation to
issue a Letter of Credit if any of the following would result after giving
effect to the issuance of such requested Letter of Credit:

     (i) the Adjusted Letter of Credit Usage would exceed the Borrowing Base
less the then extant amount of outstanding Revolving Advances, or

(ii) the Letter of Credit Usage would exceed $40,000,000, or

     (iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount
less the then extant amount of outstanding Revolving Advances.

     Borrower and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Restatement Date. Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrower
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 11:00 a.m.,
California time, on the date that such L/C Disbursement is made or such other
date as written or telephonic notice thereof is first received by Borrower, if
Borrower shall have received such written or telephonic notice of such L/C
Disbursement prior to 9:00 a.m., California time, on such date, or, if such
notice has not been received by Borrower prior to such time on such date, then
not later than 11:00 a.m., California time, on the immediately succeeding
Business Day, and, in the absence of such reimbursement, the L/C Disbursement
immediately and automatically shall be deemed to be a Revolving Advance
hereunder and, thereafter, shall bear interest at the rate then applicable to
Revolving Advances that are Base Rate Loans under Section 2.6. To the extent an
L/C Disbursement is deemed to be a Revolving Advance hereunder, Borrower’s
obligation to reimburse such L/C Disbursement shall be discharged and replaced
by the resulting Revolving Advance. Promptly following receipt by Agent of any
payment from Borrower pursuant to this paragraph, Agent shall distribute such
payment to the Issuing Lender or, to the extent that Lenders have made payments
pursuant to Section 2.12(c) to reimburse the Issuing Lender, then to such
Lenders and the Issuing Lender as their interests may appear.

     (b) Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(a), each Lender with a Revolver Commitment agrees to fund its Pro
Rata Share of

-51-

--------------------------------------------------------------------------------

any Revolving Advance deemed made pursuant to the foregoing subsection on the
same terms and conditions as if Borrower had requested such Revolving Advance
and Agent shall promptly pay to Issuing Lender the amounts so received by it
from the Lenders. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Lender or the Lenders with Revolver Commitments, the
Issuing Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of the Risk Participation Liability of such Letter of Credit, and
each such Lender agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of any payments made by the Issuing Lender under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender with a Revolver Commitment hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the Issuing Lender, such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Lender and not
reimbursed by Borrower on the date due as provided in clause (a) of this
Section, or of any reimbursement payment required to be refunded to Borrower for
any reason. Each Lender with a Revolver Commitment acknowledges and agrees that
its obligation to deliver to Agent, for the account of the Issuing Lender, an
amount equal to its respective Pro Rata Share of each L/C Disbursement made by
the Issuing Lender pursuant to this Section 2.12(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3 hereof. If any such Lender fails to make
available to Agent the amount of such Lender’s Pro Rata Share of each L/C
Disbursement made by the Issuing Lender in respect of such Letter of Credit as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of the Issuing Lender) shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.

     (c) Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
any Letter of Credit; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of the Issuing
Lender or any other member of the Lender Group. Borrower agrees to be bound by
the Underlying Issuer’s regulations and interpretations of any Underlying Letter
of Credit or by Issuing Lender’s interpretations of any L/C issued by Issuing
Lender to or for Borrower’s account, even though this interpretation may be
different from Borrower’s own, and Borrower understands and agrees that the
Lender Group shall not be liable for any error, negligence, or mistake, whether
of omission or commission, in following Borrower’s instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Borrower understands that the L/C Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrower against such Underlying Issuer.
Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless with respect to any loss, cost, expense (including reasonable attorneys
fees), or liability incurred by the Lender Group under any L/C Undertaking as a
result of the Lender Group’s indemnification of any Underlying Issuer; provided,
however, that Borrower shall not be obligated hereunder to indemnify for any
loss, cost, expense, or liability to the extent that it is caused by the gross
negligence or willful misconduct of the Issuing Lender or any other member of
the Lender Group.

-52-

--------------------------------------------------------------------------------

     (d) Borrower hereby authorizes and directs any Underlying Issuer to deliver
to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

     (e) Any and all charges, commissions, fees, and costs incurred by the
Issuing Lender relating to Underlying Letters of Credit shall be Lender Group
Expenses for purposes of this Agreement and immediately shall be reimbursable by
Borrower to Agent for the account of the Issuing Lender.

     (f) If by reason of (i) any change after the Restatement Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Underlying Issuer or the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

     (i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

     (ii) there shall be imposed on the Underlying Issuer or the Lender Group
any other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group (and, as to any Lender, except (x) any costs relating to payments on
account of Taxes and additional amounts required to be paid pursuant to, or
explicitly excluded from payment under, Section 16.11, and (y) any such cost or
reduction as a result of a change of general applicability in (1) taxes imposed
on or measured by the Lender’s net income, or (2) franchise taxes imposed on the
Lender, in lieu of net income taxes, by the jurisdiction, or any political
subdivision thereof, under the laws of which it is organized or otherwise
resides for tax purposes or maintains any lending office), then, and in any such
case, Agent may, at any time within 270 days after the additional cost is
incurred or the amount received is reduced, notify Borrower, and Borrower shall
pay on demand such amounts as Agent may specify to be necessary to compensate
the Lender Group for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Base Rate Loans hereunder. The
determination by Agent of any amount due pursuant to this Section, as set forth
in a certificate setting forth the calculation thereof in reasonable detail,
shall, in the absence of manifest or demonstrable error, be final and conclusive
and binding on all of the parties hereto.

     (g) Borrower acknowledges and agrees that certain of the Qualified Import
Letters of Credit may provide for the presentation of time drafts to the
Underlying Issuer. If an Underlying Issuer accepts such a time draft that is
presented under an Underlying Letter of Credit, it is acknowledged and agreed
that (i) the Letter of Credit will require the Issuing Lender to reimburse the
Underlying Issuer for amounts paid on account of such time draft on or after the
maturity date thereof, (ii) the pricing provisions hereof (including Sections
2.6(b) and 2.12(e))

-53-

--------------------------------------------------------------------------------

shall continue to apply, until payment of such time draft on or after the
maturity date thereof, as if the Underlying Letter of Credit were still
outstanding, and (iii) on the date on which Issuing Lender makes payment to the
Underlying Issuer of the amounts paid on account of such time draft, Borrower
immediately shall reimburse such amount to Issuing Lender and such amount shall
constitute an L/C Disbursement hereunder.

2.13.      LIBOR Option.     (a) Interest and Interest Payment Dates. In lieu of
having interest charged  

at the rate based upon the Base Rate, Borrower shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Loans be charged at a rate
of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto, (ii) the date that is 3 months after the commencement of the applicable
Interest Period, (iii) the occurrence of an Event of Default in consequence of
which the Required Lenders or Agent on behalf thereof elect to accelerate the
maturity of all or any portion of the Obligations, or (iv) termination of this
Agreement pursuant to the terms hereof. On the last day of each applicable
Interest Period in respect of a LIBOR Rate Loan, unless Borrower properly has
exercised the LIBOR Option with respect thereto, the interest rate applicable to
such LIBOR Rate Loan automatically shall convert to the rate of interest then
applicable to Base Rate Loans of the same type hereunder. At any time that an
Event of Default has occurred and is continuing, upon written notice from Agent
to Borrower of its election to deny access to the LIBOR Option, Borrower no
longer shall have the option to request that Revolving Advances bear interest at
a rate based upon the LIBOR Rate and, at the end of the Interest Period
applicable thereto, Agent shall have the right to convert the interest rate on
all outstanding LIBOR Rate Loans to the rate then applicable to Base Rate Loans
hereunder.

(b)      LIBOR Election.     (i) Borrower may, at any time and from time to
time, so long as no  

Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 11:00 a.m. (California time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of Borrower’s election of the LIBOR Option for a
permitted portion of the Loans and an Interest Period pursuant to this Section
shall be made by delivery to Agent of a LIBOR Notice received by Agent before
the LIBOR Deadline, or by telephonic notice received by Agent before the LIBOR
Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received by
Agent prior to 5:00 p.m. (California time) on the same day). Promptly upon its
receipt of each such LIBOR Notice, Agent shall provide a copy thereof to each of
the Lenders having a Revolver Commitment.

     (ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense incurred by
Agent or any Lender as a result of (a) the payment of any principal of any LIBOR
Rate Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any LIBOR
Rate Loan other than on the last day of the Interest Period applicable thereto,
or (c) the failure to borrow (for a reason other than or a result of the

-54-

--------------------------------------------------------------------------------

failure of such Lender to make the applicable requested Loan notwithstanding the
satisfaction of all conditions precedent relating thereto), convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice or other
notices of prepayment delivered pursuant hereto (such losses, costs, and
expenses, collectively, “Funding Losses”). Funding Losses shall, with respect to
Agent or any Lender, be deemed to equal the amount determined by Agent or such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such LIBOR Rate Loan had such event not
occurred, at the LIBOR Rate that would have been applicable thereto, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert, or continue,
for the period that would have been the Interest Period therefor), minus (ii)
the amount of interest that would accrue on such principal amount for such
period at the interest rate which Agent or such Lender would be offered were it
to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market. A certificate of
Agent or a Lender delivered to Borrower setting forth any amount or amounts that
Agent or such Lender is entitled to receive pursuant to this Section 2.13 shall
be conclusive absent manifest error.

     (iii) Borrower shall have not more than 11 LIBOR Rate Loans in effect at
any given time provided that no more than 3 LIBOR Rate Loans shall be Term
Loans. Borrower only may exercise the LIBOR Option for LIBOR Rate Loans of at
least $1,000,000 and integral multiples of $500,000 in excess thereof.

     (c) Prepayments. Borrower may prepay LIBOR Rate Loans at any time;
provided, however, that in the event that LIBOR Rate Loans are prepaid on any
date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment through the required
application by Agent of proceeds of Borrower’s and its Subsidiaries’ Collections
in accordance with Section 2.4(b) or for any other reason, including early
termination of the term of this Agreement or acceleration of all or any portion
of the Obligations pursuant to the terms hereof, Borrower shall indemnify,
defend, and hold Agent and the Lenders and their Participants harmless against
any and all Funding Losses in accordance with clause (b)(ii) above.

(d)      Special Provisions Applicable to LIBOR Rate.     (i) The LIBOR Rate may
be adjusted by Agent, in consultation with  

Borrower, with respect to any Lender on a prospective basis to take into account
any additional or increased costs to such Lender of maintaining or obtaining any
eurodollar deposits or increased costs due to changes in applicable law
occurring subsequent to the commencement of the then applicable Interest Period,
including changes in tax laws (except, for any Lender, (x) any costs relating to
payments on account of Taxes and additional amounts required to be paid pursuant
to, or explicitly excluded from payment under, Section 16.11, and (y) changes of
general applicability in (1) taxes imposed on or measured by the Lender’s net
income, or (2) franchise taxes imposed on the Lender, in lieu of net income
taxes, by the jurisdiction, or any political subdivision thereof, under the laws
of which it is organized or otherwise resides for tax purposes or maintains any
lending office)

-55-

--------------------------------------------------------------------------------

and changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding loans
bearing interest at the LIBOR Rate. In any such event, the affected Lender shall
give Borrower and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrower may, by notice to such affected
Lender (y) require such Lender to furnish to Borrower a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (z) repay the LIBOR Rate Loans with respect to
which such adjustment is made (together with any amounts due under clause
(b)(ii) above).

     (ii) In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall (x) give notice of such changed circumstances to Agent and Borrower
and Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrower shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so. Each Lender at such time having as its lending office an
office outside the United States agrees to use reasonable efforts to designate a
different lending office if such designation will avoid the need for such a
notice of changed circumstances and would not, in the good faith judgment of
such Lender, otherwise be disadvantageous to such Lender.

     (e) No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate. The provisions of this Section shall apply as if each Lender or its
Participants had match funded any Obligation as to which interest is accruing at
the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the LIBOR Rate Loans.

     2.14. Capital Requirements. If, after the date hereof, any Lender
determines that (i) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies, or
any change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request, or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as

-56-

--------------------------------------------------------------------------------

a consequence of such Lender’s Commitments hereunder to a level below that which
such Lender or such holding company could have achieved but for such adoption,
change, or compliance (taking into consideration such Lender’s or such holding
company’s then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by such
Lender to be material, then such Lender may notify Borrower and Agent thereof.
Following receipt of such notice, Borrower agrees to pay such Lender on demand
the amount of such reduction of return of capital as and when such reduction is
determined, payable within 90 days after presentation by such Lender of a
statement in the amount and setting forth in reasonable detail such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error).
Notwithstanding anything to the contrary in this Section, Borrower will not be
required to compensate any Lender pursuant to this Section for any reduction
incurred more than 270 days before such Lender notified Borrower of the change
in law (or other circumstance) giving rise to such reduction. In determining
such amount, such Lender may use any reasonable averaging and attribution
methods.

2.15.      Buy-Out Right of Term Loan Lenders vis-à-vis Revolving Credit
Lenders.     (a) At any time on or after the earlier of the date that any one or
more of the  

following events (each, a “Term Loan Buyout Event”) has occurred and is
continuing: (i) the termination of the Revolver Commitments based on an Event of
Default under the Loan Documents; (ii) any of the Obligations owing to the Term
Loan Lenders shall not be paid in full when due and owing; or (iii) the Agent
shall otherwise have exercised remedies or commenced any enforcement actions in
accordance with the Loan Documents, the Term Loan Lenders shall have the right,
but not the obligation, upon 5 Business Days advance written notice from the
Term Loan Lenders (a “Committed Buy-Out Notice from Term Loan Lenders”) to the
Agent, for the benefit of the Revolving Credit Lenders, to acquire from the
Revolving Credit Lenders all (but not less than all) of the right, title, and
interest of the Revolving Credit Lenders in and to the Obligations owing to the
Revolving Credit Lenders, the Revolver Commitments and the Loan Documents.

     (b) Upon the receipt by Agent, for the benefit of the Revolving Credit
Lenders, of the Committed Buy-Out Notice, those Term Loan Lenders that have
elected in writing to participate in the purchase option set forth in this
subsection 2.15 (the “Purchasing Term Loan Lenders”) irrevocably shall be
committed to acquire, within 5 Business Days following such receipt, from the
Revolving Credit Lenders all (but not less than all) of the right, title, and
interest of the Revolving Credit Lenders in and to the Obligations owing to the
Revolving Credit Lenders, the Revolver Commitments, and the Loan Documents by
paying to Agent, for the benefit of the Revolving Credit Lenders, in cash a
purchase price equal to: 100% of the outstanding balance with respect thereto,
including, without limitation, principal, interest accrued and unpaid thereon
and any unpaid fees and (other than any termination charge that would have been
payable to Revolving Credit Lenders pursuant to Section 3.6 of this Agreement),
unreimbursed obligations with respect to Letters of Credit owing to the
Revolving Credit Lenders which may include the cash collateralization of
obligations with respect to undrawn Letter of Credit in an amount not to exceed
105% thereof, and Bank Product Obligations in a amount not to exceed 100% of the
Bank Product Obligations to the extent that such Bank Product Obligations are to
be repaid prior to Term Loan Obligations in accordance with the provisions of
subsection 2.4(f), and all expenses to the extent earned or due and payable

-57-

--------------------------------------------------------------------------------

in accordance with the Loan Documents (including the reimbursement of
extraordinary expenses, financial examination expenses and appraisal fees)
whereupon each of Revolving Credit Lenders shall assign to the Purchasing Term
Loan Lenders, without any representation, recourse, or warranty whatsoever
(except that each of Revolving Credit Lenders shall warrant to the Purchasing
Term Loan Lenders that (1) the amount quoted by such Revolving Credit Lender as
its portion of the purchase price represents the amount shown due with respect
to the claims transferred as reflected on its books and records, (2) it owns, or
has the right to transfer to the Purchasing Term Loan Lenders the rights being
transferred, and (3) such transfer will be free and clear of Liens and adverse
claims), its right, title, and interest with respect to the Obligations owing to
the Revolving Credit Lenders, the Revolver Commitments and the Loan Documents,
at no expense to the Purchasing Term Loan Lenders other than the reimbursement
by the Purchasing Term Loan Lenders of the reasonable out-of-pocket expenses of
the Revolving Credit Lenders and the legal counsel thereof in connection with
documenting and effecting such assignment and the related delivery to the
Purchasing Term Loan Lenders of the original Loan Documents in the possession of
the Revolving Credit Lenders, and, in connection with such assignment, the
Revolving Credit Lenders shall deliver to the Purchasing Term Loan Lenders any
original Loan Documents and any Collateral in their possession and execute such
other documents, instruments, and agreements reasonably necessary to effect such
assignment; provided, however, that, if (i) any termination charge is received
in cash, (ii) all other Obligations (other than the Bank Product Obligations)
are repaid in full, and (iii) all Revolver Commitments under this Agreement are
terminated, then the Purchasing Term Loan Lenders shall pay a supplemental
purchase price in respect of the Purchasing Term Loan Lenders’ purchase under
this Section 2.15 in an amount equal to the portion of the termination charge to
which the Revolving Credit Lenders would have been entitled had the purchase
under this Section 2.15 not occurred. The right to purchase the right, title and
interest of the Term Loan Lenders in and to the Obligations owing to the
Revolving Credit Loan Lenders shall be allocated among Purchasing Term Loan
Lenders, pro rata, based on their respective Term Loan Commitments.

2.16.      Buy-Out Right of Revolving Credit Lenders vis-à-vis Term Loan
Lenders.     (a) At any time on or after the earlier of the date that an Event
of Default  

under Section 8.1 with respect to payments on Term Loans or arising out of
non-compliance by Borrower with any condition, covenant, or agreement contained
in this Agreement with respect to the Term Loan Lenders have a right of consent
under subsection 15.1, the Revolving Credit Loan Lenders shall have the right,
but not the obligation, upon 5 Business Days advance written notice from the
Agent (a “Committed Buy-Out Notice of the Revolving Credit Loan Lenders”) to the
Term Loan Lenders to acquire from the Term Loan Lenders all (but not less than
all) of the right, title and interest of the Term Loan Lenders in and to the
Obligations owing to Term Loan Lenders and the Loan Documents.

     (b) Upon the receipt by Term Loan Lenders of the Committed Buy-Out Notice
from Revolving Credit Loan Lenders, those Revolving Credit Loan Lenders that
have elected in writing to participate in the purchase option set forth in this
subsection 2.16 (the “Purchasing Revolving Credit Loan Lenders”) irrevocably
shall be committed to acquire, within 5 Business Days following such receipt,
from the Term Loan Lenders all (but not less than all) of the right, title, and
interest of the Term Loan Lenders in and to the Obligations owing to the Term
Loan Lenders, and the Loan Documents by paying to Term Loan Lenders in cash a

-58-

--------------------------------------------------------------------------------

purchase price equal to: 100% of the outstanding balance with respect thereto,
including, without limitation, principal, interest accrued and unpaid thereon
and any unpaid fees, and all expenses to the extent earned or due and payable in
accordance with the Loan Documents to Term Loan Lenders whereupon each of Term
Loan Lenders shall assign to the Purchasing Revolving Credit Loan Lenders,
without any representation, recourse, or warranty whatsoever (except that each
of Term Loan Lenders shall warrant to the Purchasing Revolving Credit Loan
Lenders that (1) the amount quoted by such Term Loan Lender as its portion of
the purchase price represents the amount shown due with respect to the claims
transferred as reflected on its books and records, (2) it owns, or has the right
to transfer to the Purchasing Revolving Credit Loan Lenders the rights being
transferred, and (3) such transfer will be free and clear of Liens and adverse
claims), its right, title, and interest with respect to the Obligations owing to
Term Loan Lenders and the Loan Documents, at no expense to the Purchasing
Revolving Credit Loan Lenders other than the reimbursement by the Purchasing
Revolving Credit Loan Lenders of the reasonable out-of-pocket expenses of Term
Loan Lenders and the legal counsel thereof in connection with documenting and
effecting such assignment and the related delivery to the Purchasing Revolving
Credit Loan Lenders of the original Loan Documents in the possession of the Term
Loan Lenders, and, in connection with such assignment, Term Loan Lenders shall
deliver to the Purchasing Revolving Credit Loan Lenders any original Loan
Documents and any Collateral in their possession and execute such other
documents, instruments, and agreements reasonably necessary to effect such
assignment. The right to purchase the right, title and interest of Revolving
Credit Loan Lenders in and to the Obligations owing to Term Loan Lenders shall
be allocated among Purchasing Revolving Credit Loan Lenders, pro rata, based on
their respective Revolving Loan Commitments.

     (c) Revolving Credit Loan Lenders’ rights under this subsection 2.16 and
subject to the rights of Term Loan Lenders pursuant to subsection 2.15.
Revolving Credit Loan Lenders shall only be able to exercise their rights under
this subsection 2.16 if Term Loan Lenders have not previously elected to
exercise their rights under subsection 2.16.

Notwithstanding anything else herein to the contrary, in the event that both the
Revolving Credit Lenders and Term Loan Lenders are entitled to exercise their
respective buyout options pursuant to either Section 2.15 or 2.16 at the same
time, the Revolving Credit Lenders shall have the first option to exercise such
rights and to the extent such rights are not exercised by the Revolving Credit
Lenders the Term Loan Lenders shall have the rights otherwise afforded them
hereunder to exercise such rights.

3.      CONDITIONS; TERM OF AGREEMENT.     3.1. Conditions Precedent to the
Restatement Date. The obligation of the Lender  

Group (or any member thereof) to make the initial Loans under the Credit
Agreement on the Restatement Date (or otherwise to extend any credit provided
for hereunder), is subject to the fulfillment, to the satisfaction of Agent, of
each of the conditions precedent set forth below:

(a)      the Restatement Date shall occur on or before August 20, 2007;   (b)   
  Agent shall have received each of the following documents, in form and  

substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

-59-

--------------------------------------------------------------------------------

(i)      Reaffirmation of Collateral Documents,   (ii)      the Disbursement
Letter,   (iii)      the Fee Letter,   (iv)      the Side Letter, and   (v)     
the Officers’ Certificate,  

     (c) Agent shall have received a certificate from the Secretary of Borrower
attesting to the resolutions of Borrower’s Board of Directors authorizing its
execution, delivery, and performance of this Agreement and the other Loan
Documents to which Borrower is a party and authorizing specific officers of
Borrower to execute the same;

     (d) Agent shall have received copies of Borrower’s Governing Documents, as
amended, modified, or supplemented to the Restatement Date, certified by the
Secretary of Borrower;

     (e) Agent shall have received a certificate of status with respect to
Borrower, dated within 10 days of the Restatement Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of
Borrower, which certificate shall indicate that Borrower is in good standing in
such jurisdiction;

     (f) Agent shall have received certificates of status with respect to
Borrower, each dated within 30 days of the Restatement Date, such certificates
to be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of Borrower) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that Borrower is in good standing in such
jurisdictions;

     (g) Agent shall have received intellectual property searches with respect
to all domestic registered intellectual property of the Borrower;



  (h) [Intentionally Omitted];

(i) [Intentionally Omitted];




     (j) Agent shall have received an opinion of Borrower’s counsel in form and
substance satisfactory to Agent;

     (k) Borrower shall have paid all documented and invoiced Lender Group
Expenses incurred in connection with the transactions evidenced by this
Agreement;

     (l) Borrower shall have delivered executed Intellectual Property Security
Agreements in form and substance satisfactory to Agent and appropriate for
filing with the United States Patent and Trademark Office or the United States
Copyright Office; and

     (m) all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agent.

-60-

--------------------------------------------------------------------------------

     3.2. Conditions Subsequent to the Initial Extension of Credit. The
obligation of the Lender Group (or any member thereof) to continue to make
Advances (or otherwise extend credit hereunder) is subject to the fulfillment,
on or before the date applicable thereto, of each of the conditions subsequent
set forth below:

     (a) Borrower shall use its commercially reasonable efforts to deliver to
Agent Collateral Access Agreements for each of Borrower's distribution centers
within ninety (90) days of the Restatement Date provided, in the event that
Borrower is unable to deliver any such Collateral Access Agreements to Agent,
Borrower shall provide Agent with a certificate detailing that Borrower used its
commercially reasonable efforts but was unable to obtain such agreements.

     3.3. Conditions Precedent to all Extensions of Credit. The obligation of
the Lender Group (or any member thereof) to make any Loans hereunder at any time
(or to extend any other credit hereunder) shall be subject to the following
conditions precedent:

     (a) the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the date of such extension of credit, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date);

     (b) no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof;

     (c) no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any Governmental Authority against
Borrower, Agent, any Lender, or any of their Affiliates; and

(d) no Material Adverse Change shall have occurred.

     3.4. Term. This Agreement shall continue in full force and effect for a
term ending on May 25, 2012 (the “Maturity Date”). The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default in accordance with Section 9.1.

     3.5. Effect of Termination. On the date of termination of this Agreement,
all Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit) immediately shall become due and
payable without notice or demand (including either (i) providing cash collateral
to be held by Agent for the benefit of those Lenders with a Revolver Commitment
in an amount equal to 105% of the then extant Letter of Credit Usage, or (ii)
causing the original Letters of Credit to be returned to the Issuing Lender).
Notwithstanding the foregoing, Bank Product Obligations shall be subject to the
terms and conditions (including as to termination) set forth in the applicable
Bank Product Agreements, and, in connection with any termination of this
Agreement, such termination and the release of any applicable Agent’s Liens
shall be subject to the provision by Borrower of cash collateral (in an amount
determined by Agent as sufficient to satisfy the reasonably estimated credit
exposure)

-61-

--------------------------------------------------------------------------------

to be held by Agent for the benefit of the Bank Product Providers with respect
to the then extant Bank Product Obligations. No termination of this Agreement,
however, shall relieve or discharge Borrower or its Subsidiaries of their
duties, Obligations, or covenants hereunder and the Agent’s Liens in the
Collateral shall remain in effect until all Obligations have been paid in full
(including by the provision of cash collateral as set forth above) and the
Lender Group’s obligations to provide additional credit hereunder have been
terminated. When this Agreement has been terminated and all of the Obligations
have been paid in full (including by the provision of cash collateral as set
forth above) and the Lender Group’s obligations to provide additional credit
under the Loan Documents have been terminated irrevocably, Agent will, at
Borrower’s sole expense, execute and deliver any UCC termination statements,
lien releases, mortgage releases, re-assignments of trademarks, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, the Agent’s Liens and all notices of security interests and liens
previously filed by Agent with respect to the Obligations.

     3.6. Early Termination by Borrower. Borrower has the option, at any time
upon 30 days prior written notice to Agent, to terminate this Agreement by
paying to Agent, in cash, the Obligations (including (a) either (i) providing
cash collateral to be held by Agent for the benefit of those Lenders with a
Revolver Commitment in an amount equal to 105% of the then extant Letter of
Credit Usage, or (ii) causing the original Letters of Credit to be returned to
the Issuing Lender, and (b) providing cash collateral (in an amount determined
by Agent as sufficient to satisfy the reasonably estimated credit exposure) to
be held by Agent for the benefit of the Bank Product Providers with respect to
the then extant Bank Product Obligations), in full, together with the Applicable
Prepayment Premium (to be allocated based upon letter agreements between Agent
and individual Lenders). If Borrower has sent a notice of termination pursuant
to the provisions of this Section, then the Commitments shall terminate and
Borrower shall be obligated to repay the Obligations (including (a) either (i)
providing cash collateral to be held by Agent for the benefit of those Lenders
with a Revolver Commitment in an amount equal to 105% of the then extant Letter
of Credit Usage, or (ii) causing the original Letters of Credit to be returned
to the Issuing Lender, and (b) providing cash collateral (in an amount
determined by Agent as sufficient to satisfy the reasonably estimated credit
exposure) to be held by Agent for the benefit of the Bank Product Providers with
respect to the then extant Bank Product Obligations), in full, together with the
Applicable Prepayment Premium, on the date set forth as the date of termination
of this Agreement in such notice; provided that any such notice may be
conditioned on the effectiveness of any refinancing. In the event of the
termination of this Agreement and repayment of the Obligations at any time prior
to the Maturity Date, for any other reason, including (a) termination upon the
election of the Required Lenders to terminate after the occurrence and during
the continuation of an Event of Default, (b) foreclosure and sale of Collateral,
(c) sale of the Collateral in any Insolvency Proceeding, or (d) restructure,
reorganization, or compromise of the Obligations by the confirmation of a plan
of reorganization or any other plan of compromise, restructure, or arrangement
in any Insolvency Proceeding, then, in view of the impracticability and extreme
difficulty of ascertaining the actual amount of damages to the Lender Group or
profits lost by the Lender Group as a result of such early termination, and by
mutual agreement of the parties as to a reasonable estimation and calculation of
the lost profits or damages of the Lender Group, Borrower shall pay the
Applicable Prepayment Premium to Agent (to be allocated based upon letter
agreements between Agent and individual Lenders), measured as of the date of
such termination. The foregoing (and the definition of “Applicable Prepayment
Premium” set forth in Section 1.1) to the contrary

-62-

--------------------------------------------------------------------------------

notwithstanding, in the event that Borrower repays the Obligations in full and
terminates this Agreement pursuant to the first sentence of this Section 3.6 and
if such repayment occurs with the proceeds of a refinancing provided by Wells
Fargo or any Affiliate thereof, then the Applicable Prepayment Premium shall
equal zero.

4.      CREATION OF SECURITY INTEREST.     4.1. Grant of Security Interest.
Borrower hereby grants to Agent, for the benefit of  

the Lender Group and the Bank Product Providers, a continuing security interest
in all of its right, title, and interest in all currently existing and hereafter
acquired or arising Borrower Collateral in order to secure prompt repayment of
any and all of the Obligations in accordance with the terms and conditions of
the Loan Documents and in order to secure prompt performance by Borrower of each
of its covenants and duties under the Loan Documents. The Agent’s Liens in and
to the Borrower Collateral shall attach to all Borrower Collateral without
further act on the part of Agent or Borrower. Anything contained in this
Agreement or any other Loan Document to the contrary notwithstanding, except for
Permitted Dispositions, Borrower and its Subsidiaries have no authority, express
or implied, to dispose of any item or portion of the Collateral (it being
understood, with respect to any such Permitted Disposition of Borrower
Collateral, Agent’s Liens in and to such Borrower Collateral shall be released
automatically upon consummation of such Permitted Disposition, and the proceeds
and products of such Permitted Disposition shall be subject to Agent’s Liens);
provided that with respect to any Leasehold Interests owned by the Borrower, the
Borrower may transfer or terminate such interests in the ordinary course of
business without needing to obtain any consent of the Agent or any Lender for
such transfer or termination and the Agent's Liens in and to any such Leasehold
Interests subject to such Disposition shall be released automatically upon such
transfer or termination.

     4.2. Negotiable Collateral. In the event that any Borrower Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral, and if
and to the extent that Agent determines in its Permitted Discretion that
perfection or priority of Agent’s security interest is dependent on or enhanced
by possession, Borrower, promptly following the request of Agent, shall endorse
and deliver physical possession of such Negotiable Collateral to Agent.

     4.3. Collection of Accounts, General Intangibles, and Negotiable
Collateral. At any time after the occurrence and during the continuation of an
Event of Default, Agent or Agent’s designee may (a) notify Account Debtors of
Borrower that Borrower’s Accounts, chattel paper, or General Intangibles have
been assigned to Agent or that Agent has a security interest therein, or (b)
collect Borrower’s Accounts, chattel paper, or General Intangibles directly and
charge the collection costs and expenses to the Loan Account. Borrower agrees
that it will hold in trust for the Lender Group, as the Lender Group’s trustee,
any of its or its Subsidiaries’ Collections that it receives and immediately
will deliver such Collections to Agent or a Cash Management Bank in their
original form as received by Borrower or its Subsidiaries.

     4.4. Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.

     (a) Borrower authorizes Agent to file any financing statement necessary or
desirable to effectuate the transactions contemplated by the Loan Documents, and
any continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of Borrower where permitted by applicable
law.

-63-

--------------------------------------------------------------------------------

     (b) At any time when an Event of Default has occurred and has continued for
at least 10 days, Borrower shall, upon request of Agent, promptly deliver to
Agent a written description of each commercial tort claim, to the extent
individually or in the aggregate for an amount in excess of $50,000, then held
by Borrower or any Subsidiary thereof (and not yet subject to a Commercial Tort
Claim Assignment) and shall deliver a written agreement, in form and substance
satisfactory to Agent in its Permitted Discretion, pursuant to which Borrower or
its Subsidiary, as applicable, shall pledge and collaterally assign all of its
right, title and interest in and to each such commercial tort claim to Agent, as
security for the Obligations (a “Commercial Tort Claim Assignment”). The
subsequent cure or waiver of the applicable Event of Default shall not affect
the enforceability of any executed and delivered Commercial Tort Claim
Assignment.

     (c) At any time upon the request of Agent, Borrower shall execute or
deliver to Agent, and shall cause its Subsidiaries to execute or deliver to
Agent, any and all financing statements, original financing statements in lieu
of continuation statements, fixture filings, security agreements, pledges,
assignments, Commercial Tort Claim Assignments, endorsements of certificates of
title, and all other documents (collectively, the “Additional Documents”) that
Agent may request in its Permitted Discretion, in form and substance
satisfactory to Agent in its Permitted Discretion, to create, perfect, and
continue perfected or to better perfect the Agent’s Liens in the assets of
Borrower and its Subsidiaries (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal) (except as otherwise
expressly permitted under this Agreement), to create and perfect Liens in favor
of Agent in any Real Property (other than Real Property which is Excluded
Collateral) owned on the Restatement Date or in any Real Property acquired after
the Restatement Date, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents. To the maximum extent
permitted by applicable law, Borrower authorizes Agent to execute any such
Additional Documents in Borrower’s name and authorizes Agent to file such
executed Additional Documents in any appropriate filing office. In addition, on
such periodic basis as Agent shall require in its Permitted Discretion (but no
more frequently than quarterly), Borrower shall (i) provide Agent with a report
of all new material patentable, copyrightable, or trademarkable materials
acquired or generated by Borrower or its Subsidiaries during the prior period,
(ii) cause all material patents, copyrights, and trademarks acquired or
generated by Borrower or its Subsidiaries that are not already the subject of a
registration with the appropriate filing office (or an application therefor
diligently prosecuted) to be registered with such appropriate filing office in a
manner sufficient to impart constructive notice of Borrower’s or the applicable
Subsidiary’s ownership thereof, and (iii) cause to be prepared, executed, and
delivered to Agent supplemental schedules to the applicable Loan Documents to
identify such patents, copyrights, and trademarks as being subject to the
security interests created thereunder. Notwithstanding anything else in this
Section 4.4 to the contrary, the Borrower will not be required to deliver any
landlord waivers or other Additional Documents with respect to the perfection of
the Liens on the Leasehold Interests of Borrower.

     4.5. Power of Attorney. Borrower hereby irrevocably makes, constitutes, and
appoints Agent (and any of Agent’s officers, employees, or agents designated by
Agent) as Borrower’s true and lawful attorney, with power (in each case, to the
maximum extent permitted by law) to (a) if Borrower refuses to, or fails timely
to execute and deliver any of the documents described in Section 4.4, sign the
name of Borrower on any of the documents described in Section 4.4, (b) at any
time that an Event of Default has occurred and is continuing, sign

-64-

--------------------------------------------------------------------------------

Borrower’s name on any invoice or bill of lading relating to the Borrower
Collateral, drafts against Account Debtors, or notices to Account Debtors, (c)
send requests for verification of Borrower’s or its Subsidiaries’ Accounts, (d)
endorse Borrower’s name on any of its payment items (including all of its
Collections) that may come into the Lender Group’s possession, (e) at any time
that an Event of Default has occurred and is continuing, make, settle, and
adjust all claims under Borrower’s policies of insurance and make all
determinations and decisions with respect to such policies of insurance, and (f)
at any time that an Event of Default has occurred and is continuing, settle and
adjust disputes and claims respecting Borrower’s or its Subsidiaries’ Accounts,
chattel paper, or General Intangibles directly with Account Debtors, for amounts
and upon terms that Agent determines to be reasonable, and Agent may cause to be
executed and delivered any documents and releases that Agent determines to be
necessary. The appointment of Agent as Borrower’s attorney, and each and every
one of its rights and powers, being coupled with an interest, is irrevocable
until all of the Obligations have been fully and finally repaid and performed
and the Lender Group’s obligations to extend credit hereunder are terminated.

     4.6. Right to Inspect. Agent and each Lender (through any of their
respective officers, employees, or agents) shall have the right, from time to
time hereafter to inspect the Books and make copies or abstracts thereof and to
check, test, and appraise the Collateral, or any portion thereof, in order to
verify Borrower’s and its Subsidiaries’ financial condition or the amount,
quality, value, condition of, or any other matter relating to, the Collateral.

4.7.      Control Agreements.     (a) Borrower agrees that it will not, and will
not permit its Subsidiaries to,  

transfer assets out of any of their Deposit Accounts (other than as specified in
Section 2.7 with respect to Cash Management Accounts) or Securities Accounts;
provided, however, that so long as no Event of Default has occurred and is
continuing or would result therefrom, Borrower and its Subsidiaries may use such
assets (and the proceeds thereof) to the extent not prohibited by this Agreement
or the other Loan Documents and, if the transfer is to another bank or
securities intermediary, so long as Borrower (or its Subsidiary, as applicable),
Agent, and the substitute bank or securities intermediary have entered into a
Control Agreement (subject to Section 7.12 hereof). No arrangement contemplated
hereby or by any Control Agreement in respect of any Securities Accounts or
other Investment Property shall be modified by Borrower without the prior
written consent of Agent. Upon the occurrence and during the continuance of an
Event of Default, Agent may notify any bank or securities intermediary to
liquidate the applicable Deposit Account (including pursuant to Section 2.7(c)
with respect to Cash Management Accounts) or Securities Account or any related
Investment Property maintained or held thereby and remit the proceeds thereof to
the Agent’s Account or as otherwise directed by Agent.

     (b) Borrower agrees that, subject to Section 2.7 (with respect to Cash
Management Accounts) and Section 7.12 with respect to all other Deposit Accounts
and Securities Accounts, it will and will cause its Subsidiaries to take any or
all reasonable steps that Agent requests in order for Agent to obtain control in
accordance with Sections 9-104, 9-105, 9-106, and 9-107 of the Code with respect
to any of (i) its or their Securities Accounts, Deposit Accounts, electronic
chattel paper, Investment Property, and (ii) only during a Triggering Period,
pursuant to any such reasonable (in Agent's Permitted Discretion) request, its
or their letter-of-credit rights; provided, however, that Borrower shall not be
so required to cause Agent to obtain such control with respect to the Special
Account and Securities Investments.

-65-

--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES.

     In order to induce the Lender Group to enter into this Agreement, Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects, as of the date
hereof, and shall be true, correct, and complete, in all material respects, as
of the Restatement Date and at and as of the date of the making of each Loan (or
other extension of credit) made thereafter, as though made on and as of the date
of such Loan (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

     5.1. No Encumbrances. Borrower and its Subsidiaries have good and
indefeasible title to their personal property assets and good and marketable
title to their Real Property (subject to exceptions that do not, in the
aggregate, materially impair the use, value or marketability or any such Real
Property), in each case, free and clear of Liens except for Permitted Liens.

     5.2. Eligible Accounts. The Eligible Accounts are bona fide existing
payment obligations of Account Debtors created by the sale and delivery of
Inventory or the rendition of services to such Account Debtors in the ordinary
course of Borrower’s business, owed to Borrower without any known defenses,
disputes, offsets, counterclaims, or rights of return or cancellation. As to
each Account that is identified by Borrower as an Eligible Account in a
borrowing base report submitted to Agent, such Account is not excluded as
ineligible by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Accounts.

     5.3. Eligible Inventory. All Eligible Inventory is of good and merchantable
quality, free from known defects. As to each item of Inventory that is
identified by Borrower as Eligible Inventory in a borrowing base report
submitted to Agent, such Inventory is not excluded as ineligible by virtue of
one or more of the excluding criteria set forth in the definition of Eligible
Inventory.

     5.4. Equipment. All of the Equipment of Borrower and its Subsidiaries is
used or held for use in their business and is fit for such purposes.

     5.5. Location of Inventory and Equipment. The Inventory and Equipment of
Borrower and its Subsidiaries are located only at, or in-transit between, the
locations identified on Schedule 5.5 (as such Schedule may be updated pursuant
to Section 6.9). Schedule 5.5 separately identifies each Leased Store Location
and each Non-Owned Storage Facility, and sets forth the owners and operators
thereof. Except as permitted in Sections 6.9 and 7.17, the Inventory and
Equipment of Borrower and its Subsidiaries are not stored with a bailee,
warehouseman, or similar party, unless such party has entered into a Collateral
Access Agreement with Borrower and Lender.

     5.6. Inventory Records. Borrower keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

     5.7. State of Incorporation; Location of Chief Executive Office; FEIN;
Organizational ID Number; Commercial Tort Claims.

-66-

--------------------------------------------------------------------------------

     (a) As of the Restatement Date, the jurisdiction of organization of
Borrower and each of its Subsidiaries is set forth on Schedule 5.7(a).

     (b) The chief executive office of Borrower and each of its Subsidiaries is
located at the address indicated on Schedule 5.7(b) (as such Schedule may be
updated pursuant to Section 6.9).

     (c) Borrower’s and each of its Subsidiaries’ FEIN and organizational
identification number, if any, are identified on Schedule 5.7(c).

     (d) As of the Restatement Date, Borrower and its Subsidiaries do not hold
any commercial tort claims involving a claim for more than $500,000, except as
set forth on Schedule 5.7(d).

5.8.      Due Organization and Qualification; Subsidiaries.     (a) Borrower is
duly organized and existing and in good standing under the  

laws of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to have
a Material Adverse Change.

     (b) Set forth on Schedule 5.8(b), is a complete and accurate description of
the authorized capital Stock of Borrower, by class, and, as of the Restatement
Date, a description of the number of shares of each such class that are issued
and outstanding. Other than as described on Schedule 5.8(b), there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Borrower is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock except as permitted in Section 7.10.

     (c) Set forth on Schedule 5.8(c), is a complete and accurate list of
Borrower’s direct and indirect Subsidiaries, showing: (i) the jurisdiction of
their organization, (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by Borrower. All of the outstanding capital Stock of each such
Subsidiary has been validly issued and is fully paid and non-assessable.

     (d) Except as set forth on Schedule 5.8(c), there are no subscriptions,
options, warrants, or calls relating to any shares of Borrower’s Subsidiaries’
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Neither Borrower nor any of its
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Borrower’s Subsidiaries’
capital Stock or any security convertible into or exchangeable for any such
capital Stock.

5.9.      Due Authorization; No Conflict.     (a) The execution, delivery, and
performance by Borrower of this Agreement  

and the Loan Documents to which it is a party have been duly authorized by all
necessary action on the part of Borrower.

-67-

--------------------------------------------------------------------------------

     (b) The execution, delivery, and performance by Borrower of this Agreement
and the other Loan Documents to which it is a party do not and will not (i)
violate any provision of federal, state, or local law or regulation applicable
to Borrower, the Governing Documents of Borrower, or any order, judgment, or
decree of any court or other Governmental Authority binding on Borrower, (ii)
conflict with, result in a breach of, or constitute (with due notice or lapse of
time or both) a default under any material contractual obligation of Borrower,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of Borrower, other than Permitted
Liens, or (iv) require any approval of Borrower’s interestholders or any
approval or consent of any Person under any material contractual obligation of
Borrower, other than (x) consents or approvals that have been obtained and that
are still in force and effect, or (y) consents or approvals from suppliers,
customers or other contractual counterparties of Borrower or its Subsidiaries
required for any foreclosure or other exercise of remedies.

     (c) Other than the filing of financing statements, the execution, delivery,
and performance by Borrower of this Agreement and the other Loan Documents to
which Borrower is a party do not and will not require any registration with,
consent, or approval of, or notice to, or other action with or by, any
Governmental Authority, other than (x) consents or approvals that have been
obtained and that are still in force and effect and (y) consents or approvals
from any Governmental Authority required by Lender for any foreclosure or other
exercise of remedies.

     (d) This Agreement and the other Loan Documents to which Borrower is a
party, and all other documents contemplated hereby and thereby, when executed
and delivered by Borrower will be the legally valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

     (e) The Agent’s Liens are validly created, perfected (except for Deposit
Accounts and Securities Accounts for which no Cash Management Agreement nor
Control Agreement is required under this Agreement and the Liens on the
Leasehold Interests of the Borrower), and first priority Liens, subject only to
Permitted Liens.

     5.10. Litigation. Other than those matters disclosed on Schedule 5.10,
there are no actions, suits, or proceedings pending or, to the best knowledge of
Borrower, threatened against Borrower, or any of its Subsidiaries, as
applicable, except for (a) matters that are fully covered by insurance (subject
to customary deductibles), and (b) matters that, to the extent having a
reasonable risk of being decided adversely to Borrower or any of its
Subsidiaries, as applicable, if so decided adversely, reasonably could not be
expected to result in a Material Adverse Change.

     5.11. No Material Adverse Change. All financial statements relating to
Borrower and its Subsidiaries that have been delivered by Borrower to the Lender
Group have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects,
Borrower’s and its Subsidiaries’ financial condition as of the date thereof and
results of operations for the period then ended. There has not been a Material
Adverse Change with respect to Borrower and its Subsidiaries since the date of
the latest audited financial statements submitted to the Lender Group on or
before the Restatement Date.

-68-

--------------------------------------------------------------------------------

5.12.      Fraudulent Transfer.     (a)      Borrower is Solvent.     (b)     
No transfer of property is being made by Borrower or its Subsidiaries and  

no obligation is being incurred by Borrower or its Subsidiaries in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of Borrower or its Subsidiaries.

     5.13. Employee Benefits. None of Borrower, any of its Subsidiaries, or any
of their ERISA Affiliates maintains or contributes to any Benefit Plan.

     5.14. Environmental Condition. Except as set forth on Schedule 5.14 or
except for matters that could not reasonably be expected to result in a Material
Adverse Change, (a) to Borrower’s knowledge, none of Borrower’s or its
Subsidiaries’ assets has ever been used by Borrower, its Subsidiaries, or by
previous owners or operators in the disposal of, or to produce, store, handle,
treat, release, or transport, any Hazardous Materials, where such production,
storage, handling, treatment, release or transport was in violation of
applicable Environmental Law, (b) to Borrower’s knowledge, none of Borrower’s or
its Subsidiaries’ properties or assets has ever been designated or identified in
any manner pursuant to any environmental protection statute as a Hazardous
Materials disposal site, (c) neither Borrower nor any of its Subsidiaries has
received notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by Borrower or its
Subsidiaries, and (d) neither Borrower nor its Subsidiaries has received a
summons, citation, notice, or directive from the U.S. Environmental Protection
Agency or any other federal or state governmental agency concerning any action
or omission by Borrower or its Subsidiaries resulting in the releasing or
disposing of Hazardous Materials into the environment.

     5.15. Brokerage Fees. Neither Borrower nor any of its Subsidiaries has
utilized the services of any broker or finder in connection with Borrower’s
obtaining financing from the Lender Group under this Agreement and no brokerage
commission or finders fee is payable by Borrower or its Subsidiaries in
connection herewith.

     5.16. Intellectual Property. Borrower and its Subsidiaries own, or hold
licenses in, all trademarks, trade names, copyrights, patents, patent rights,
and licenses that are necessary to the conduct of its business as currently
conducted. Attached hereto as Schedule 5.16 (as updated from time to time) is a
true, correct, and complete listing of all material patents, patent
applications, trademarks, trademark applications, copyrights, and copyright
registrations with the United States Patent and Trademark Office or the United
States Copyright Office as to which Borrower or one of its Subsidiaries is the
owner or is an exclusive licensee.

     5.17. Leases. Borrower and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating. All of such leases are valid and
subsisting and no material default by Borrower or its Subsidiaries exists under
any of them.

     5.18. Deposit Accounts and Securities Accounts. Set forth on Schedule 5.18
(including by reference to Section 2.7(a)) are all of Borrower’s and its
Subsidiaries Deposit Accounts and Securities Accounts as of the Restatement
Date, including, with respect to each

-69-

--------------------------------------------------------------------------------

bank or securities intermediary (i) the name and address of such Person, and
(ii) the account numbers of the Deposit Accounts or Securities Accounts
maintained with such Person. Schedule 2.7(a) separately identifies each Store
Account, setting forth, for such Store Account, the applicable store(s) relating
thereto.

     5.19. Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of Borrower or its Subsidiaries in writing to Agent or
any Lender (including all information contained in the Schedules hereto or in
the other Loan Documents) for purposes of or in connection with this Agreement,
the other Loan Documents, or any transaction contemplated herein or therein is,
and all other such factual information (taken as a whole) hereafter furnished by
or on behalf of Borrower or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided. As of the date on which any Projections are prepared
for delivery to Agent, with respect to such Projections, the Borrower represents
and warrants that such Projections were prepared in good faith based on
assumptions believed to be reasonable at the time of the preparation thereof, it
being understood that (without limiting Borrower’s obligations hereunder
relating to or based on such projections) such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, such that no warranty can be given that the projections will
be realized.

     5.20. Indebtedness. Set forth on Schedule 5.20 is a true and complete list
of all Indebtedness of Borrower and its Subsidiaries outstanding immediately
prior to the Restatement Date that is to remain outstanding after the
Restatement Date and such Schedule accurately reflects the aggregate principal
amount of such Indebtedness and the principal terms thereof.

     5.21. Credit Card Receipts. Schedule 5.21 sets forth Borrower’s Credit Card
Processors and all material arrangements to which Borrower is a party with
respect to the payment to Borrower of the proceeds of credit card charges for
sales by Borrower as of the Restatement Date.

     5.22. Margin Stock. Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (as defined in
Regulation U of the Board of Governors of the Federal Reserve System), and no
proceeds of any Loan (including any Agent Revolving Advance or Swing Line Loan)
or drawings under any Letter of Credit will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.



6. AFFIRMATIVE COVENANTS.




     Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrower shall and shall
cause each of its Subsidiaries to do all of the following:

     6.1. Accounting System. Maintain a system of accounting that enables
Borrower to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Agent.

-70-

--------------------------------------------------------------------------------

Borrower also shall keep an inventory reporting system that shows all additions,
sales, claims, returns, and allowances with respect to its and its Subsidiaries’
Inventory.

     6.2. Collateral Reporting. Provide Agent (and if so requested by Agent,
with copies for each Lender) with the documents set forth on Schedule 6.2 in
accordance with the delivery schedule set forth thereon.

     6.3. Financial Statements, Reports, Certificates. Deliver to Agent, with
copies to each Lender:

     (a) as soon as available, but in any event within 30 days (60 days in the
case of a month that is the end of one of Borrower’s fiscal quarters) after the
end of each month during each of Borrower’s Fiscal Years,

(i)      a company prepared consolidated balance sheet, income statement, and
statement of cash flow covering Borrower’s and its Subsidiaries’ operations
during such period,   (ii)      a Compliance Certificate signed by the chief
financial officer or VP of Finance of Borrower to the effect that:     (A)     
the financial statements delivered hereunder have     been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Borrower and its Subsidiaries,     (B)      the
representations and warranties of Borrower     contained in this Agreement and
the other Loan Documents are true and correct in all material respects on and as
of the date of such certificate, as though made on and as of such date (except
to the extent that such representations and warranties relate solely to an
earlier date), and     (C)      there does not exist any condition or event that
    constitutes a Default or Event of Default (or, to the extent of any
non-compliance, describing such non-compliance as to which he or she may have
knowledge and what action Borrower has taken, is taking, or proposes to take
with respect thereto), and   (iii)      for each month that is the date on which
a financial covenant in Section 7.18 is to be tested, a Compliance Certificate
demonstrating, in reasonable detail, compliance at the end of such period with
the applicable financial covenants contained in Section 7.18,  

     (b) as soon as available, but in any event within 120 days after the end of
each of Borrower’s Fiscal Years, financial statements of Borrower and its
Subsidiaries for each such Fiscal Year, audited by independent certified public
accountants reasonably acceptable to Agent

-71-

--------------------------------------------------------------------------------

and certified, with only such qualifications as may be satisfactory to Agent in
its sole discretion, by such accountants to have been prepared in accordance
with GAAP (such audited financial statements to include a balance sheet, income
statement, and statement of cash flow and, if prepared, such accountants’ letter
to management),

     (c) as soon as available, but in any event within 45 days after the start
of the Borrower's 2008 Fiscal Year, and 30 days after the start of each of
Borrower’s Fiscal Years thereafter, copies of Borrower’s Projections, in form
and substance (including as to scope and underlying assumptions) satisfactory to
Agent, in its sole discretion, for the forthcoming Fiscal Year, month by month,
certified by the chief financial officer or VP of Finance of Borrower as being
prepared in good faith based on assumptions believed to be reasonable at the
time of preparation thereof,

(d)      if and when filed by Borrower (or promptly thereafter),     (i)     
Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports, and any other filings made by Borrower with the SEC, it being
understood that, as to any such filings, Borrower may deliver the same by
electronic mail (to such email address(es) as may be provided for such purpose
from time to time by Agent), including any such electronic mail specifying the
applicable filing, and     (ii)      any other information that is provided by
Borrower to its shareholders generally,   (e)      upon request by Agent,
satisfactory evidence of payment, and extent of  

nonpayment (if applicable), by Borrower and its Subsidiaries of applicable
excise taxes in each jurisdiction in which (i) Borrower or its Subsidiaries
conducts business or is required to pay any such excise tax, (ii) where
Borrower’s or its Subsidiaries’ failure to pay any such applicable excise tax
would result in a Lien on the properties or assets of Borrower or its
Subsidiaries, or (iii) where Borrower’s or its Subsidiaries’ failure to pay any
such applicable excise tax reasonably could be expected to result in a Material
Adverse Change,

(f)      Intentionally Omitted,   (g)      promptly after Borrower has knowledge
of any event or condition that  

constitutes a Default or an Event of Default, notice thereof and a statement of
the curative action that Borrower proposes to take with respect thereto,

(h) promptly after the commencement thereof, but in any event within

5 Business Days after the service of process with respect thereto on Borrower or
any of its Subsidiaries, notice of all actions, suits, or proceedings brought by
or against Borrower or any of its Subsidiaries before any Governmental Authority
which, if determined adversely to Borrower or such Subsidiary, reasonably could
be expected to result in a Material Adverse Change, and

     (i) upon the request of Agent, any other report reasonably requested
relating to the financial condition of Borrower or its Subsidiaries.

-72-

--------------------------------------------------------------------------------

In addition to the financial statements referred to above, Borrower agrees (if
and when it has any Subsidiaries) to deliver financial statements prepared on
both a consolidated and consolidating basis and agrees that no Subsidiary of
Borrower will have a Fiscal Year different from that of Borrower. Borrower
agrees to cooperate with Agent to allow Agent to consult with its independent
certified public accountants if Agent reasonably requests the right to do so
(and Agent shall notify Borrower as to the timing of such consultations and
permit Borrower an opportunity to be present thereat or to otherwise participate
therein) and that, in such connection, its independent certified public
accountants are authorized to communicate with Agent and to release to Agent
whatever financial information concerning Borrower or its Subsidiaries Agent
reasonably may request.

     6.4. Guarantor Reports. Cause each Guarantor (if any) to deliver its annual
financial statements at the time when Borrower provides its audited financial
statements to Agent, but only to the extent such Guarantor’s financial
statements are not consolidated with Borrower’s financial statements, and copies
of all federal income tax returns as soon as the same are available and in any
event no later than 30 days after the same are required to be filed by law.

     6.5. Returns. Cause returns and allowances, as between Borrower and its
Subsidiaries and their Account Debtors, to be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist at the
time of the execution and delivery of this Agreement.

     6.6. Maintenance of Properties. Maintain and preserve all of its properties
which are necessary or useful in the proper conduct to its business in good
working order and condition, ordinary wear and tear excepted, and comply at all
times with the provisions of all leases to which it is a party as lessee so as
to prevent any loss or forfeiture thereof or thereunder, except (subject to
Section 6.11 with respect to leases) for any non-compliance therewith and/or any
loss or forfeiture thereunder that could not, individually or in the aggregate,
reasonably be expected to result in a Lien (other than Permitted Liens) on all
or any portion of the Borrower Collateral or otherwise result in a Material
Adverse Change.

     6.7. Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrower,
its Subsidiaries, or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except (a) to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest, (b) as to any sales taxes (but not use taxes) or state or
federal income taxes, to the extent the aggregate unpaid past due (taking into
account any applicable extension) amount of all such taxes at all times is less
than $1,000,000, and (c) as to any assessments or taxes (other than with respect
to sales taxes or state or federal income taxes), to the extent that such
failure to pay such assessments or taxes, could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change.
Subject to the foregoing, Borrower will and will cause its Subsidiaries to make
timely payment or deposit of all tax payments and withholding taxes required of
it and them by applicable laws, including those laws concerning F.I.C.A.,
F.U.T.A., state disability, and local, state, and federal income taxes, and
will, upon request, furnish Agent with proof reasonably satisfactory to Agent
indicating that Borrower and its Subsidiaries have made such payments or
deposits.



  6.8. Insurance.




-73-

--------------------------------------------------------------------------------

     (a) At Borrower’s expense, maintain insurance respecting its and its
Subsidiaries’ assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses. Borrower also shall
maintain business interruption, public liability, and product liability
insurance, as well as insurance against larceny, embezzlement, and criminal
misappropriation. All such policies of insurance shall be in such amounts and
with such insurance companies as are reasonably satisfactory to Agent. Subject
to Section 3.2 as to timing, Borrower shall deliver copies of all such policies
to Agent with a satisfactory lender’s loss payable endorsement (subject to
Section 6.8(d) with respect to Deferred Compensation Life Insurance) naming
Agent as sole loss payee (or, to the extent required by the applicable insurer,
naming Borrower as loss payee provided, that in each such case Borrower shall at
all times maintain instructions in effect with such insurer (which instructions
Borrower shall not change without Agent’s prior written consent) directing
payment of all amounts to Borrower as such loss payee, directly to the
Concentration Account) or additional insured, as appropriate. Each policy of
insurance or endorsement shall contain a clause requiring the insurer to give
not less than 30 days prior written notice to Agent in the event of cancellation
of the policy for any reason whatsoever.

     (b) Borrower shall give Agent prompt notice of any loss in excess of
$100,000 covered by such insurance. Agent shall have the exclusive right to
adjust any losses claimed under any such insurance policies (subject to Section
6.8(d) with respect to Deferred Compensation Life Insurance) in excess of
$1,000,000 (or in any amount after the occurrence and during the continuation of
an Event of Default), without any liability to Borrower whatsoever in respect of
such adjustments. Any monies received as payment for any loss under any
insurance policy mentioned above (other than liability insurance policies, and
subject to Section 6.8(d) with respect to Deferred Compensation Life Insurance)
or as payment of any award or compensation for condemnation or taking by eminent
domain, shall be made or forwarded, as applicable, to the Concentration Account
(and Agent shall permit the applicable insurer to make such payment directly to
the Concentration Account); provided, however that, any such payments relating
to (or based on any loss with respect to) Inventory and any such payments made
or received during a Triggering Period shall, in each case at the option of the
Required Lenders, (i) be paid by the applicable insurer directly to Agent
(pursuant to such instructions as Agent may deliver), and/or (ii) upon any such
payment to the Concentration Account or directly to Agent, be applied directly
to the prepayment of the Obligations.

     (c) Borrower will not and will not suffer or permit its Subsidiaries to
take out separate insurance concurrent in form or contributing in the event of
loss with that required to be maintained under this Section 6.8, unless subject
to the standard set forth in Section 6.8(a) Agent is included thereon as named
insured with the loss payable to Agent under a lender’s loss payable endorsement
or its equivalent or, as applicable with payments made to the Concentration
Account. Borrower promptly shall notify Agent whenever such separate insurance
is taken out, specifying the insurer thereunder and full particulars as to the
policies evidencing the same, and copies of such policies promptly shall be
provided to Agent.

     (d) Notwithstanding the foregoing, solely with respect to Deferred
Compensation Life Insurance, Borrower shall not be required to name Agent as
sole loss payee or additional insured (or to deliver an endorsement) and shall
have the right to adjust claims and receive and distribute proceeds with respect
thereto; provided, however, that in no event shall

-74-

--------------------------------------------------------------------------------

Borrower (i) make aggregate payments with respect to obtaining and maintaining
all such Deferred Compensation Life Insurance in excess of $5,000,000 in any
Fiscal Year, or (ii) cause or permit any such Deferred Compensation Life
Insurance to be subject to any Lien.

     6.9. Location of Inventory and Equipment. Keep Borrower’s and its
Subsidiaries’ Inventory and Equipment only at the locations identified on
Schedule 5.5 and their chief executive offices only at the locations identified
on Schedule 5.7(b); provided, however, that Borrower may amend Schedule 5.5 and
Schedule 5.7 so long as such amendment occurs by written notice to Agent not
less than 30 days prior to the date on which such Inventory or Equipment is
moved to such new location or such chief executive office is relocated, and (a)
with respect to any new chief executive office, such new location is within the
United States and at the time of such written notification, Borrower provides
Agent a Collateral Access Agreement with respect thereto, and (b) except as
expressly permitted in Section 7.17 with respect to locations outside the United
States, (i) with respect to any new Non-Owned Storage Facility, Borrower uses
commercially reasonable best efforts to obtain and deliver to Agent a Collateral
Access Agreement with respect thereto, and (ii) with respect to any other such
new location, Borrower uses commercially reasonable efforts to obtain and
deliver to Agent a Collateral Access Agreement with respect thereto.

     6.10. Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, including
the Fair Labor Standards Act and the Americans With Disabilities Act, except
where failure to so comply individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change.

     6.11. Leases. Pay when due all rents and other amounts payable under any
leases to which Borrower or any of its Subsidiaries is a party or by which
Borrower’s or any such Subsidiaries’ properties and assets are bound, except (a)
to the extent such payments are the subject of a Permitted Protest or (b) lease
payments in an aggregate amount at all times less than (i) $8,000,000 with
respect to Leased Store Locations, and (ii) $1,000,000 with respect to all other
leased locations (including all Non-Owned Storage Facilities).

     6.12. Existence. At all times preserve and keep in full force and effect
Borrower’s and its Subsidiaries valid existence and good standing and any rights
and franchises material to their businesses.

     6.13. Environmental. Except for such Environmental Liens, failures to
comply, releases, Environmental Actions, notices, citations or orders which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, (a) keep any property either owned or operated by
Borrower or its Subsidiaries free of any Environmental Liens or post bonds or
other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply with all applicable
Environmental Laws and provide to Agent documentation of such compliance which
Agent reasonably requests, (c) promptly notify Agent of any release of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Borrower or its Subsidiaries and take any Remedial Actions required
to abate said release or otherwise to come into compliance with applicable
Environmental Law, and (d) promptly, but in any event within 10 days of its
receipt thereof, provide Agent with written notice of any of the following: (i)
notice that an Environmental Lien has been filed against any of the real or
personal property of Borrower or its Subsidiaries, (ii) commencement of any
Environmental Action, or notice that an Environmental Action will be

-75-

--------------------------------------------------------------------------------

filed, against Borrower or its Subsidiaries, and (iii) notice of any
environmental violation, citation, or other administrative order received by
Borrower or its Subsidiaries.

     6.14. Disclosure Updates. Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained any untrue statement
of a material fact or, when taken together with all written information,
exhibits and reports so furnished, omitted to state any material fact necessary
to make the statements contained therein not misleading in light of the
circumstances in which made. The foregoing to the contrary notwithstanding, any
notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the affect of amending or
modifying this Agreement or any of the Schedules hereto. The Borrower will
notify Agent of any change in Credit Card Processor, which Credit Card Processor
will be reasonably acceptable to Agent.

     6.15. Formation of Subsidiaries. At the time that Borrower or any Guarantor
forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Restatement Date, Borrower or such Guarantor shall (a)
cause such new Subsidiary to provide to Agent a Guaranty (or joinder to an
existing Guaranty) and a Guarantor Security Agreement (or joinder to an existing
Guarantor Security Agreement), together with such other security documents, as
well as appropriate UCC-1 financing statements, all in form and substance
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary (other than any such assets that would not be
required to be subject to Agent’s Liens if they were assets of the Borrower),
(b) provide to Agent a pledge agreement and appropriate certificates and powers
or UCC-1 financing statements, hypothecating all of the direct or beneficial
ownership interest in such new Subsidiary, in form and substance satisfactory to
Agent, and (c) provide to Agent all other documentation, including one or more
opinions of counsel satisfactory to Agent, which in its opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above. Any document, agreement, or instrument executed or issued
pursuant to this Section 6.15 shall be a Loan Document. Notwithstanding the
foregoing, the Hong Kong Subsidiary shall not be required to execute a joinder
to the Guaranty or Guarantor Security Agreement or take the other actions
required by this Section 6.15.

6.16. Side Letter. Borrower agrees to take all actions required by the Side
Letter.



7. NEGATIVE COVENANTS.




     Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrower will not and will
not permit any of its Subsidiaries to do any of the following:

     7.1. Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

     (a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit and any other Obligations that constitute Indebtedness,

-76-

--------------------------------------------------------------------------------

(b)      Indebtedness set forth on Schedule 5.20,   (c)      Permitted Purchase
Money Indebtedness, and any refinancings, renewals  

or extensions thereof (and continuance or renewals of the Permitted Liens
associated therewith) that do not result in an increase in the then extant
principal amount of the Indebtedness so refinanced, renewed or extended.

     (d) unsecured Indebtedness not otherwise permitted under this Section 7.1,
in an aggregate amount not to exceed $20,000,000 at any time,

     (e) Indebtedness secured exclusively by Permitted Liens described in clause
(m) of the definition of Permitted Liens, in an aggregate amount not to exceed
$5,000,000 at any time,

(f) endorsement of instruments or other payment items for deposit,

(g) Indebtedness composing Permitted Investments,

     (h) Indebtedness in connection with Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes; and

     (i) Indebtedness owing to any insurance company providing insurance to the
Borrower and its Subsidiaries in an aggregate amount not to exceed the premiums
owed to such insurance company by Borrower and such Subsidiaries.

     7.2. Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness is refinanced, renewed, or
extended under Section 7.1(c) and so long as the replacement Liens only encumber
those assets that secured the refinanced, renewed, or extended Indebtedness).

7.3.      Restrictions on Fundamental Changes.     (a) Enter into any merger
(other than in connection with a Permitted  

Investment where Borrower is the surviving entity), consolidation,
reorganization, or recapitalization.

    (b)    Liquidate, wind up, or dissolve itself (or suffer any liquidation or 
dissolution).                (c)    Convey, sell, lease, license, assign,
transfer, or otherwise dispose of, in 


one transaction or a series of transactions, all or any substantial part of its
assets.

     7.4. Disposal of Assets. Other than Permitted Dispositions, convey, sell,
lease, license, assign, transfer, or otherwise dispose of any of Borrower’s or
its Subsidiaries assets.

     7.5. Change Name. Change Borrower’s or any of its Subsidiaries’ names,
FEINs, organizational identification number, state of organization or
organizational identity; provided, however, that Borrower or any of its
Subsidiaries may change their names upon at least 30 days

-77-

--------------------------------------------------------------------------------

prior written notice to Agent of such change and so long as, at the time of such
written notification, Borrower or its Subsidiary provides any financing
statements necessary to perfect and continue perfected the Agent’s Liens.

     7.6. Nature of Business. Make any material change in the principal nature
of its or their business.

7.7.      [Intentionally Omitted].   7.8.      Change of Control. Cause, permit,
or suffer, directly or indirectly, any Change  



of Control.




     7.9. Consignments. Consign any of its or their Inventory or sell any of its
or their Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.

     7.10. Distributions. Make any distribution or declare or pay any dividends
(in cash or other property, other than common Stock) on, or purchase, acquire,
redeem, or retire any of Borrower’s Stock, of any class, whether now or
hereafter outstanding, except:

     (a) the purchase or redemption of Borrower’s Stock in connection with and
pursuant to the terms of employee benefit and stock option plans.

     (b) additional purchases or redemptions of Borrower's Stock approved by
Borrower's board of directors so long as (i) no Default or Event of Default has
occurred and is continuing or would result therefrom; and (ii) both immediately
before and for a six month period following such repurchase or redemption on a
pro forma projected basis after giving effect to such repurchase or redemption,
Availability would be greater than or equal to $40,000,000 as evidenced by the
delivery by the Borrower of a certificate to Agent two (2) days prior to such
repurchase or redemption certifying to and demonstrating such projected
Availability (or, in the case of projected pro forma Availability, certifying
that such projections were prepared on the basis of assumptions believed by the
Borrower to be reasonable at the time of delivery).

     7.11. Accounting Methods. Modify or change its Fiscal Year or its method of
accounting (other than as may be required to conform to GAAP).

     7.12. Investments. Except for Permitted Investments, directly or
indirectly, make or acquire any Investment or incur any liabilities (including
contingent obligations) for or in connection with any Investment; provided,
however, that, Borrower shall not and shall not permit its Subsidiaries to,
except with respect to Special Account and Securities Investments and subject to
Section 3.2 (as to initial delivery of Control Agreements), (a) have Permitted
Investments in Deposit Accounts (other than Cash Management Accounts) or
Securities Accounts unless Borrower or its Subsidiary, as applicable, and the
applicable securities intermediary or bank have entered into Control Agreements
governing such Permitted Investments in order to perfect (and further establish)
the Agent’s Liens in such Permitted Investments, or (b) establish or maintain
any Deposit Account (other than a Cash Management Account) or Securities Account
unless Agent shall have received a Control Agreement in respect of such Deposit
Account or Securities Account.

-78-

--------------------------------------------------------------------------------

     7.13. Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower except for
transactions (a) that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms, and that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-Affiliate, (b) that
consist of officer or director compensation or employee benefit programs, in
each case that are in the ordinary course of Borrower’s business and upon fair
and reasonable terms to Borrower, or

(c)      that consist of repurchases or redemptions permitted under Sections
7.10.     7.14.      Suspension. Suspend or go out of a substantial portion of
its or their business.     7.15.      [Intentionally Omitted].     7.16.     
Use of Proceeds. Use (a) the proceeds of the Loans for any purpose other than  
(i)      to pay transactional fees, costs, and expenses incurred in connection
with this Agreement, the  

other Loan Documents, and the transactions contemplated hereby and thereby, and
(ii) thereafter, consistent with the terms and conditions hereof, for its lawful
and permitted purposes.

     7.17. Inventory and Equipment Storage. Store the Inventory or Equipment of
Borrower or its Subsidiaries at any time now or hereafter with a bailee,
warehouseman, or similar party without Agent’s prior written consent, unless
such storage arrangement is subject to a Collateral Access Agreement; provided,
however, that the foregoing shall not apply to (i) Inventory at that certain
Vitesse Warehousing facility (in Rotterdam, The Netherlands) identified in
Schedule 5.5 so long as the aggregate value of the Inventory stored at such
location at all times is less than $2,500,000, (ii) Inventory at other locations
outside the United States, so long as the aggregate value of the Inventory
stored at such other locations at all times is less than $1,000,000, (iii)
Equipment at locations outside the United States, so long as the aggregate value
of all such Equipment stored at such locations at all times is less than
$5,000,000, and (iv) Inventory at a Non-Owned Storage Facility in the United
States for which a Collateral Access Agreement has not been obtained
notwithstanding Borrower’s compliance with its obligations with respect thereto
under Sections 3.2 and 6.9.

     7.18. Maximum Capital Expenditures. . Permit the maximum amount of Capital
Expenditures of Borrower and its Subsidiaries to exceed $10,000,000 in any
Fiscal Year. Notwithstanding the foregoing, 50% of the unused portion of the
Capital Expenditures allowance for any Fiscal Year may be carried over to the
immediately succeeding Fiscal Year only to be used in such Fiscal Year and shall
be deemed to be used first in such succeeding Fiscal Year before any Capital
Expenditures allowance for that Fiscal Year has been used.



8. EVENTS OF DEFAULT.




     Any one or more of the following events shall constitute an event of
default (each, an “Event of Default”) under this Agreement:

     8.1. If Borrower fails to pay when due and payable, or when declared due
and payable, all or any portion of the Obligations (whether of principal,
interest (including any interest which, but for the provisions of the Bankruptcy
Code, would have accrued on such amounts), fees and charges due the Lender
Group, reimbursement of Lender Group Expenses, or other amounts constituting
Obligations) other than Bank Product Obligations; provided, however that in the

-79-

--------------------------------------------------------------------------------

case of Overadvances that are caused by the charging of interest, fees, or
Lender Expenses to the Loan Account, such event shall not constitute an Event of
Default if, within 3 Business Days of its receipt of telephonic notice of such
Overadvance, Borrower eliminates such Overadvance;

8.2.      If Borrower:     (a) fails to perform, keep, or observe any term,
provision, condition, covenant,  

or agreement contained in Sections 3.2, 4.6, 6.8(a), 6.11, 6.12, 6.16 and 7.1
through 7.18 of this Agreement;

     (b) fails or neglects to perform, keep, or otherwise observe any term,
provision, condition, covenant, or agreement contained in Sections 2.7(b),
2.7(c), 2.7(d), 2.7(e) or 4.7(a) of this Agreement and such failure continues
for a period of 2 Business Days; or

     (c) fails or neglects to perform, keep, or observe any term, provision,
condition, covenant, or agreement contained in Sections 6.2, 6.7, 6.8(b),
6.8(c), 6.9, 6.10, 6.14, and 6.15 of this Agreement and such failure continues
for a period of 5 Business Days; or

     (d) fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant, or agreement contained in this Agreement, or in
any of the other Loan Documents (giving effect to any grace periods, cure
periods, or required notices, if any, expressly provided for in such Loan
Documents), in each case, other than any such term, provision, covenant, or
agreement that is the subject of another provision of this Section 8 (in which
event such other provision of this Section 8 shall govern), and such failure
continues for a period of 10 Business Days;

provided that, during any period of time that any such failure or neglect
referred to in this paragraph exists, even if such failure or neglect is not yet
an Event of Default, the Lender Group shall be relieved of its obligation to
extend credit hereunder;

     8.3. If any material portion of Borrower’s or any of its Subsidiaries’
assets is attached, seized, subjected to a writ or distress warrant, levied
upon, or comes into the possession of any third Person and the same is not
discharged before the earlier of 30 days after the date it first arises or 5
days prior to the date on which such property or asset is subject to forfeiture
by Borrower or such Subsidiary;

     8.4. If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries, or Borrower admits in writing its inability to, or is generally
unable to, pay its debts as such debts become due;

     8.5. If an Insolvency Proceeding is commenced against Borrower, or any of
its Subsidiaries, and any of the following events occur: (a) Borrower or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted; provided, however, that, during the pendency of such period from
the commencement of such Insolvency Proceeding until it is so
controverted/dismissed, each member of the Lender Group shall be relieved of its
obligations to extend credit hereunder, (c) the petition commencing the
Insolvency Proceeding is not dismissed within 45 calendar days of the date of
the filing thereof; provided, however, that, during the pendency of such period
from the commencement of such Insolvency Proceeding until it is so

-80-

--------------------------------------------------------------------------------

controverted/dismissed, each member of the Lender Group shall be relieved of its
obligations to extend credit hereunder, (d) an interim trustee is appointed to
take possession of all or any substantial portion of the properties or assets
of, or to operate all or any substantial portion of the business of, Borrower or
any of its Subsidiaries, or (e) an order for relief shall have been entered
therein;

     8.6. If Borrower or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of its business affairs;

     8.7. If one or more judgments or other asserted claims for the payment of
money (including pursuant to any notice of Lien, levy, assessment or other
asserted claim with respect to taxes or debts owing to United States, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency) involving an aggregate amount of $2,000,000,
or more (not including any amount thereof covered by insurance or, with respect
to escheat or use taxes, any amount to the extent the applicable Lien is
excluded pursuant to the first proviso below to this subsection), becomes a Lien
upon any of Borrower’s or any of its Subsidiaries’ assets and the same is not
released, discharged, bonded against, or stayed pending appeal before the
earlier of 30 days after the date it first arises or 5 days prior to the date on
which such asset is subject to being forfeited by Borrower or such Subsidiary;
provided, however, that, with respect to any such Lien for escheat or use taxes,
the same shall not be an Event of Default under this subsection so long as (a)
such Lien does not have priority over Agent's Liens in the subject assets, (b)
Borrower or such Subsidiary is diligently and in good faith contesting such
escheat or use taxes by applicable proceedings and has established a reserve on
the Books in such amount as is required under GAAP, and (c) such Lien is
released, discharged, bonded against, or stayed pending appeal before 5 days
prior to the date on which such asset is subject to being forfeited by Borrower
or such Subsidiary;

8.8.      [Intentionally Omitted.]   8.9.      If there is a default in one or
more agreements to which Borrower or any of its  

Subsidiaries is a party relative to Borrower’s or such Subsidiary’s Indebtedness
involving an aggregate amount of $2,500,000, or more, and such default (i)
occurs at the final maturity of obligations thereunder, or (ii) results in a
right by the other party thereto, irrespective of whether exercised, to
accelerate the maturity of Borrower’s or its Subsidiaries’ obligations
thereunder; or

     8.10. If Borrower or any of its Subsidiaries makes any payment on account
of Indebtedness that has been contractually subordinated in right of payment to
the payment of the Obligations, except to the extent such payment is permitted
by the terms of the subordination provisions applicable to such Indebtedness;

     8.11. If any material misstatement or misrepresentation exists now or
hereafter in any warranty, representation, statement, or Record made to the
Lender Group by Borrower, its Subsidiaries, or any officer, employee, agent, or
director of Borrower or any of its Subsidiaries;

     8.12. If the obligation of any Guarantor under any Guaranty or Guarantor
Security Agreement is limited (other than as expressly contemplated thereby) or
terminated by operation of law or by such Guarantor thereunder; or

-81-

--------------------------------------------------------------------------------

     8.13. If this Agreement or any other Loan Document that purports to create
a Lien, shall, for any reason, fail or cease to create a valid and, except to
the extent permitted by the terms hereof or thereof, perfected first priority
Lien on or security interest in the Collateral covered hereby or thereby; or

     8.14. Any provision of any Loan Document shall at any time for any reason
(except as expressly permitted hereby or thereby) be declared to be null and
void, or the validity or enforceability thereof shall be contested by Borrower
or its Subsidiaries, or a proceeding shall be commenced by Borrower or its
Subsidiaries, or by any Governmental Authority having jurisdiction over Borrower
or its Subsidiaries, seeking to establish the invalidity or unenforceability
thereof, or Borrower or its Subsidiaries shall deny that Borrower or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document.

9.      THE LENDER GROUP’S RIGHTS AND REMEDIES.     9.1. Rights and Remedies.
Upon the occurrence, and during the continuation, of an  

Event of Default, the Required Lenders (at their election but without notice of
their election and without demand except as set forth below) may authorize and
instruct Agent to do any one or more of the following on behalf of the Lender
Group (and Agent, acting upon the instructions of the Required Lenders, shall do
the same on behalf of the Lender Group), all of which are authorized by
Borrower:

     (a) Upon notice to Borrower (except with respect to an Event of Default
under Sections 8.4 or 8.5, in which case no such notice shall be required, or in
the event Agent determines, in its Permitted Discretion, that exigent
circumstances (such as, without limitation, fraud, concealment, conversion,
waste, or abscondment) require immediate action prior to delivery of such notice
in order to preserve, protect, or obtain possession or control over the
Collateral or any portion thereof, in which case Agent shall deliver such notice
as soon as reasonably practicable under the circumstances), declare all
Obligations (other than Bank Product Obligations), whether evidenced by this
Agreement, by any of the other Loan Documents, or otherwise, immediately due and
payable;

     (b) Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement, under any of the Loan Documents (other than Bank
Product Agreements), or under any other agreement between Borrower and the
Lender Group;

     (c) Upon notice to Borrower (except with respect to an Event of Default
under Sections 8.4 or 8.5, in which case no such notice shall be required),
terminate this Agreement and any of the other Loan Documents (other than Bank
Product Agreements) as to any future liability or obligation of the Lender
Group, but without affecting any of the Agent’s Liens in the Collateral and
without affecting the Obligations;

     (d) Settle or adjust disputes and claims directly with Borrower’s Account
Debtors for amounts and upon terms which Agent considers advisable, and in such
cases, Agent will credit Borrower’s Loan Account with only the net amounts
received by Agent in payment of such disputed Accounts after deducting all
Lender Group Expenses incurred or expended in connection therewith;

-82-

--------------------------------------------------------------------------------

     (e) Cause Borrower to hold all of its returned Inventory in trust for the
Lender Group and segregate all such Inventory from all other assets of Borrower
or in Borrower’s possession;

     (f) Without notice to or demand upon Borrower, make such payments and do
such acts as Agent considers necessary or reasonable to protect its security
interests in the Collateral. Borrower agrees to assemble the Collateral if Agent
so requires, and to make the Collateral available to Agent at a place that Agent
may designate which is reasonably convenient to both parties. Borrower
authorizes Agent to enter the premises where the Collateral is located, to take
and maintain possession of the Collateral, or any part of it, and to pay,
purchase, contest, or compromise any Lien that in Agent’s determination appears
to conflict with the Agent’s Liens in and to the Collateral and to pay all
expenses incurred in connection therewith and to charge Borrower’s Loan Account
therefor. With respect to any of Borrower’s owned or leased premises, Borrower
hereby grants Agent a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of the Lender Group’s
rights or remedies provided herein, at law, in equity, or otherwise;

     (g) Without notice to Borrower (such notice being expressly waived), and
without constituting an acceptance of any collateral in full or partial
satisfaction of an obligation (within the meaning of the Code), set off and
apply to the Obligations, to the full extent permitted by law, any and all (i)
balances and deposits of Borrower held by the Lender Group (including any
amounts received in the Cash Management Accounts), or (ii) Indebtedness at any
time owing to or for the credit or the account of Borrower held by the Lender
Group;

     (h) Hold, as cash collateral, any and all balances and deposits of Borrower
held by the Lender Group, and any amounts received in the Cash Management
Accounts, to secure the full and final repayment of all of the Obligations;

     (i) Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Borrower Collateral. Borrower hereby grants to Agent a license or other right to
use, without charge, Borrower’s labels, patents, copyrights, trade secrets,
trade names, trademarks, service marks, and advertising matter, or any property
of a similar nature, as it pertains to the Borrower Collateral, in completing
production of, advertising for sale, and selling any Borrower Collateral and
Borrower’s rights under all licenses and all franchise agreements shall inure to
the Lender Group’s benefit;

     (j) Sell the Borrower Collateral at either a public or private sale, or
both, by way of one or more contracts or transactions, for cash or on terms, in
such manner and at such places (including Borrower’s premises) as Agent
determines is commercially reasonable. It is not necessary that the Borrower
Collateral be present at any such sale;

    (k)    Agent shall give notice of the disposition of the Borrower Collateral
as  follows:                        (i)    Agent shall give Borrower a notice in
writing of the time and place              of public sale, or, if the sale is a
private sale or some other              disposition other than a public sale is
to be made of the Borrower 


-83-

--------------------------------------------------------------------------------

  Collateral, the time on or after which the private sale or other disposition
is to be made; and   (ii)      The notice shall be personally delivered or
mailed, postage prepaid, to Borrower as provided in Section 12, at least 10 days
before the earliest time of disposition set forth in the notice; no notice needs
to be given prior to the disposition of any portion of the Borrower Collateral
that is perishable or threatens to decline speedily in value or that is of a
type customarily sold on a recognized market;  

    (l)    Agent, on behalf of the Lender Group, may credit bid and purchase at
any  public sale;                (m)    Agent may seek the appointment of a
receiver or keeper to take possession 


of all or any portion of the Borrower Collateral or to operate same and, to the
maximum extent permitted by law, may seek the appointment of such a receiver
without the requirement of prior notice or a hearing; and

     (n) The Lender Group shall have all other rights and remedies available at
law or in equity or pursuant to any other Loan Document;

provided, however, that upon the occurrence of any Event of Default described in
Section 8.4 or Section 8.5, in addition to the remedies set forth above, without
any notice to Borrower or any other Person or any act by the Lender Group, the
Commitments shall automatically terminate and the Obligations (other than Bank
Product Obligations) then outstanding, together with all accrued and unpaid
interest thereon and all fees and all other amounts due under this Agreement and
the other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrower.

     Notwithstanding anything else herein to the contrary, upon or at any time
after the occurrence and during the continuance of an Event of Default, (a)
under Section 8.1 with respect to payments on Term Loans or (b) arising as a
result of any noncompliance by Borrower with any condition, covenant or
agreement contained in this Agreement with respect to which the Term Loan
Lenders have a right of consent under Section 15.1 or any Event of Default under
Section 7.18, the Term Loan Lenders (acting upon the written consent of a
majority in interest of such Lenders) may send a notice to Agent of its intent
to direct Agent to accelerate the Obligations and/or to exercise enforcement
rights and remedies against Borrower, Guarantors and/or the Collateral. On the
date which is one hundred eighty (180) days after receipt of such notice, Agent
shall take such action as Term Loan Lenders may require to accelerate the
Obligations (unless Agent shall have previously accelerated the Obligations)
and/or exercise enforcement rights and remedies against Borrower, Guarantors
and/or the Collateral as are available to Agent under this Section 9 (unless
Agent shall have previously begun exercising enforcement rights and remedies
against Borrower and/or the Collateral).

     9.2. Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided

-84-

--------------------------------------------------------------------------------

under the Code, by law, or in equity. No exercise by the Lender Group of one
right or remedy shall be deemed an election, and no waiver by the Lender Group
of any Event of Default shall be deemed a continuing waiver. No delay by the
Lender Group shall constitute a waiver, election, or acquiescence by it.



10. TAXES AND EXPENSES.




     If Borrower fails to pay when due any monies (whether taxes, assessments,
insurance premiums, or, in the case of leased properties or assets, rents or
other amounts payable under such leases) due to third Persons, or fails to make
any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, Agent, in its sole discretion
and without prior notice to Borrower, may do any or all of the following: (a)
make payment of the same or any part thereof (except to the extent the same is
subject to a Permitted Protest expressly permitted pursuant to this Agreement),
(b) set up such reserves in Borrower’s Loan Account as Agent deems necessary to
protect the Lender Group from the exposure created by such failure, or (c) in
the case of the failure to comply with Section 6.8 hereof, obtain and maintain
insurance policies of the type described in Section 6.8 and take any action with
respect to such policies as Agent deems prudent. Any such amounts paid by Agent
shall constitute Lender Group Expenses and any such payments shall not
constitute an agreement by the Lender Group to make similar payments in the
future or a waiver by the Lender Group of any Event of Default under this
Agreement. Agent need not inquire as to, or contest the validity of, any such
expense, tax, or Lien and the receipt of the usual official notice for the
payment thereof shall be conclusive evidence that the same was validly due and
owing.

11.      WAIVERS; INDEMNIFICATION.     11.1. Demand; Protest; etc. Borrower
waives demand, protest, notice of protest,  

notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which Borrower may in any way be liable.

     11.2. The Lender Group’s Liability for Borrower Collateral. Borrower hereby
agrees that: (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Borrower Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, except, in
each case, to the extent such liability arises from the Agent’s gross negligence
or willful misconduct, and (b) except as otherwise provided in (a), all risk of
loss, damage, or destruction of the Borrower Collateral shall be borne by
Borrower.

     11.3. Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, and damages, and all reasonable attorneys fees and disbursements
and other costs and expenses actually incurred in connection therewith (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or

-85-

--------------------------------------------------------------------------------

related to the execution, delivery, enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Borrower’s and its Subsidiaries’ compliance with
the terms of the Loan Documents, and (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto (all the foregoing, collectively,
the “Indemnified Liabilities”). The foregoing to the contrary notwithstanding,
Borrower shall have no obligation to any Indemnified Person under this Section
11.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.



12. NOTICES.




     Unless otherwise provided in this Agreement, all notices or demands by
Borrower or Agent to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Borrower or Agent, as applicable, may designate to each other
in accordance herewith), or telefacsimile to Borrower or Agent, as the case may
be, at its address set forth below:

If to Borrower:    SHARPER IMAGE CORPORATION      350 The Embarcadero, 6 th
Floor      San Francisco, California 94105      Attn: Chief Financial Officer 
Fax No. 415-445-1574   If to Agent:    WELLS FARGO RETAIL FINANCE, LLC      One
Boston Place, 18 th floor      Boston, Massachusetts 02108      Attn: Shaper
Image Account Manager  Fax No. 617-523-1697   with copies to:    WINSTON &
STRAWN LLP  35 West Wacker Drive     Suite 4200 


-86-

--------------------------------------------------------------------------------



Chicago, Illinois 60601
Attn: Matthew D. O'Meara, Esq.
Fax No. (312) 558-5700




     Agent and Borrower may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 12,
other than notices by Agent in connection with enforcement rights against the
Borrower Collateral under the provisions of the Code, shall be deemed received
on the earlier of the date of actual receipt or 3 Business Days after the
deposit thereof in the mail. Borrower acknowledges and agrees that notices sent
by the Lender Group in connection with the exercise of enforcement rights
against Borrower Collateral under the provisions of the Code shall be deemed
sent when deposited in the mail or personally delivered, or, where permitted by
law, transmitted by telefacsimile or any other method set forth above.

13.      CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.     (a) THE VALIDITY OF
THIS AGREEMENT AND THE OTHER  

LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN
DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

     (b) THE PARTIES AGREE THAT, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE
STATE AND FEDERAL COURTS LOCATED IN NEW YORK COUNTY, STATE OF NEW YORK,
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY BORROWER
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH BORROWER
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND THE LENDER GROUP WAIVE,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).

     (c) BORROWER AND THE LENDER GROUP HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER
AND THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND

-87-

--------------------------------------------------------------------------------

VOLUNTARILY    WAIVES    ITS    JURY       TRIAL    RIGHTS    FOLLOWING 
CONSULTATION WITH LEGAL COUNSEL.    IN THE EVENT OF LITIGATION, A 


COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

14.      ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.     14.1.      Assignments
and Participations.      (a) Any Lender may assign and delegate to one or more
assignees (each an  

“Assignee”) that are Eligible Transferees all, or any ratable part of all, of
the Obligations, the Commitments and the other rights and obligations of such
Lender, in each case hereunder and under the other Loan Documents, in a minimum
amount of $5,000,000; provided however that, so long as no Event of Default has
occurred and is continuing, Borrower shall have approved such Eligible
Transferee (which approval shall not be unreasonably withheld, delayed or
conditioned); provided, further, that Borrower and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Borrower and Agent by such Lender and the Assignee,
(ii) such Lender and its Assignee have delivered to Borrower and Agent a fully
executed Assignment and Acceptance, and (iii) the assignor Lender or Assignee
has paid to Agent for Agent’s separate account a processing fee in the amount of
$5,000. Anything contained herein to the contrary notwithstanding, the payment
of any fees shall not be required and the Assignee need not be an Eligible
Transferee if such assignment is in connection with any merger, consolidation,
sale, transfer, or other disposition of all or any substantial portion of the
business or loan portfolio of the assigning Lender.

     (b) From and after the date that Agent notifies the assignor Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance and
payment of the above-referenced processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall have
the rights and obligations of a Lender under the Loan Documents, and (ii) the
assignor Lender shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except with respect to Section
11.3 hereof) and be released from any future obligations under this Agreement
(and in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement and
the other Loan Documents, such Lender shall cease to be a party hereto and
thereto), and such assignment shall effect a novation between Borrower and the
Assignee; provided, however, that nothing contained herein shall release any
assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 16 and
Section 17.8 of this Agreement.

     (c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value

-88-

--------------------------------------------------------------------------------

of this Agreement or any other Loan Document furnished pursuant hereto, (2) such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (3) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(4) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (5) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (6) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

     (d) Immediately upon Agent’s receipt of the required processing fee payment
and the fully executed Assignment and Acceptance, this Agreement shall be deemed
to be amended to the extent, but only to the extent, necessary to reflect the
addition of the Assignee and the resulting adjustment of the Commitments arising
therefrom. The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Lender pro tanto.

     (e) Any Lender may at any time, with the written consent of Agent, sell to
one or more commercial banks, financial institutions, or other Persons not
Affiliates of such Lender

(a “Participant”) participating interests in its Obligations, the Commitment,
and the other rights and interests of that Lender (the “Originating Lender”)
hereunder and under the other Loan Documents (provided that no written consent
of Agent shall be required in connection with any sale of any such participating
interests by a Lender to an Eligible Transferee); provided, however, that (i)
the Originating Lender shall remain a “Lender” for all purposes of this
Agreement and the other Loan Documents and the Participant receiving the
participating interest in the Obligations, the Commitments, and the other rights
and interests of the Originating Lender hereunder shall not constitute a
“Lender” hereunder or under the other Loan Documents and the Originating
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) Borrower, Agent, and the Lenders shall continue to deal
solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums, and (v) all amounts
payable by Borrower hereunder shall be determined as if such Lender had not sold
such participation, except that, if amounts outstanding

-89-

--------------------------------------------------------------------------------

under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the extent permitted by law, be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrower, the Collections of Borrower or its Subsidiaries, the
Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.

     (f) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of Section
17.8, disclose all documents and information which it now or hereafter may have
relating to Borrower and its Subsidiaries and their respective businesses.

     (g) Any other provision in this Agreement notwithstanding, any Lender may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

     14.2. Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 14.1 hereof and, except as expressly required pursuant to
Section 14.1 hereof, no consent or approval by Borrower is required in
connection with any such assignment.

15.      AMENDMENTS; WAIVERS.     15.1. Amendments and Waivers. No amendment or
waiver of any provision of this  

Agreement or any other Loan Document, and no consent with respect to any
departure by Borrower therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and Borrower and then any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders affected thereby and
Borrower, do any of the following:

(a)      increase or extend any Commitment of any Lender,   (b)      postpone or
delay any date fixed by this Agreement or any other Loan  

Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

-90-

--------------------------------------------------------------------------------

     (c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

     (d) change the percentage of the Commitments that is required to take any
action hereunder,

     (e) amend or modify this Section or any provision of the Agreement
providing for consent or other action by all Lenders,

(f) release Collateral other than as permitted by Section 16.12,

     (g) change the definition of “Required Lenders”, "Required Term Loan
Lenders", "Required Revolving Lenders" or “Pro Rata Share”,

(h) contractually subordinate any of the Agent’s Liens,

(i) release Borrower or any Guarantor from any obligation for the payment of



money, or




     (j) change the definition of Borrowing Base or the definitions of Eligible
Accounts, Eligible Inventory, Eligible In-Transit Inventory, Eligible Landed
Inventory, Eligible Refurbished Inventory, Maximum Revolver Amount, in each case
in any manner that would cause the Borrowing Base to be increased, or change
Section 2.1(b), or

(k) amend any of the provisions of Section 16.

and, provided further, however, that (A) no amendment, waiver or consent shall
permit (i) any release of Borrowing Base Collateral not otherwise expressly
permitted hereby without the consent in writing of the Required Revolving
Lenders; and (ii) any release of Collateral (other than Borrowing Base
Collateral) not otherwise expressly permitted hereby without the consent in
writing of the Required Term Loan Lenders; (B) no amendment, waiver or consent
shall, amend, modify or waive any provision of Sections 2.4(b) or 2.4(f) with
respect to the timing or application of mandatory prepayments of the Loans or
application of proceeds of Collateral without the consent of the Required Term
Loan Lenders and (C) that no amendment, waiver or consent shall, unless in
writing and signed by Agent, Issuing Lender, or Swing Lender, as applicable,
affect the rights or duties of Agent, Issuing Lender, or Swing Lender, as
applicable, under this Agreement or any other Loan Document.

The foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Borrower, shall not require consent by or the agreement of Borrower.

15.2.      Replacement of Holdout Lender.     (a) If any action to be taken by
the Lender Group or Agent hereunder requires  

the unanimous consent, authorization, or agreement of all Lenders or the consent
of the Required Term Loan Lenders, and a Lender, or Term Loan Lender, in the
case of actions requiring the consent of the Required Term Loan Lenders,
(“Holdout Lender”) fails to give its consent,

-91-

--------------------------------------------------------------------------------

authorization, or agreement, then Agent (or Borrower, with the consent of Agent,
such consent not to be unreasonably withheld), upon at least 5 Business Days
prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute Lenders (each, a “Replacement
Lender”), and the Holdout Lender shall have no right to refuse to be replaced
hereunder. Such notice to replace the Holdout Lender shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.

     (b) Prior to the effective date of such replacement, the Holdout Lender and
each Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever.
If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance. The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 14.1. Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender shall remain obligated to make the Holdout
Lender’s Pro Rata Share of Revolving Advances and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

     15.3. No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

16.      AGENT; THE LENDER GROUP.     16.1. Appointment and Authorization of
Agent. Each Lender hereby designates and  

appoints WFRF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 16. The
provisions of this Section 16 (other than Section 16.11) are solely for the
benefit of Agent, and the Lenders, and Borrower and its Subsidiaries shall have
no rights as a third party beneficiary of any of the provisions contained
herein. Any provision to the contrary contained elsewhere in this Agreement or
in any other Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall Agent have
or be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties,

-92-

--------------------------------------------------------------------------------

obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that WFRF is
merely the representative of the Lenders, and only has the contractual duties
set forth herein. Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of Borrower and its Subsidiaries, and related matters, (b)
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, (c)
make Loans for itself or on behalf of Lenders as provided in the Loan Documents,
(d) exclusively receive, apply, and distribute the Collections of Borrower and
its Subsidiaries as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of Borrower and its
Subsidiaries, (f) perform, exercise, and enforce any and all other rights and
remedies of the Lender Group with respect to Borrower, the Obligations, the
Collateral, the Collections of Borrower and its Subsidiaries, or otherwise
related to any of same as provided in the Loan Documents, and (g) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

     16.2. Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made in good faith, and without gross negligence or
willful misconduct.

     16.3. Liability of Agent. None of the Agent-Related Persons shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except to the extent of its own gross negligence or willful
misconduct), or (ii) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by Borrower or any
Subsidiary or Affiliate of Borrower, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the Books or properties of Borrower or the
books or records or properties of any of Borrower’s Subsidiaries or Affiliates.

-93-

--------------------------------------------------------------------------------

     16.4. Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Borrower
or counsel to any Lender), independent accountants and other experts selected by
Agent. Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless Agent shall first receive
such advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

     16.5. Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 16.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

     16.6. Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrower
and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and any

-94-

--------------------------------------------------------------------------------

other Person party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower and any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons.

     16.7. Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to the Loan Agreement or otherwise. Agent
is authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrower and its Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders. In the event Agent is not reimbursed for such costs and
expenses from the Collections of Borrower and its Subsidiaries received by
Agent, each Lender hereby agrees that it is and shall be obligated to pay to or
reimburse Agent for the amount of such Lender’s Pro Rata Share thereof. Whether
or not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand the Agent-Related Persons (to the extent not reimbursed by
or on behalf of Borrower and without limiting the obligation of Borrower to do
so), according to their Pro Rata Shares, from and against any and all
Indemnified Liabilities; provided, however, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Advance or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s Pro Rata Share of any costs or out-of-pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrower. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

     16.8. Agent in Individual Capacity. WFRF and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though WFRF were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, WFRF or its
Affiliates may receive information regarding Borrower or its Affiliates and any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders

-95-

--------------------------------------------------------------------------------

acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include WFRF in its
individual capacity.

     16.9. Successor Agent. Agent may resign as Agent upon 45 days notice to the
Lenders and the Borrower. If Agent resigns under this Agreement, the Required
Lenders shall, in consultation with the Borrower, appoint a successor Agent for
the Lenders. If no successor Agent is appointed and shall have accepted such
appointment prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with the Lenders and the Borrower, a successor Agent.
If Agent has materially breached or failed to perform any material provision of
this Agreement or of applicable law, the Required Lenders may agree in writing
to remove and replace Agent with a successor Agent from among the Lenders,
chosen in consultation with the Borrower. In any such event (whether an
appointment by Agent or by the Required Lenders) described in the two
immediately preceding sentences, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and, upon such acceptance, the retiring Agent’s appointment,
powers, and duties as Agent shall be terminated. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 16 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement. If no successor Agent has accepted appointment as
Agent by the date which is 45 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Lenders appoint a successor Agent as
provided for above.

     16.10. Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with Borrower
and its Subsidiaries and Affiliates and any other Person party to any Loan
Documents as though such Lender were not a Lender hereunder without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrower or its
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender not shall be under any obligation to
provide such information to them. With respect to the Swing Loans and Agent
Revolving Advances, Swing Lender shall have the same rights and powers under
this Agreement as any other Lender holding Revolving Obligations and may
exercise the same as though it were not the sub-agent of Agent.

16.11.      Withholding Taxes.     (a) If any Lender is a “foreign person”
within the meaning of the IRC and  

such Lender is eligible to claim an exemption from, or a reduction of, U.S.
withholding tax under Sections 1441 or 1442 of the IRC, such Lender agrees with
and in favor of Agent and Borrower, to deliver to Agent and Borrower:

-96-

--------------------------------------------------------------------------------

(i)      if such Lender claims an exemption from withholding tax pursuant to its
portfolio interest exception, (A) a statement of the Lender, signed under
penalty of perjury, that it is not a (I) a “bank” as described in Section
881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrower (within the meaning
of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation
related to Borrower within the meaning of Section 864(d)(4) of the IRC, and (B)
a properly completed and executed IRS Form W- 8BEN, before the first payment of
any interest under this Agreement and at any other time reasonably requested by
Agent or Borrower;   (ii)      if such Lender claims an exemption from, or a
reduction of, withholding tax under a United States tax treaty, properly
completed and executed IRS Form W-8BEN before the first payment of any interest
under this Agreement and at any other time reasonably requested by Agent or
Borrower;   (iii)      if such Lender claims that interest paid under this
Agreement is exempt from United States withholding tax because it is effectively
connected with a United States trade or business of such Lender, two properly
completed and executed copies of IRS Form W-8ECI before the first payment of any
interest is due under this Agreement and at any other time reasonably requested
by Agent or Borrower;   (iv)      such other form or forms as may be required
under the IRC or other laws of the United States as a condition to exemption
from, or reduction of, United States withholding tax.  

Such Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

     (b) If any Lender claims exemption from, or reduction of, withholding tax
under a United States tax treaty by providing IRS Form W-8BEN and such Lender
sells, assigns, grants a participation in, or otherwise transfers all or part of
the Obligations of Borrower owing to such Lender, such Lender agrees to notify
Agent of the percentage amount in which it is no longer the beneficial owner of
Obligations of Borrower to such Lender. To the extent of such percentage amount,
Agent will treat such Lender’s IRS Form W-8BEN as no longer valid. In addition,
in the case of participations, such Lender agrees to deliver to Agent an IRS
Form W8-IMY of the Lender and an IRS Form W9 or W8-BEN of each participant
entitling the Borrower to make payments in the same (or lesser) amounts as if
such participation has not been granted.

     (c) If any Lender is entitled to a reduction in the applicable withholding
tax, Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by subsection (a) of
this Section are not delivered to Agent, then Agent may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.

-97-

--------------------------------------------------------------------------------

     (d) If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section, together with all costs and expenses (including attorneys
fees and expenses). The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.

     (e) All payments made by Borrower hereunder or under any note will be made
without setoff, counterclaim, or other defense, except as required by applicable
law other than for Taxes (as defined below). All such payments will be made free
and clear of, and without deduction or withholding for, any present or future
taxes, levies, imposts, duties, fees, assessments or other charges of whatever
nature now or hereafter imposed by any jurisdiction (other than the United
States) or by any political subdivision or taxing authority thereof or therein
(other than of the United States) with respect to such payments (but excluding,
any tax imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein (i) measured by or based on the net income or net
profits of a Lender, or (ii) to the extent that such tax results from a change
in the circumstances of the Lender, including a change in the residence, place
of organization, or principal place of business of the Lender, or a change in
the branch or lending office of the Lender participating in the transactions set
forth herein) and all interest, penalties or similar liabilities with respect
thereto (all such non-excluded taxes, levies, imposts, duties, fees, assessments
or other charges being referred to collectively as “Taxes”). If any Taxes are so
levied or imposed, Borrower agrees to pay the full amount of such Taxes, and
such additional amounts as may be necessary so that every payment of all amounts
due under this Agreement or under any note, including any amount paid pursuant
to this Section 16.11(e) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrower shall not be required to increase any such amounts payable to
Agent or any Lender (i) that is not organized under the laws of the United
States, if such Person fails to comply with the other requirements of this
Section 16.11, or (ii) if the increase in such amount payable results from
Agent’s or such Lender’s own willful misconduct or gross negligence. Borrower
will furnish to Agent as promptly as possible after the date the payment of any
Taxes is due pursuant to applicable law certified copies of tax receipts
evidencing such payment by Borrower.

     (f) Each Lender shall, at the request of the Borrower, use reasonable
efforts to comply timely with any certification, identification, information,
documentation or other reporting requirements if such compliance is required by
law, regulation, administrative practice or an applicable treaty as a
precondition to exemption from, or reduction in the rate of, deduction or
withholding of any Taxes for which such Borrower is required to pay any
additional amounts payable to or for the account of such Lender pursuant to this
Section 16.11; provided that complying with such requirements would not be
materially more onerous (in form, in procedure or in the substance of
information disclosed) to a Lender than complying with the comparable
information or other reporting requirements imposed under U.S. tax law,
regulations and administrative practice.

-98-

--------------------------------------------------------------------------------

     (g) Notwithstanding anything in this Section 16.11, the Borrower will not
be required to make payments under this Section 16.11 with respect to taxes that
are imposed on amounts payable to the Lender at the time the Lender becomes a
party to this Agreement (or designates a new lending office outside the United
States), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrower with respect to such withholding tax
pursuant to Section 16.11.

     (h) If any payment by the Borrower is made to or for the account of the
Lender after deduction for or on account of any Taxes, and increased payments
are made by the Borrower pursuant to this Section 16.11, then, if the Lender
reasonably determines that it has received or been granted a refund of, credit
against or remission of such Taxes, such Lender shall reimburse to the Borrower
such amount as such Lender shall determine to be attributable to the relevant
Taxes or deduction or withholding; provided, that (i) such Lender shall not be
obligated to disclose to the Borrower any information regarding its tax affairs
and computations, and (ii) nothing herein shall be construed so as to interfere
with the right of such Lender to arrange its tax affairs as it deems
appropriate.

     (i) If the Borrower is required to pay additional amounts to or for the
account of any Lender pursuant to this Section 16.11 as a result of a change of
law occurring after the date hereof, then such Lender (but only if at such time
such Lender’s lending office is outside the United States) agrees to use
reasonable efforts to designate a different lending office if such designation
will eliminate or reduce such additional payment which may thereafter accrue and
would not, in the good faith judgment of the Lender, otherwise be
disadvantageous to such Lender; provided that the mere existence of fees,
charges, costs or expenses that the Borrower has offered and agreed to pay on
behalf of a Lender shall not be deemed to be materially disadvantageous to the
Lender.

16.12.      Collateral Matters.     (a) The Lenders hereby irrevocably authorize
Agent, at its option and in its  

sole discretion, to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Borrower of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 7.4 of this
Agreement or the other Loan Documents (and Agent may rely conclusively on any
such certificate, without further inquiry), (iii) constituting property in which
Borrower or its Subsidiaries owned no interest at the time the Agent’s Lien was
granted nor at any time thereafter, or (iv) constituting property leased to
Borrower or its Subsidiaries under a lease that has expired or is terminated in
a transaction permitted under this Agreement. Except as provided above, Agent
will not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (x) if the release is of all or substantially all
of the Collateral, all of the Lenders, (y) if the Collateral consists of all or
substantially all of the Borrowing Base Collateral, the Required Revolving
Lenders and the Required Lenders, or (z) if the release is of all or
substantially all of the Collateral (other than Borrowing Base Collateral), the
Required Term Loan Lenders and the Required Lenders. Upon request by Agent or
Borrower at any time, the Lenders will confirm in writing Agent’s authority to
release any such Liens on particular types or items of Collateral pursuant to
this Section 16.12; provided, however, that (1) Agent shall not be required to
execute any document necessary to evidence

-99-

--------------------------------------------------------------------------------

such release on terms that, in Agent’s opinion, would expose Agent to liability
or create any obligation or entail any consequence other than the release of
such Lien without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly being released) upon (or obligations of
Borrower in respect of) all interests retained by Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

     (b) Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Borrower or is cared for,
protected, or insured or has been encumbered, or that the Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.

16.13.      Restrictions on Actions by Lenders; Sharing of Payments.     (a)
Each of the Lenders agrees that it shall not, without the express written  

consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or any deposit accounts of Borrower now
or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so in writing by Agent,
take or cause to be taken any action, including, the commencement of any legal
or equitable proceedings, to foreclose any Lien on, or otherwise enforce any
security interest in, any of the Collateral.

     (b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s ratable portion of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (2) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
Notwithstanding the foregoing, following the occurrence and during the
continuance of any Event of Default, the provisions of this Section
16.13(b)(ii)(2) shall apply such that a Lender

-100-

--------------------------------------------------------------------------------

shall only be required to purchase an interest and participation in the
Obligations of the respective tranche of such Lender's Obligations (i.e. a
Lender holding only Revolving Obligations shall only be required to purchase an
interest and participation in Revolving Obligations and a Lender holding only
Term Loan Obligations shall only be required to purchase an interest and
participation in Term Loan Obligations; provided that a Lender that holds both
Revolving Obligations and Term Loan Obligations shall be required to purchase an
interest and participation in each such tranche as otherwise required hereby.

     16.14. Agency for Perfection. Agent hereby appoints each other Lender as
its agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 9 of
the Code can be perfected only by possession or control. Should any Lender
obtain possession or control of any such Collateral, such Lender shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver
possession or control of such Collateral to Agent or in accordance with Agent’s
instructions.

     16.15. Payments by Agent to the Lenders. All payments to be made by Agent
to the Lenders shall be made by bank wire transfer of immediately available
funds pursuant to such wire transfer instructions as each party may designate
for itself by written notice to Agent. Concurrently with each such payment,
Agent shall identify whether such payment (or any portion thereof) represents
principal, premium, or interest of the Obligations.

     16.16. Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

     16.17. Field Audits and Examination Reports; Confidentiality; Disclaimers
by Lenders; Other Reports and Information. By becoming a party to this
Agreement, each Lender:

     (a) is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a “Report” and collectively, “Reports”) prepared by Agent, and Agent shall
so furnish each Lender with such Reports,

     (b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

     (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Borrower
and will rely significantly upon the Books, as well as on representations of
Borrower’s personnel,

     (d) agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.8, and

-101-

--------------------------------------------------------------------------------

     (e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

     16.18. Several Obligations; No Liability. Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 16.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender to fulfill its obligations to make credit available hereunder,
nor to advance for it or on its behalf in connection with its Commitment, nor to
take any other action on its behalf hereunder or in connection with the
financing contemplated herein.

     16.19. Legal Representation of Agent. In connection with the negotiation,
drafting, and execution of this Agreement and the other Loan Documents, or in
connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, Winston & Strawn
LLP (“Winston & Strawn”) only has represented and only shall represent WFRF in
its capacity as Agent and as a Lender. Each other Lender

-102-

--------------------------------------------------------------------------------

hereby acknowledges that Winston & Strawn does not represent it in connection
with any such matters.

17.      GENERAL PROVISIONS.     17.1. Effectiveness. This Agreement shall be
binding and deemed effective when  

executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

     17.2. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

     17.3. Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

     17.4. Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

     17.5. Amendments in Writing. This Agreement only can be amended by a
writing signed by Agent (on behalf of the requisite Lenders pursuant to Section
15.1) and Borrower.

     17.6. Counterparts; Telefacsimile Execution. This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

     17.7. Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by Borrower or any Guarantor or the transfer to the
Lender Group of any property should for any reason subsequently be declared to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if the Lender
Group is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Lender Group is
required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrower or any such Guarantor automatically shall be revived, reinstated,
and restored and shall exist as though such Voidable Transfer had never been
made.

-103-

--------------------------------------------------------------------------------

     17.8. Confidentiality. The Agent and the Lenders each individually (and not
jointly or jointly and severally) agree to use commercially reasonable efforts
to maintain as confidential all Projections (including the Side Letter and the
Fee Letter) and other non-public information regarding Borrower and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans (collectively, “Confidential Information”) provided to Agent or such
Lender by Borrower, and specifically designated by Borrower in good faith at the
time of delivery thereof as being Confidential Information, except that Agent or
such Lender may disclose such information: (a) to attorneys for, and accountants
and auditors to, any member of the Lender Group, (b) to other advisors and
consultants to any member of the Lender Group, provided that any such advisor or
consultant shall have agreed to receive such information hereunder subject to
the terms of this Section 17.8 or similar confidentiality agreement, (c) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.8 or similar confidentiality agreement, (d) as may be required by
statute, decision, or judicial or administrative order, rule, or regulation
(with prompt notice to the Borrower so that the Borrower may seek a protective
order or other appropriate remedy and/or waive Agent’s or any Lender’s
compliance with the provisions of this Section 17.8), (e) as may be agreed to in
advance by Borrower or its Subsidiaries or as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process (with
prompt notice to the Borrower so that the Borrower may seek a protective order
or other appropriate remedy and/or waive Agent’s or any Lender’s compliance with
the provisions of this Section 17.8), (f) as to any such information that is or
becomes generally available to the public (other than as a result of prohibited
disclosure by Agent or Lender), (g) in connection with any assignment,
prospective assignment, sale, prospective sale, participation or prospective
participations, or pledge or prospective pledge of any Lender’s interest under
this Agreement, provided that any such assignee, prospective assignee,
purchaser, prospective purchaser, participant, prospective participant, pledgee,
or prospective pledgee shall have agreed in writing to receive such information
hereunder subject to the terms of this Section 17.8 or similar confidentiality
agreement, and (h) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents. The provisions of this Section 17.8
shall survive the payment in full of the Obligations. Anything contained herein
or in any other Loan Document to the contrary notwithstanding, the obligations
of confidentiality contained herein and therein, as they relate to the
transactions contemplated hereby, shall not apply to the federal tax structure
or federal tax treatment of such transactions, and each party hereto (and any
employee, representative, or agent of any party hereto) may disclose to any and
all Persons, without limitation of any kind, the federal tax structure and
federal tax treatment of such transactions (including all materials related to
such tax structure and tax treatment). The preceding sentence is intended to
cause the transactions contemplated hereby to not be treated as having been
offered under conditions of confidentiality for purposes of Section
1.6011-4(b)(3) (or any successor provision) of the Treasury Regulations
promulgated under Section 6011 of the IRC, and shall be construed in a manner
consistent with such purpose. In addition, each party hereto acknowledges that
it has no proprietary or exclusive rights to the tax structure of the
transactions contemplated hereby or any tax matter or tax idea related thereto.

     17.9. Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and

-104-

--------------------------------------------------------------------------------

shall not be contradicted or qualified by any other agreement, oral or written,
before the date hereof.



  17.10. Amendment and Restatement.




     On the Restatement Date, the First Amended and Restated Credit Agreement
shall be amended, restated and superseded in its entirety. The parties hereto
acknowledge and agree that (i) this Agreement and the other Loan Documents
executed and delivered in connection herewith do not constitute a novation,
payment and reborrowing, or termination of the "Obligations" (as defined in the
First Amended and Restated Credit Agreement) under the First Amended and
Restated Credit Agreement as in effect prior to the Restatement Date; (ii) such
"Obligations" are in all respects continuing with only the terms thereof being
modified as provided in this Agreement; (iii) the Liens as granted under the
Loan Documents securing payment of such "Obligations" are in all respects
continuing and in full force and effect and secure the payment of the
Obligations (as defined in this Agreement) and are hereby fully ratified and
affirmed; and (iv) upon the effectiveness of this Agreement all loans and
letters of credit outstanding under the First Amended and Restated Credit
Agreement immediately before the effectiveness of this Agreement will be part of
the Loans and Letters of Credit hereunder on the terms and conditions set forth
in this Agreement. Without limitation of the foregoing, Borrower hereby fully
and unconditionally ratifies and affirms all Loan Documents and agrees that all
collateral granted thereunder shall from and after the date hereof secure all
Obligations hereunder.

     Notwithstanding the modifications effected by this Agreement of the
representations, warranties and covenants of Borrower contained in the First
Amended and Restated Credit Agreement, Borrower acknowledges and agrees that any
causes of action or other rights created in favor of any Lender and its
successors arising out of the representations and warranties of Borrower
contained in or delivered (including representations and warranties delivered in
connection with the making of the loans or other extensions of credit
thereunder) in connection with the First Amended and Restated Credit Agreement
shall survive the execution and delivery of this Agreement.

     All indemnification obligations of Borrower pursuant to the First Amended
and Restated Credit Agreement (including any arising from a breach of the
representations thereunder) shall survive the amendment and restatement of the
First Amended and Restated Credit Agreement pursuant to this Agreement.

     On and after the Restatement Date, each reference in the Loan Documents to
the "Credit Agreement", "thereunder", "thereof" or similar words referring to
the Credit Agreement shall mean and be a reference to this Agreement.



[Signature pages to follow.]




-105-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

SHARPER IMAGE CORPORATION      a Delaware corporation        By:    /s/ Rebecca
L. Roedell      Title:    Executive Vice President, Chief Financial Officer     
    WELLS FARGO RETAIL FINANCE, LLC,      a Delaware limited liability company,
as Agent and as    a  Lender            By:    /s/ Lynn Whitmore      Title:   
Senior Vice President     


[Signature Page to Loan and Security Agreement]

--------------------------------------------------------------------------------

TABLE OF CONTENTS

--------------------------------------------------------------------------------



Schedule A-1
Agent’s Account




     An account at a bank designated by Agent from time to time as the account
into which Borrower shall make all payments to Agent for the benefit of the
Lender Group and into which the Lender Group shall make all payments to Agent
under this Agreement and the other Loan Documents; unless and until Agent
notifies Borrower and the Lender Group to the contrary, Agent’s Account shall be
that certain deposit account bearing account number 49450-88607 and maintained
by Agent with Wells Fargo Bank, N.A., San Francisco, California, ABA #
121000248.

--------------------------------------------------------------------------------

                                             Lender    January 1 st through July
31 st Revolver      Commitment 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Wells Fargo Retail Finance, LLC    $85,000,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                     All Lenders    $85,000,000* 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                               Lender    August 1 st through
September 30 th      Revolver Commitment 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Wells Fargo Retail Finance, LLC    $100,000,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                     All Lenders    $100,000,000* 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                               Lender    October 1 st through
December 31 st      Revolver Commitment 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Wells Fargo Retail Finance, LLC    $120,000,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                     All Lenders    $120,000,000* 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


* The amounts in each column above are without duplication of amounts in any
other column.

TERM LOAN COMMITMENTS

                                             Lender    Term Loan Commitment** 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Wells Fargo Retail Finance, LLC    $20,000,000** 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                     All Lenders    $20,000,000** 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


**Subject to adjustment as set forth in the Side Letter.

--------------------------------------------------------------------------------



Schedule D-1
Designated Account




     Account number 11350647 of Borrower maintained with Borrower’s Designated
Account Bank, or such other deposit account of Borrower (located within the
United States) that has been designated as such, in writing, by Borrower to
Agent.

     “Designated Account Bank” means PNC Bank, National Association, whose
office is located at Two PNC Plaza, 31st Floor, 620 Liberty Avenue, Pittsburgh,
Pennsylvania 15222, and whose ABA number is 043-000-096.

--------------------------------------------------------------------------------

Schedule 5.21

Credit Card Processors

--------------------------------------------------------------------------------



Schedule 6.2
Collateral Reporting




Borrower shall provide Agent with the following documents at the following times
in form reasonably satisfactory to Agent:

     (a) Borrowing Base Certificate. On a weekly basis, not later than Wednesday
of each week (for the prior week through Friday of such prior week), Borrower
shall provide to Agent a signed borrowing base certificate, in form as approved
by Agent and including a detailed calculation of the Borrowing Base (including
detail regarding those Accounts of Borrower that are not Eligible Accounts) plus
a detailed aging, by total, of the Accounts of Borrower, together with a
reconciliation to the detailed calculation of the Borrowing Base previously
provided to Agent. Such certificate may be sent to Agent electronically (with an
electronic signature) or by facsimile transmission, provided, that in each case,
upon request by Agent, the original thereof is forwarded to Agent within two (2)
days of such transmission. No adjustments to the borrowing base certificate may
be made without supporting documentation and such other documentation as may be
reasonably requested by Agent from time to time.

(b) Daily Reports. On a daily basis (to the extent applicable for any day):

     (i) notice of any claim, offset, or dispute involving an amount in excess
of $1,000,000 asserted by any Account Debtor with respect to Borrower’s and its
Subsidiaries’ Accounts; and

     (ii) notice of all claims, offsets, or disputes asserted by Account Debtors
with respect to Borrower’s and its Subsidiaries’ Consumer Installment Sales
Receivables.

     (c) Monthly Reports. Monthly, Borrower shall provide to Agent original
counterparts of (each in such form as Agent from time to time may specify):

     (i) Within 20 days after the end of such month for the immediately
preceding month, each of the following;

      (A) Inventory summary report by location and by department, separately
indicating the refurbished Inventory at each such location;

      (B) “flash sales report” by geographical market (Borrower’s format in use
on the Restatement Date is acceptable);

(C)      Inventory certificate in Agent’s format; and   (D)      statement of
store activity in Agent’s format.  

                                                           (ii)    Within    30
days of the end of each month for the immediately  preceding month:             
  (A)    a detailed report regarding Borrower and its Subsidiaries’  cash and
Cash Equivalents;         


--------------------------------------------------------------------------------

(B)      comparable store sales;   (C)      a listing (in a manner consistent
with Schedule 5.18) of all  

Deposit Accounts (and other agreements of the type required to be disclosed on
Schedule 5.18 on the Restatement Date) opened by the Borrower subsequent to the
Restatement Date and not otherwise disclosed by the Borrower to the Agent
pursuant to this clause (C);

     (D) a listing (in a manner consistent with Schedule 5.21) of all Credit
Card Processor Agreements (and other agreements of the type required to be
disclosed on Schedule 5.21 on the Restatement Date) entered into by the Borrower
subsequent to the Restatement Date and not otherwise disclosed by the Borrower
to the Agent pursuant to this clause (D);

    (f)    Additional Reports. Upon request by Agent, Borrower shall provide to 
Agent:                        (i)    copies of invoices in connection with
Borrower’s and its 


Subsidiaries’ Accounts, credit memos, remittance advices, deposit slips,
shipping and delivery documents in connection with Borrower’s and its
Subsidiaries’ Accounts and, for Inventory and Equipment acquired by Borrower or
its Subsidiaries, purchase orders and invoices;

     (ii) a detailed list of Borrower’s and its Subsidiaries’ customers;
provided, that if such information cannot reasonably be provided in reports to
Agent (or if Agent shall so request), Borrower shall provide access and
assistance to Agent to permit Agent to obtain such information in Borrower’s and
its Subsidiaries’ records (including databases) at any applicable location where
such records are stored or maintained; and

     (iii) such other reports as to the Collateral or the financial condition of
Borrower and its Subsidiaries, as Agent may request in its Permitted Discretion.

--------------------------------------------------------------------------------